Exhibit 10.1
 
FIRST AMENDMENT TO CREDIT AGREEMENT
FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of July 3,
2017, by and among WEX INC., a Delaware corporation (the “Company”), WRIGHT
EXPRESS INTERNATIONAL HOLDINGS LIMITED, as a Designated Borrower (as defined in
the Existing Credit Agreement referred to below), WEX CARD HOLDINGS AUSTRALIA
PTY LTD. (the “Specified Designated Borrower”), the Domestic Subsidiary
Guarantors (as defined in the Existing Credit Agreement referred to below)
(together with the Company, the Designated Borrower and the Specified Designated
Borrower, the “Amendment Loan Parties”) and BANK OF AMERICA, N.A., as the
Additional Term Lender (as defined in Exhibit A) and as Administrative Agent (as
defined in the Existing Credit Agreement referred to below).
W I T N E S S E T H:
WHEREAS, the Company, the Designated Borrowers from time to time party thereto,
the Specified Designated Borrower, the Lenders from time to time party thereto
and the Administrative Agent are party to that certain Credit Agreement, dated
as of July 1, 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified prior to the date hereof, the “Existing Credit Agreement”);
WHEREAS, each Term A-1 Lender (as defined in Exhibit A) has agreed, on the terms
and conditions set forth herein, to have all of its outstanding Term A-1 Loans
(as defined in Exhibit A) converted to an equivalent aggregate principal amount
of Term A-2 Loans (as defined in Exhibit A) effective as of the First Amendment
Effective Date (as defined below) (the “Converted Term A-2 Loans”);
WHEREAS, (i) each Converting Consenting Term B-1 Lender (as defined in Exhibit
A) has agreed, on the terms and conditions set forth herein, to have all of its
outstanding Term B-1 Loans (as defined in Exhibit A) (or such lesser amount as
notified and allocated to such Converting Consenting Term B-1 Lender by the
Administrative Agent, as determined by the Company and the Administrative Agent
in their sole discretion) converted to an equivalent aggregate principal amount
of Term B-2 Loans (as defined in Exhibit A) effective as of the First Amendment
Effective Date (the “Converted Term B-2 Loans”), (ii) each Non-Converting
Consenting Term B-1 Lender (as defined in Exhibit A) has agreed, on the terms
and conditions set forth herein, to have all of its outstanding Term B-1 Loans
prepaid and will purchase by assignment from the Additional Term Lender Term B-2
Loans in an aggregate principal amount equal to the aggregate principal amount
of such Term B-1 Loans (or such lesser amount as notified and allocated to such
Non-Converting Consenting Term B-1 Lender by the Administrative Agent, as
determined by the Company and the Administrative Agent in their sole
discretion), and (iii) the Additional Term Lender has agreed to make additional
Term B-2 Loans in an aggregate principal amount equal to the aggregate principal
amount of any outstanding Term B-1 Loans that are not converted into Term B-2
Loans on the First Amendment Effective Date as described in clause (i) above,
(the “Additional Term B-2 Loans”);
WHEREAS, the proceeds of the Additional Term B-2 Loans will be used by the
Company to repay in full all such non-converted Term B-1 Loans;
WHEREAS, the Lenders party hereto have agreed to make changes to the definition
of “Consolidated Leverage Ratio” for certain specified purposes and to make
certain other modifications to the Existing Credit Agreement as set forth
herein;
 

--------------------------------------------------------------------------------

 
WHEREAS, the parties hereto wish to amend the Existing Credit Agreement on the
terms and subject to the conditions set forth herein;
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
SECTION 1.    Defined Terms. Capitalized terms used but not defined herein shall
have the respective meanings assigned to such terms in the Existing Credit
Agreement, as amended by this Amendment (the “Amended Credit Agreement”).
SECTION 2.    Amendments.
Effective as of the First Amendment Effective Date, the Existing Credit
Agreement is hereby amended to delete the stricken text (indicated textually in
the same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the pages of the Amended Credit
Agreement attached as Exhibit A hereto.
SECTION 3.    Additional Agreements.  Following the First Amendment Effective
Date, each Lender holding a Promissory Note evidencing Term A-1 Loans or Term
B-1 Loans, as applicable, shall promptly return to the Administrative Agent such
Promissory Note.  All Promissory Notes evidencing Term A-1 Loans or Term B-1
Loans, as applicable, shall be deemed cancelled on the First Amendment Effective
Date.
SECTION 4.    Conditions to Effectiveness and Funding.  The effectiveness of the
amendments set forth in Section 2 hereof and the obligations of the Additional
Term Lender to make the Additional Term Loans are subject to satisfaction of the
following conditions precedent (the date of such satisfaction being the “First
Amendment Effective Date”):
(a)    (i) each of the Amendment Loan Parties shall have executed and delivered
counterparts of this Amendment to the Administrative Agent, (ii) the Lenders
constituting the Required Financial Covenant Lenders (determined after giving
effect to the issuance of the Term A-2 Loans and Term B-2 Loans and the
repayment of the Term A-1 Loans and Term B-1 Loans as contemplated hereby) shall
have executed and delivered counterparts of this Amendment to the Administrative
Agent, (iii) each Revolving Credit Lender shall have executed and delivered
counterparts of this Amendment to the Administrative Agent, (iv) the Additional
Term Lender shall have executed and delivered a counterpart of this Amendment to
the Administrative Agent and (v) the Administrative Agent shall have executed a
counterpart of this Amendment;
(b)    the representations and warranties of the Amendment Loan Parties
contained in Section 5 of this Amendment shall be true and correct on and as of
the First Amendment Effective Date; provided that to the extent that any
representation and warranty specifically refers to an earlier date, it shall be
true and correct as of such earlier date;
(c)    immediately prior to and immediately after the First Amendment Effective
Date, no Default or Event of Default shall have occurred and be continuing;
(d)    the Administrative Agent shall have received, on behalf of itself and
each of the Lenders, a customary written opinion of Wilmer Cutler Pickering Hale
and Dorr, LLP, in its capacity as counsel for the Amendment Loan Parties, dated
as of the First Amendment Effective Date and addressed to the Administrative
Agent and each of the Lenders;
 
- 2 -

--------------------------------------------------------------------------------

 
(e)    all fees and expenses required to be paid by the Company on the First
Amendment Effective Date pursuant to that certain Engagement Letter, dated as of
June 8, 2017, by and between the Company and Bank of America, N.A., shall have
been paid or shall be paid substantially concurrently with the funding of the
Additional Term Loans;
(f)    the Administrative Agent shall have received, for the account of each
Term A-1 Lender that has executed and delivered a counterpart of this Amendment
to the Administrative Agent at or prior to 12:00 p.m. New York City time on June
16, 2017 (the “Consent Deadline”) a consent fee equal to 0.10% of the aggregate
principal amount of the Term A-1 Loans of such Term A-1 Lender at the Consent
Deadline;
(g)    the Administrative Agent shall have received a certificate of the Company
signed by a Responsible Officer thereof:
(i)    certifying that no Default or Event of Default shall exist or would exist
immediately prior to or after giving effect to this Amendment, including the
incurrence of the Additional Term Loans, and
 
(ii)    certifying that the condition set forth in Section 4(b) hereof has been
satisfied;
 
(h)    the Administrative Agent shall have received a Solvency Certificate
executed by the chief financial officer of the Company dated as of the First
Amendment Effective Date and certifying as to the matters set forth therein;
(i)    the Administrative Agent shall have received (i) such certificates of
resolutions or other action, incumbency certificates and/or other certificates
of Responsible Officers of each Amendment Loan Party as the Administrative Agent
may reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Amendment and the Amended Credit Agreement and (ii) such
documents and certifications as the Administrative Agent may reasonably require
to evidence that each Amendment Loan Party that is a Domestic Loan Party is duly
organized or formed, and that each Amendment Loan Party is validly existing, in
good standing in such Amendment Loan Party’s jurisdiction of incorporation,
organization or formation;
(j)    each Loan Party shall have provided the documentation and other
information to the Administrative Agent that are required by regulatory
authorities under applicable “know-your-customer” rules and regulations,
including the USA PATRIOT Act, at least 3 business days prior to the First
Amendment Effective Date to the extent such information has been requested at
least 10 days prior to the First Amendment Effective Date; and
(k)    the Company shall have, (x) with respect to the Term A-1 Loans,
substantially concurrently with the making of Term A-2 Loans under the Amended
Credit Agreement, (i) repaid all Term A-1 Loans outstanding immediately prior to
the First Amendment Effective Date and (ii) paid to all Term A-1 Lenders all
accrued and unpaid interest on their Term A-1 Loans outstanding immediately
prior to the First Amendment Effective Date to, but not including, the First
Amendment Effective Date and (y) with respect to the Term B-1 Loans,
substantially concurrently with the making of Term B-2 Loans under the Amended
Credit Agreement, (i) repaid all Term B-1 Loans outstanding immediately prior to
the First Amendment Effective Date and (ii) paid to all Term B-1 Lenders all
accrued and unpaid interest on their Term B-1 Loans outstanding immediately
prior to the First Amendment Effective Date to, but not including, the First
Amendment Effective Date.
 
- 3 -

--------------------------------------------------------------------------------

 
SECTION 5.    Representations and Warranties.  Each Amendment Loan Party hereby
represents and warrants on and as of the First Amendment Effective Date that:
 
(a)    the representations and warranties of the Borrowers contained in Article
V of the Amended Credit Agreement and the representations and warranties of each
Loan Party contained in each other Loan Document shall be true and correct on
and as of the First Amendment Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that the
representations and warranties contained in subsections (a) and (b) of Section
5.05 of the Existing Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Existing Credit Agreement;
(b)    this Amendment has been duly executed and delivered by each Amendment
Loan Party and this Amendment, the Amended Credit Agreement and each other Loan
Document constitute legal, valid and binding obligations of such Amendment Loan
Party, enforceable against such Amendment Loan Party in accordance with their
respective terms;
(c)    the Guaranties do, and shall continue to, guarantee the Obligations (or
Foreign Obligations, as applicable);
(d)    the Collateral Documents and all of the Collateral described therein do,
and shall continue to, secure the payment of all of the Obligations (or Foreign
Obligations, as applicable); and
(e)    the execution, delivery and performance by each Amendment Loan Party of
this Amendment and the performance by each Amendment Loan Party of the Amended
Credit Agreement have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Amendment Loan Party’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any Contractual Obligation to which
such Amendment Loan Party is a party or affecting such Amendment Loan Party or
the properties of such Amendment Loan Party or any of its Subsidiaries or (ii)
any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Amendment Loan Party or its property is subject; or
(c) violate any Law in any manner that is materially adverse to the Company and
its Subsidiaries, except, in each case referred to (x) in clause (b)(i), or (y)
to the extent relating to any order, injunction, writ or decree of any
Governmental Authority not specifically relating to such Person or its property,
in clause (b)(ii), to the extent that the same could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
SECTION 6.    Effects on Loan Documents.
(a)    On and after the effectiveness of this Amendment, each reference in any
Loan Document to “the Credit Agreement” shall mean and be a reference to the
Amended Credit Agreement and each reference in the Existing Credit Agreement to
“this Agreement,” “hereunder,” “hereof” or words of like import shall mean and
be a reference to the Amended Credit Agreement.
(b)    Except as specifically amended herein, all Loan Documents (including the
Guaranties and all Liens granted thereunder in respect of the Obligations) shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed.  Each Amendment Loan Party reaffirms its Guaranties and its prior
grant and the validity of the Liens granted by it pursuant to the Collateral
Documents, with all such Liens continuing in full force and effect after giving
effect to this Amendment.
 
- 4 -

--------------------------------------------------------------------------------

 
(c)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of the Loan Documents or in any way limit, impair or otherwise
affect the rights and remedies of the Administrative Agent or the Lenders under
the Loan Documents.  This Amendment and the Amended Credit Agreement shall not
constitute a novation of the Existing Credit Agreement or the other Loan
Documents.
 
(d)    The Company and the other parties hereto acknowledge and agree that, on
and after the First Amendment Effective Date, this Amendment shall constitute a
Loan Document for all purposes of the Amended Credit Agreement.
 
SECTION 7.     Waivers.  Solely in connection with the repayment of Term A-1
Loans and Term B-1 Loans on the First Amendment Effective Date, the
Administrative Agent and the Required Lenders hereby waive any required notice
of prepayment of Term A-1 Loans and Term B-1 Loans pursuant to Section 2.05 of
the Existing Credit Agreement.  Each Lender delivering an executed counterpart
of this Amendment hereby irrevocably waives its right to receive any payments
under Section 3.05 of the Existing Credit Agreement as a result of its Term A-1
Loans or Term B-1 Loans, as applicable, being repaid on the First Amendment
Effective Date and not on the last day of the Interest Period applicable
thereto.
 
SECTION 8.     GOVERNING LAW.  THIS AMENDMENT AND ANY CLAIM, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.
SECTION 9.    Tax Fungibility of Term A-2 Loans and Term B-2 Loans.  The parties
hereto shall treat the conversion of Term A-2 Loans into the Converted Term A-2
Loans as a “significant modification” of such Term A-2 Loans within the meaning
of Treasury Regulations Section 1.1001-3(e).   The parties hereto shall treat
(a) the Converted Term B-2 Loans and the Additional Term B-2 Loans as one
fungible tranche for U.S. federal and applicable state and local income tax
purposes and (b) the conversion of Term B-2 Loans into the Converted Term B-2
Loans as a “significant modification” of such Term B-2 Loans within the meaning
of Treasury Regulations Section 1.1001-3(e).
SECTION 10.    Miscellaneous.
(a)    This Amendment shall be binding upon and inure to the benefit of the Loan
Parties and their respective successors and permitted assigns, and upon the
Administrative Agent and the Lenders and their respective successors and
permitted assigns.
(b)    To the extent permitted by applicable Law, any provision of this
Amendment held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
 
- 5 -

--------------------------------------------------------------------------------

 
(c)    This Amendment may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
[Remainder of page intentionally left blank.]
 
 
 
 
 

 
- 6 -

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first above
written.
 
 
WEX INC.
       
 
 
 
 
 
By:
/s/ Roberto Simon
 
 
Name:
Roberto Simon
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
DESIGNATED BORROWER:
 
 
 
 
 
WRIGHT EXPRESS INTERNATIONAL HOLDINGS LIMITED
       
 
 
 
 
 
By:
/s/ Roberto Simon
 
 
Name:
Roberto Simon
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
SPECIFIED DESIGNATED BORROWER:
 
 
 
 
 
Executed in accordance with section 127 of the
 
Corporations Act 2001 (Cth) by
 
 
 
 
 
WEX CARD HOLDINGS AUSTRALIA PTY LTD
 
 
 
 
 
 
 
 
 
By:
/s/ Roberto Simon
 
 
Name:
Roberto Simon
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
By:
/s/ Hilary Ann Rapkin
    Name: Hilary Ann Rapkin     Title: Director                   DOMESTIC
SUBSIDIARY GUARANTORS:           FLEETONE HOLDINGS, LLC                   By:
/s/ Roberto Simon
    Name:  Roberto Simon     Title: Treasurer

 
[Signature Page to First Amendment to Credit Agreement (WEX)]

--------------------------------------------------------------------------------

 
 
TRANSPLATINUM SERVICE, LLC
       
 
 
 
 
 
By:
/s/ Roberto Simon
 
 
Name:
Roberto Simon
 
 
Title:
Treasurer
 
 
 
 
 
 
 
 
 
FLEETONE, L.L.C.
       
 
 
 
 
 
By:
/s/ Roberto Simon
 
 
Name:
Roberto Simon
 
 
Title:
Treasurer
 
 
 
 
 
 
 
 
 
WRIGHT EXPRESS HOLDINGS 2, LLC
 
 
 
 
 
 
 
 
 
By:
/s/ Roberto Simon
 
 
Name:
Roberto Simon
 
 
Title:
Manager
 
 
 
            WRIGHT EXPRESS HOLDINGS 3, LLC                   By:
/s/ Roberto Simon
    Name:  Roberto Simon     Title: Manager                   EB HOLDINGS CORP.
                  By:
/s/ Lynda Godkin
    Name: Lynda Godkin     Title: Secretary                   EB HOLDINGS II
CORP.                   By:
/s/ Lynda Godkin
    Name: Lynda Godkin     Title: Secretary

 
[Signature Page to First Amendment to Credit Agreement (WEX)]
 

--------------------------------------------------------------------------------

 
 
WEX HEALTH, INC.
       
 
 
 
 
 
By:
/s/ Lynda Godkin
 
 
Name:
Lynda Godkin
 
 
Title:
Secretary
 
 
 
 
 
 
 
 
 
BENAISSANCE, LLC
       
 
 
 
 
 
By:
/s/ Lynda Godkin
 
 
Name:
Lynda Godkin
 
 
Title:
Secretary
 
 
 
 
 
 
 
 
 
ELECTRONIC FUNDS SOURCE LLC
 
 
 
 
 
 
 
 
 
By:
/s/ Roberto Simon
 
 
Name:
Roberto Simon
 
 
Title:
Treasurer
 
 
 
            EFS PAYMENTS LLC                   By:
/s/ Roberto Simon
    Name: Roberto Simon     Title: Treasurer                   OTR TOPCO LLC    
              By:
/s/ Roberto Simon
    Name: Roberto Simon     Title: Treasurer                   OTR HOLDINGS LLC
                  By:
/s/ Roberto Simon
    Name: Roberto Simon     Title: Treasurer                   TRUCKERS B2B, LLC
                  By:
/s/ Roberto Simon
    Name:  Roberto Simon     Title: Treasurer

 
[Signature Page to First Amendment to Credit Agreement (WEX)]
 

--------------------------------------------------------------------------------

 
 
OTR BLOCKER LLC
       
 
 
 
 
 
By:
/s/ Roberto Simon
 
 
Name:
Roberto Simon
 
 
Title:
Treasurer
 
 
 
 
 
 
 
 
 
TCH CANADA INC.
       
 
 
 
 
 
By:
/s/ Roberto Simon
 
 
Name:
Roberto Simon
 
 
Title:
Treasurer
 
 
 
 
 
 
 
 
 
WRIGHT EXPRESS FUELING SOLUTIONS, INC.
 
 
 
 
 
 
 
 
 
By:
/s/ Hilary A. Rapkin
 
 
Name:
Hilary A. Rapkin
 
 
Title:
Secretary

 
[Signature Page to First Amendment to Credit Agreement (WEX)]
 

--------------------------------------------------------------------------------

 
 
BANK OF AMERICA, N.A.,
  as the Additional Term Lender        
 
 
 
 
 
By:
/s/ Robert C. Megan
 
 
Name:
Robert C. Megan
 
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 
 
BANK OF AMERICA, N.A.,
  as Administrative Agent        
 
 
 
 
 
By:
/s/ Angela Larkin
 
 
Name:
Angela Larkin
 
 
Title:
Assistant Vice President

 
[Signature Page to First Amendment to Credit Agreement (WEX)]
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed and
delivered by a duly authorized officer as of the date first written above.


Term A Lenders:

☒
Consent and Convert (Cashless Settlement). The undersigned hereby elects to be a
“Converting Consenting Term A-1 Lender” and irrevocably and unconditionally
consents to this Amendment and agrees to the conversion of the full principal
amount (or such lesser amount as notified and allocated to the undersigned by
the Administrative Agent, as determined by the Company and the Administrative
Agent in their sole direction) of its Term A-1 Loans effective as of the First
Amendment Effective Date.

☐
Consent and Reallocation. The undersigned hereby elects to be a “Non-Converting
Consenting Term A-1 Lender” and irrevocably and unconditionally (a) consents to
this Amendment and the prepayment of the full principal amount of its Term A-1
Loans and (b) agrees to purchase by way of assignment from the Additional Term
Lender in accordance with the terms of the Amended Credit Agreement, Term A-2
Loans in an aggregate principal amount equal to the aggregate principal amount
of its Term A-1 Loans prepaid (or such lesser amount as notified and allocated
to the undersigned by the Administrative Agent, as determined by the Company and
the Administrative Agent in their sole discretion).

Term B Lenders:

☐
Consent and Convert (Cashless Settlement). The undersigned hereby elects to be a
“Converting Consenting Term B-1 Lender” and irrevocably and unconditionally
consents to this Amendment and agrees to the conversion of the full principal
amount (or such lesser amount as notified and allocated to the undersigned by
the Administrative Agent, as determined by the Company and the Administrative
Agent in their sole direction) of its Term B-1 Loans effective as of the First
Amendment Effective Date.

☐
Consent and Reallocation. The undersigned hereby elects to be a “Non-Converting
Consenting Term B-1 Lender” and irrevocably and unconditionally (a) consents to
this Amendment and the prepayment of the full principal amount of its Term B-1
Loans and (b) agrees to purchase by way of assignment from the Additional Term
Lender in accordance with the terms of the Amended Credit Agreement, Term B-2
Loans in an aggregate principal amount equal to the aggregate principal amount
of its Term B-1 Loans prepaid (or such lesser amount as notified and allocated
to the undersigned by the Administrative Agent, as determined by the Company and
the Administrative Agent in their sole discretion).

 
Revolving Credit Lenders:  
The undersigned hereby irrevocably and unconditionally consents to this
Amendment.
 
 
BANK OF AMERICA, N.A., as Lender, L/C Issuer and   Swing Line Lender)
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Robert C. Megan
 
 
 
Name:
Robert C. Megan
 
 
 
Title:
Senior Vice President

 
[Signature Page to First Amendment to Credit Agreement (WEX)]
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed and
delivered by a duly authorized officer as of the date first written above.
 
Term A Lenders:

☒
Consent and Convert (Cashless Settlement). The undersigned hereby elects to be a
“Converting Consenting Term A-1 Lender” and irrevocably and unconditionally
consents to this Amendment and agrees to the conversion of the full principal
amount (or such lesser amount as notified and allocated to the undersigned by
the Administrative Agent, as determined by the Company and the Administrative
Agent in their sole direction) of its Term A-1 Loans effective as of the First
Amendment Effective Date.

☐
Consent and Reallocation. The undersigned hereby elects to be a “Non-Converting
Consenting Term A-1 Lender” and irrevocably and unconditionally (a) consents to
this Amendment and the prepayment of the full principal amount of its Term A-1
Loans and (b) agrees to purchase by way of assignment from the Additional Term
Lender in accordance with the terms of the Amended Credit Agreement, Term A-2
Loans in an aggregate principal amount equal to the aggregate principal amount
of its Term A-1 Loans prepaid (or such lesser amount as notified and allocated
to the undersigned by the Administrative Agent, as determined by the Company and
the Administrative Agent in their sole discretion).

Term B Lenders:

☐
Consent and Convert (Cashless Settlement). The undersigned hereby elects to be a
“Converting Consenting Term B-1 Lender” and irrevocably and unconditionally
consents to this Amendment and agrees to the conversion of the full principal
amount (or such lesser amount as notified and allocated to the undersigned by
the Administrative Agent, as determined by the Company and the Administrative
Agent in their sole direction) of its Term B-1 Loans effective as of the First
Amendment Effective Date.

☐
Consent and Reallocation. The undersigned hereby elects to be a “Non-Converting
Consenting Term B-1 Lender” and irrevocably and unconditionally (a) consents to
this Amendment and the prepayment of the full principal amount of its Term B-1
Loans and (b) agrees to purchase by way of assignment from the Additional Term
Lender in accordance with the terms of the Amended Credit Agreement, Term B-2
Loans in an aggregate principal amount equal to the aggregate principal amount
of its Term B-1 Loans prepaid (or such lesser amount as notified and allocated
to the undersigned by the Administrative Agent, as determined by the Company and
the Administrative Agent in their sole discretion).


Revolving Credit Lenders:
The undersigned hereby irrevocably and unconditionally consents to this
Amendment.
 
 
BMO Harris Financing, Inc.,
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Daniel Ryan
 
 
 
Name:
Daniel Ryan
 
 
 
Title:
Vice President

 
[Signature Page to First Amendment to Credit Agreement (WEX)]
 

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed and
delivered by a duly authorized officer as of the date first written above.
 
Term A Lenders:

☒
Consent and Convert (Cashless Settlement). The undersigned hereby elects to be a
“Converting Consenting Term A-1 Lender” and irrevocably and unconditionally
consents to this Amendment and agrees to the conversion of the full principal
amount (or such lesser amount as notified and allocated to the undersigned by
the Administrative Agent, as determined by the Company and the Administrative
Agent in their sole direction) of its Term A-1 Loans effective as of the First
Amendment Effective Date.

☐
Consent and Reallocation. The undersigned hereby elects to be a “Non-Converting
Consenting Term A-1 Lender” and irrevocably and unconditionally (a) consents to
this Amendment and the prepayment of the full principal amount of its Term A-1
Loans and (b) agrees to purchase by way of assignment from the Additional Term
Lender in accordance with the terms of the Amended Credit Agreement, Term A-2
Loans in an aggregate principal amount equal to the aggregate principal amount
of its Term A-1 Loans prepaid (or such lesser amount as notified and allocated
to the undersigned by the Administrative Agent, as determined by the Company and
the Administrative Agent in their sole discretion).

Term B Lenders:

☐
Consent and Convert (Cashless Settlement). The undersigned hereby elects to be a
“Converting Consenting Term B-1 Lender” and irrevocably and unconditionally
consents to this Amendment and agrees to the conversion of the full principal
amount (or such lesser amount as notified and allocated to the undersigned by
the Administrative Agent, as determined by the Company and the Administrative
Agent in their sole direction) of its Term B-1 Loans effective as of the First
Amendment Effective Date.

☐
Consent and Reallocation. The undersigned hereby elects to be a “Non-Converting
Consenting Term B-1 Lender” and irrevocably and unconditionally (a) consents to
this Amendment and the prepayment of the full principal amount of its Term B-1
Loans and (b) agrees to purchase by way of assignment from the Additional Term
Lender in accordance with the terms of the Amended Credit Agreement, Term B-2
Loans in an aggregate principal amount equal to the aggregate principal amount
of its Term B-1 Loans prepaid (or such lesser amount as notified and allocated
to the undersigned by the Administrative Agent, as determined by the Company and
the Administrative Agent in their sole discretion).


Revolving Credit Lenders:
The undersigned hereby irrevocably and unconditionally consents to this
Amendment.
 
 
Citizens Bank, N.A.,
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Gary Hatfield
 
 
 
Name:
Gary Hatfield
 
 
 
Title:
Vice President

 
[Signature Page to First Amendment to Credit Agreement (WEX)]
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed and
delivered by a duly authorized officer as of the date first written above.
 
Term A Lenders:

☐
Consent and Convert (Cashless Settlement). The undersigned hereby elects to be a
“Converting Consenting Term A-1 Lender” and irrevocably and unconditionally
consents to this Amendment and agrees to the conversion of the full principal
amount (or such lesser amount as notified and allocated to the undersigned by
the Administrative Agent, as determined by the Company and the Administrative
Agent in their sole direction) of its Term A-1 Loans effective as of the First
Amendment Effective Date.

☐
Consent and Reallocation. The undersigned hereby elects to be a “Non-Converting
Consenting Term A-1 Lender” and irrevocably and unconditionally (a) consents to
this Amendment and the prepayment of the full principal amount of its Term A-1
Loans and (b) agrees to purchase by way of assignment from the Additional Term
Lender in accordance with the terms of the Amended Credit Agreement, Term A-2
Loans in an aggregate principal amount equal to the aggregate principal amount
of its Term A-1 Loans prepaid (or such lesser amount as notified and allocated
to the undersigned by the Administrative Agent, as determined by the Company and
the Administrative Agent in their sole discretion).

Term B Lenders:

☐
Consent and Convert (Cashless Settlement). The undersigned hereby elects to be a
“Converting Consenting Term B-1 Lender” and irrevocably and unconditionally
consents to this Amendment and agrees to the conversion of the full principal
amount (or such lesser amount as notified and allocated to the undersigned by
the Administrative Agent, as determined by the Company and the Administrative
Agent in their sole direction) of its Term B-1 Loans effective as of the First
Amendment Effective Date.

☐
Consent and Reallocation. The undersigned hereby elects to be a “Non-Converting
Consenting Term B-1 Lender” and irrevocably and unconditionally (a) consents to
this Amendment and the prepayment of the full principal amount of its Term B-1
Loans and (b) agrees to purchase by way of assignment from the Additional Term
Lender in accordance with the terms of the Amended Credit Agreement, Term B-2
Loans in an aggregate principal amount equal to the aggregate principal amount
of its Term B-1 Loans prepaid (or such lesser amount as notified and allocated
to the undersigned by the Administrative Agent, as determined by the Company and
the Administrative Agent in their sole discretion).


Revolving Credit Lenders:
The undersigned hereby irrevocably and unconditionally consents to this
Amendment.
 
 
DEUTSCHE BANK AG NEW YORK BRANCH,
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Marcus Tarkington
 
 
 
Name:
Marcus Tarkington
 
 
 
Title:
Director
                        [If a second signature is necessary:]               By:
/s/ Dusan Lazarov       Name:
Dusan Lazarov
      Title:
Director

 
[Signature Page to First Amendment to Credit Agreement (WEX)]
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed and
delivered by a duly authorized officer as of the date first written above.
 
Term A Lenders:

☒
Consent and Convert (Cashless Settlement). The undersigned hereby elects to be a
“Converting Consenting Term A-1 Lender” and irrevocably and unconditionally
consents to this Amendment and agrees to the conversion of the full principal
amount (or such lesser amount as notified and allocated to the undersigned by
the Administrative Agent, as determined by the Company and the Administrative
Agent in their sole direction) of its Term A-1 Loans effective as of the First
Amendment Effective Date.

☐
Consent and Reallocation. The undersigned hereby elects to be a “Non-Converting
Consenting Term A-1 Lender” and irrevocably and unconditionally (a) consents to
this Amendment and the prepayment of the full principal amount of its Term A-1
Loans and (b) agrees to purchase by way of assignment from the Additional Term
Lender in accordance with the terms of the Amended Credit Agreement, Term A-2
Loans in an aggregate principal amount equal to the aggregate principal amount
of its Term A-1 Loans prepaid (or such lesser amount as notified and allocated
to the undersigned by the Administrative Agent, as determined by the Company and
the Administrative Agent in their sole discretion).

Term B Lenders:

☐
Consent and Convert (Cashless Settlement). The undersigned hereby elects to be a
“Converting Consenting Term B-1 Lender” and irrevocably and unconditionally
consents to this Amendment and agrees to the conversion of the full principal
amount (or such lesser amount as notified and allocated to the undersigned by
the Administrative Agent, as determined by the Company and the Administrative
Agent in their sole direction) of its Term B-1 Loans effective as of the First
Amendment Effective Date.

☐
Consent and Reallocation. The undersigned hereby elects to be a “Non-Converting
Consenting Term B-1 Lender” and irrevocably and unconditionally (a) consents to
this Amendment and the prepayment of the full principal amount of its Term B-1
Loans and (b) agrees to purchase by way of assignment from the Additional Term
Lender in accordance with the terms of the Amended Credit Agreement, Term B-2
Loans in an aggregate principal amount equal to the aggregate principal amount
of its Term B-1 Loans prepaid (or such lesser amount as notified and allocated
to the undersigned by the Administrative Agent, as determined by the Company and
the Administrative Agent in their sole discretion).


Revolving Credit Lenders:
The undersigned hereby irrevocably and unconditionally consents to this
Amendment.
 
 
Fifth Third Bank,
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Lydia Altman
 
 
 
Name:
Lydia Altman
 
 
 
Title:
Director

 
[Signature Page to First Amendment to Credit Agreement (WEX)]
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed and
delivered by a duly authorized officer as of the date first written above.
 
Term A Lenders:

☒
Consent and Convert (Cashless Settlement). The undersigned hereby elects to be a
“Converting Consenting Term A-1 Lender” and irrevocably and unconditionally
consents to this Amendment and agrees to the conversion of the full principal
amount (or such lesser amount as notified and allocated to the undersigned by
the Administrative Agent, as determined by the Company and the Administrative
Agent in their sole direction) of its Term A-1 Loans effective as of the First
Amendment Effective Date.

☐
Consent and Reallocation. The undersigned hereby elects to be a “Non-Converting
Consenting Term A-1 Lender” and irrevocably and unconditionally (a) consents to
this Amendment and the prepayment of the full principal amount of its Term A-1
Loans and (b) agrees to purchase by way of assignment from the Additional Term
Lender in accordance with the terms of the Amended Credit Agreement, Term A-2
Loans in an aggregate principal amount equal to the aggregate principal amount
of its Term A-1 Loans prepaid (or such lesser amount as notified and allocated
to the undersigned by the Administrative Agent, as determined by the Company and
the Administrative Agent in their sole discretion).

Term B Lenders:

☐
Consent and Convert (Cashless Settlement). The undersigned hereby elects to be a
“Converting Consenting Term B-1 Lender” and irrevocably and unconditionally
consents to this Amendment and agrees to the conversion of the full principal
amount (or such lesser amount as notified and allocated to the undersigned by
the Administrative Agent, as determined by the Company and the Administrative
Agent in their sole direction) of its Term B-1 Loans effective as of the First
Amendment Effective Date.

☐
Consent and Reallocation. The undersigned hereby elects to be a “Non-Converting
Consenting Term B-1 Lender” and irrevocably and unconditionally (a) consents to
this Amendment and the prepayment of the full principal amount of its Term B-1
Loans and (b) agrees to purchase by way of assignment from the Additional Term
Lender in accordance with the terms of the Amended Credit Agreement, Term B-2
Loans in an aggregate principal amount equal to the aggregate principal amount
of its Term B-1 Loans prepaid (or such lesser amount as notified and allocated
to the undersigned by the Administrative Agent, as determined by the Company and
the Administrative Agent in their sole discretion).


Revolving Credit Lenders:
The undersigned hereby irrevocably and unconditionally consents to this
Amendment.
 
 
KeyBank, N.A.,
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Neil C. Buitenhuys
 
 
 
Name:
Neil C. Buitenhuys
 
 
 
Title:
Senior Vice President

 
[Signature Page to First Amendment to Credit Agreement (WEX)]
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed and
delivered by a duly authorized officer as of the date first written above.
 
Term A Lenders:

☒
Consent and Convert (Cashless Settlement). The undersigned hereby elects to be a
“Converting Consenting Term A-1 Lender” and irrevocably and unconditionally
consents to this Amendment and agrees to the conversion of the full principal
amount (or such lesser amount as notified and allocated to the undersigned by
the Administrative Agent, as determined by the Company and the Administrative
Agent in their sole direction) of its Term A-1 Loans effective as of the First
Amendment Effective Date.

☐
Consent and Reallocation. The undersigned hereby elects to be a “Non-Converting
Consenting Term A-1 Lender” and irrevocably and unconditionally (a) consents to
this Amendment and the prepayment of the full principal amount of its Term A-1
Loans and (b) agrees to purchase by way of assignment from the Additional Term
Lender in accordance with the terms of the Amended Credit Agreement, Term A-2
Loans in an aggregate principal amount equal to the aggregate principal amount
of its Term A-1 Loans prepaid (or such lesser amount as notified and allocated
to the undersigned by the Administrative Agent, as determined by the Company and
the Administrative Agent in their sole discretion).

Term B Lenders:

☐
Consent and Convert (Cashless Settlement). The undersigned hereby elects to be a
“Converting Consenting Term B-1 Lender” and irrevocably and unconditionally
consents to this Amendment and agrees to the conversion of the full principal
amount (or such lesser amount as notified and allocated to the undersigned by
the Administrative Agent, as determined by the Company and the Administrative
Agent in their sole direction) of its Term B-1 Loans effective as of the First
Amendment Effective Date.

☐
Consent and Reallocation. The undersigned hereby elects to be a “Non-Converting
Consenting Term B-1 Lender” and irrevocably and unconditionally (a) consents to
this Amendment and the prepayment of the full principal amount of its Term B-1
Loans and (b) agrees to purchase by way of assignment from the Additional Term
Lender in accordance with the terms of the Amended Credit Agreement, Term B-2
Loans in an aggregate principal amount equal to the aggregate principal amount
of its Term B-1 Loans prepaid (or such lesser amount as notified and allocated
to the undersigned by the Administrative Agent, as determined by the Company and
the Administrative Agent in their sole discretion).


Revolving Credit Lenders:
The undersigned hereby irrevocably and unconditionally consents to this
Amendment.
 
 
MUFG Union Bank, N.A.,
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Maria Iarriccio
 
 
 
Name:
Maria Iarriccio
 
 
 
Title:
Director

 
[Signature Page to First Amendment to Credit Agreement (WEX)]
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed and
delivered by a duly authorized officer as of the date first written above.
 
Term A Lenders:

☒
Consent and Convert (Cashless Settlement). The undersigned hereby elects to be a
“Converting Consenting Term A-1 Lender” and irrevocably and unconditionally
consents to this Amendment and agrees to the conversion of the full principal
amount (or such lesser amount as notified and allocated to the undersigned by
the Administrative Agent, as determined by the Company and the Administrative
Agent in their sole direction) of its Term A-1 Loans effective as of the First
Amendment Effective Date.

☐
Consent and Reallocation. The undersigned hereby elects to be a “Non-Converting
Consenting Term A-1 Lender” and irrevocably and unconditionally (a) consents to
this Amendment and the prepayment of the full principal amount of its Term A-1
Loans and (b) agrees to purchase by way of assignment from the Additional Term
Lender in accordance with the terms of the Amended Credit Agreement, Term A-2
Loans in an aggregate principal amount equal to the aggregate principal amount
of its Term A-1 Loans prepaid (or such lesser amount as notified and allocated
to the undersigned by the Administrative Agent, as determined by the Company and
the Administrative Agent in their sole discretion).

Term B Lenders:

☐
Consent and Convert (Cashless Settlement). The undersigned hereby elects to be a
“Converting Consenting Term B-1 Lender” and irrevocably and unconditionally
consents to this Amendment and agrees to the conversion of the full principal
amount (or such lesser amount as notified and allocated to the undersigned by
the Administrative Agent, as determined by the Company and the Administrative
Agent in their sole direction) of its Term B-1 Loans effective as of the First
Amendment Effective Date.

☐
Consent and Reallocation. The undersigned hereby elects to be a “Non-Converting
Consenting Term B-1 Lender” and irrevocably and unconditionally (a) consents to
this Amendment and the prepayment of the full principal amount of its Term B-1
Loans and (b) agrees to purchase by way of assignment from the Additional Term
Lender in accordance with the terms of the Amended Credit Agreement, Term B-2
Loans in an aggregate principal amount equal to the aggregate principal amount
of its Term B-1 Loans prepaid (or such lesser amount as notified and allocated
to the undersigned by the Administrative Agent, as determined by the Company and
the Administrative Agent in their sole discretion).


Revolving Credit Lenders:
The undersigned hereby irrevocably and unconditionally consents to this
Amendment.
 
 
Regions Bank,
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Bruce Rudolph
 
 
 
Name:
Bruce Rudolph
 
 
 
Title:
Director

 
[Signature Page to First Amendment to Credit Agreement (WEX)]
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed and
delivered by a duly authorized officer as of the date first written above.
 
Term A Lenders:

☒
Consent and Convert (Cashless Settlement). The undersigned hereby elects to be a
“Converting Consenting Term A-1 Lender” and irrevocably and unconditionally
consents to this Amendment and agrees to the conversion of the full principal
amount (or such lesser amount as notified and allocated to the undersigned by
the Administrative Agent, as determined by the Company and the Administrative
Agent in their sole direction) of its Term A-1 Loans effective as of the First
Amendment Effective Date.

☐
Consent and Reallocation. The undersigned hereby elects to be a “Non-Converting
Consenting Term A-1 Lender” and irrevocably and unconditionally (a) consents to
this Amendment and the prepayment of the full principal amount of its Term A-1
Loans and (b) agrees to purchase by way of assignment from the Additional Term
Lender in accordance with the terms of the Amended Credit Agreement, Term A-2
Loans in an aggregate principal amount equal to the aggregate principal amount
of its Term A-1 Loans prepaid (or such lesser amount as notified and allocated
to the undersigned by the Administrative Agent, as determined by the Company and
the Administrative Agent in their sole discretion).

Term B Lenders:

☐
Consent and Convert (Cashless Settlement). The undersigned hereby elects to be a
“Converting Consenting Term B-1 Lender” and irrevocably and unconditionally
consents to this Amendment and agrees to the conversion of the full principal
amount (or such lesser amount as notified and allocated to the undersigned by
the Administrative Agent, as determined by the Company and the Administrative
Agent in their sole direction) of its Term B-1 Loans effective as of the First
Amendment Effective Date.

☐
Consent and Reallocation. The undersigned hereby elects to be a “Non-Converting
Consenting Term B-1 Lender” and irrevocably and unconditionally (a) consents to
this Amendment and the prepayment of the full principal amount of its Term B-1
Loans and (b) agrees to purchase by way of assignment from the Additional Term
Lender in accordance with the terms of the Amended Credit Agreement, Term B-2
Loans in an aggregate principal amount equal to the aggregate principal amount
of its Term B-1 Loans prepaid (or such lesser amount as notified and allocated
to the undersigned by the Administrative Agent, as determined by the Company and
the Administrative Agent in their sole discretion).


Revolving Credit Lenders:
The undersigned hereby irrevocably and unconditionally consents to this
Amendment.
 
 
SunTrust Bank,
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ David Bennett
 
 
 
Name:
David Bennett
 
 
 
Title:
Director

 
[Signature Page to First Amendment to Credit Agreement (WEX)]
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed and
delivered by a duly authorized officer as of the date first written above.
 
Term A Lenders:

☒
Consent and Convert (Cashless Settlement). The undersigned hereby elects to be a
“Converting Consenting Term A-1 Lender” and irrevocably and unconditionally
consents to this Amendment and agrees to the conversion of the full principal
amount (or such lesser amount as notified and allocated to the undersigned by
the Administrative Agent, as determined by the Company and the Administrative
Agent in their sole direction) of its Term A-1 Loans effective as of the First
Amendment Effective Date.

☐
Consent and Reallocation. The undersigned hereby elects to be a “Non-Converting
Consenting Term A-1 Lender” and irrevocably and unconditionally (a) consents to
this Amendment and the prepayment of the full principal amount of its Term A-1
Loans and (b) agrees to purchase by way of assignment from the Additional Term
Lender in accordance with the terms of the Amended Credit Agreement, Term A-2
Loans in an aggregate principal amount equal to the aggregate principal amount
of its Term A-1 Loans prepaid (or such lesser amount as notified and allocated
to the undersigned by the Administrative Agent, as determined by the Company and
the Administrative Agent in their sole discretion).

Term B Lenders:

☐
Consent and Convert (Cashless Settlement). The undersigned hereby elects to be a
“Converting Consenting Term B-1 Lender” and irrevocably and unconditionally
consents to this Amendment and agrees to the conversion of the full principal
amount (or such lesser amount as notified and allocated to the undersigned by
the Administrative Agent, as determined by the Company and the Administrative
Agent in their sole direction) of its Term B-1 Loans effective as of the First
Amendment Effective Date.

☐
Consent and Reallocation. The undersigned hereby elects to be a “Non-Converting
Consenting Term B-1 Lender” and irrevocably and unconditionally (a) consents to
this Amendment and the prepayment of the full principal amount of its Term B-1
Loans and (b) agrees to purchase by way of assignment from the Additional Term
Lender in accordance with the terms of the Amended Credit Agreement, Term B-2
Loans in an aggregate principal amount equal to the aggregate principal amount
of its Term B-1 Loans prepaid (or such lesser amount as notified and allocated
to the undersigned by the Administrative Agent, as determined by the Company and
the Administrative Agent in their sole discretion).


Revolving Credit Lenders:
The undersigned hereby irrevocably and unconditionally consents to this
Amendment.
 
 
Webster Bank, N.A.,
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Raymond C. Hoefling
 
 
 
Name:
Raymond C. Hoefling
 
 
 
Title:
Senior Vice President

 
[Signature Page to First Amendment to Credit Agreement (WEX)]
 

--------------------------------------------------------------------------------

 
WEX Inc. – Lender Consents


[on file with Cahill, Gordon & Reindel LLP]

 
 
 
 
 
[Signature Page to First Amendment to Credit Agreement (WEX)]
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A


--------------------------------------------------------------------------------

Published CUSIP Number:  96208UAG6
CREDIT AGREEMENT


Dated as of July 1, 2016


among


WEX INC.


and


CERTAIN SUBSIDIARIES,
as Borrowers,


BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender
and
L/C Issuer,


and


The Other Lenders Party Hereto


BANK OF AMERICA, N.A.,
SUNTRUST ROBINSON HUMPHREY, INC.,
MUFG UNION BANK, N.A.,
and
CITIZENS BANK, NATIONAL ASSOCIATION,
as Joint Lead Arrangers and Joint Bookrunners


BANK OF MONTREAL,
as Documentation Agent




and


BANK OF AMERICA, N.A.,
MUFG UNION BANK, N.A.,
SUNTRUST ROBINSON HUMPHREY, INC.,
and
CITIZENS BANK, NATIONAL ASSOCIATION,
as Joint Lead Arrangers and Joint Bookrunners with respect to the First
Amendment


BANK OF MONTREAL,
as Documentation Agent with respect to the First Amendment
 

--------------------------------------------------------------------------------

This is a Syndicated Facility Agreement
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS

  Page  
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     
1.01
Defined Terms
1
1.02
Other Interpretive Provisions
53
1.03
Accounting Terms
53
1.04
Rounding
54
1.05
Exchange Rates; Currency Equivalents
54
1.06
Additional Alternative Currencies
54
1.07
Change of Currency
55
1.08
Times of Day
55
1.09
Letter of Credit Amounts
55
     
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
     
2.01
The Loans
56
2.02
Borrowings, Conversions and Continuations of Loans
57
2.03
Letters of Credit
59
2.04
Swing Line Loans
67
2.05
Prepayments
70
2.06
Termination or Reduction of Commitments
74
2.07
Repayment of Loans
75
2.08
Interest
75
2.09
Fees
76
2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
77
2.11
Evidence of Debt
77
2.12
Payments Generally; Administrative Agent’s Clawback
78
2.13
Sharing of Payments by Lenders
79
2.14
Designated Borrowers
80
2.15
Defaulting Lenders
81
2.16
Designated Lenders
83
2.17
Incremental Commitments
83
2.18
Refinancing Facilities
86
2.19
Amend and Extend Transactions
87
     
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
     
3.01
Taxes
89
3.02
Illegality
93
3.03
Inability to Determine Rates
94
3.04
Increased Costs; Reserves on Eurocurrency Rate Loans
95
3.05
Compensation for Losses
97
3.06
Mitigation Obligations; Replacement of Lenders
97
3.07
Survival
98
3.08
Obligations Under Article III
98

 
 
-i-

--------------------------------------------------------------------------------

 
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
     
4.01
Conditions of Initial Credit Extension
98
4.02
Conditions to All Credit Extensions
101
4.03
Conditions to Credit Extension to Specified Designated Borrower
102
     
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     
5.01
Existence, Qualification and Power
102
5.02
Authorization; No Contravention
102
5.03
Governmental Authorization; Other Consents
103
5.04
Binding Effect
103
5.05
Financial Statements; No Material Adverse Effect
103
5.06
Litigation
104
5.07
No Default
104
5.08
Ownership of Property; Liens
104
5.09
Environmental Compliance
104
5.10
Insurance
104
5.11
Taxes
104
5.12
ERISA Compliance
105
5.13
Subsidiaries; Equity Interests
106
5.14
Margin Regulations; Investment Company Act
106
5.15
Disclosure
106
5.16
Compliance with Laws
106
5.17
Taxpayer Identification Number; Other Identifying Information
106
5.18
Intellectual Property; Licenses, Etc.
107
5.19
Representations as to Foreign Loan Parties and the Specified Designated Borrower
107
5.20
Solvency
108
5.21
OFAC
108
5.22
Anti-Corruption Laws
108
5.23
PATRIOT Act
108
5.24
Use of Proceeds
108
5.25
Collateral Documents
109
5.26
EEA Financial Institution
109
     
ARTICLE VI
AFFIRMATIVE COVENANTS
     
6.01
Financial Statements
109
6.02
Certificates; Other Information
111
6.03
Notices
112
6.04
Payment of Obligations
113
6.05
Preservation of Existence, Etc.
113
6.06
Maintenance of Properties
113
6.07
Maintenance of Insurance
113
6.08
Compliance with Laws
113

 
-ii-

--------------------------------------------------------------------------------

 
6.09
Books and Records
114
6.10
Inspection Rights
114
6.11
Use of Proceeds
114
6.12
Approvals and Authorizations
114
6.13
Additional Guarantors and Collateral; Redesignation of Immaterial Subsidiaries;
Designation of Stock Pledge Subsidiaries
114
6.14
Compliance with Regulatory Requirements
117
6.15
Further Assurances
118
6.16
Post-Closing Covenant
118
     
ARTICLE VII
NEGATIVE COVENANTS
     
7.01
Liens
118
7.02
Investments
120
7.03
Indebtedness
122
7.04
Fundamental Changes
125
7.05
Dispositions
126
7.06
Restricted Payments
127
7.07
Change in Nature of Business; Bank Regulated Subsidiaries
128
7.08
Transactions with Affiliates
128
7.09
Burdensome Agreements
129
7.10
Use of Proceeds
129
7.11
Financial Covenants
129
7.12
Sale and Leasebacks
130
7.13
Accounting Changes
130
7.14
Tax Receivable Agreement; Prepayments
130
7.15
Amendments
130
7.16
Permitted Securitization Transactions
130
7.17
Changes in Locations, Name, etc.
131
     
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
     
8.01
Events of Default
131
8.02
Remedies Upon Event of Default
134
8.03
Application of Funds
135
     
ARTICLE IX
ADMINISTRATIVE AGENT
     
9.01
Appointment and Authority
136
9.02
Rights as a Lender
136
9.03
Exculpatory Provisions
137
9.04
Reliance by Administrative Agent
138
9.05
Delegation of Duties
138
9.06
Resignation of Administrative Agent
138
9.07
Non-Reliance on Administrative Agent and Other Lenders
139
9.08
No Other Duties, Etc.
139
9.09
Administrative Agent May File Proofs of Claim
139
9.10
Collateral and Guaranty Matters
141
9.11
Specified Cash Management Agreements and Specified Hedge Agreements
141

 
-iii-

--------------------------------------------------------------------------------

 
ARTICLE X
MISCELLANEOUS
     
10.01
Amendments, Etc.
142
10.02
Notices; Effectiveness; Electronic Communication
144
10.03
No Waiver; Cumulative Remedies; Enforcement
146
10.04
Expenses; Indemnity; Damage Waiver
146
10.05
Payments Set Aside
148
10.06
Successors and Assigns
149
10.07
Treatment of Certain Information; Confidentiality
154
10.08
Right of Setoff
155
10.09
Interest Rate Limitation
156
10.10
Counterparts; Integration; Effectiveness
156
10.11
Survival of Representations and Warranties
156
10.12
Severability
156
10.13
Replacement of Lenders
157
10.14
Governing Law; Jurisdiction; Etc.
157
10.15
Waiver of Jury Trial
158
10.16
No Advisory or Fiduciary Responsibility
159
10.17
Electronic Execution of Assignments and Certain Other Documents
159
10.18
USA PATRIOT Act
159
10.19
Judgment Currency
160
10.20
CAM Agreement
160
10.21
Certain Representations and Confirmations
160
10.22
[Reserved]
161
10.23
Parallel Debt
161
10.24
Additional Appointment
162
10.25
Appointment of Company
162
10.26
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
162

 
 
 
SCHEDULES
 

1.01A
Agreed Credit Support Principles

1.01B
Existing Letters of Credit

2.01
Commitments and Applicable Percentages

4.01(a)(i)
Initial Foreign Subsidiary Guarantors

4.01(a)(iv)
Mortgaged Property

4.01(a)(x)
Local Counsel

5.13
Subsidiaries; Other Equity Investments; Equity Interests in the Company

5.17
Identification Numbers for Designated Borrowers that are Foreign Subsidiaries

6.16
Post-Closing Actions

7.01
Existing Liens

7.02
Existing Investments

7.03
Existing Indebtedness

7.09
Burdensome Agreements

10.02
Administrative Agent’s Office; Certain Addresses for Notices

 
-iv-

--------------------------------------------------------------------------------

EXHIBITS
Form of

A
Loan Notice

B
Swing Line Loan Notice

C-1
Term Note

C-2
Revolving Credit Note

D
Compliance Certificate

E
Assignment and Assumption

F
Company Guaranty

G
Domestic Subsidiary Guaranty

H
Foreign Subsidiary Guaranty

I
U.S. Security Agreement

J
Perfection Certificate

K
Designated Borrower Request and Assumption Agreement

L
Designated Borrower Notice

M-1
Form of U.S. Tax Compliance Certificate (Foreign Lenders that are Not
Partnerships)

M-2
Form of U.S. Tax Compliance Certificate (Foreign Participants that are Not
Partnerships)

M-3
Form of U.S. Tax Compliance Certificate (Foreign Participants that are
Partnerships)

M-4
Form of U.S. Tax Compliance Certificate (Foreign Lenders that are Partnerships)

N
Solvency Certificate

O
Notice of Loan Prepayment

 
-v-

--------------------------------------------------------------------------------

 
CREDIT AGREEMENT
This CREDIT AGREEMENT (“Agreement”) is entered into as of July 1, 2016, among
WEX INC., a Delaware corporation (the “Company”), the Designated Borrowers (as
defined herein and, together with the Company, collectively the “Borrowers” and,
each a “Borrower”), the Specified Designated Borrower (as defined herein), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), BANK OF AMERICA, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer and BANK OF AMERICA, N.A., (“BANA”), SUNTRUST
ROBINSON HUMPHREY, INC. (“STRH”), MUFG UNION BANK, N.A. (“MUFG”) and CITIZENS
BANK, NATIONAL ASSOCIATION (“Citizens”), as joint lead arrangers and joint
bookrunners (collectively, the “Joint Lead Arrangers”) and BANK OF MONTREAL, as
documentation agent (the “Documentation Agent”).
RECITALS:
WHEREAS, the Company intends to acquire (the “EFS Acquisition”), directly or
indirectly, Electronic Funds Source LLC (“EFS”) through the acquisition of
membership interests in a blocker entity and holding company of EFS pursuant to
that certain Unit Purchase Agreement dated October 18, 2015 (as amended,
supplemented, or modified in accordance with the terms hereof, the “Acquisition
Agreement”).
WHEREAS, the Company has requested that concurrently with the consummation of
the EFS Acquisition, the Lenders extend credit in the form of (i) the Term AA-1
Loans (as defined herein) on the Closing Date in an initial aggregate principal
amount of $455,000,000, (ii) the Term BB-1 Loans (as defined herein) on the
Closing Date in an initial aggregate principal amount of $1,200,000,000 and
(iii) the Revolving Credit Facility (as defined herein) in an initial aggregate
principal amount of $470,000,000.
WHEREAS, the proceeds of (i) the Term Loans (as defined herein), (ii) amounts
drawn under the Revolving Credit Facility on the Closing Date, (iii) the Equity
Issuance (as defined herein) and (iv) cash on the balance sheet of the Company
will be used by the Company to finance the EFS Acquisition and the Refinancing
(as defined herein) and to pay fees and expenses incurred in connection the
foregoing.
WHEREAS, the Lenders have indicated their willingness to lend and the L/C Issuer
(as defined herein) has indicated its willingness to issue letters of credit, in
each case, on the terms and subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01            Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:
“2023 Senior Notes” means the Company’s 4.750% Senior Notes due 2023, issued
under the Indenture, dated as of January 30, 2013, among the Company, The Bank
of New York Mellon Trust Company, N.A., as Trustee, and the Guarantors party
thereto.

--------------------------------------------------------------------------------

 
“Acquired Entity or Business” means any Person, property, business or asset
acquired by the Company or any Subsidiary, including pursuant to the
Transactions or pursuant to a transaction consummated prior to or after the
Closing Date, and not subsequently so disposed of.
“Acquisition” means (a) an investment (through the acquisition of Equity
Interests or otherwise) by the Company or any Subsidiary in any other Person
pursuant to which such Person shall become a Subsidiary or shall be merged with
or into the Company or any Subsidiary, or (b) the acquisition (by purchase,
merger, consolidation or otherwise) by the Company or any Subsidiary of the
assets of any Person which constitute all or substantially all of the assets of
such Person or any division or line of business of such Person.
“Acquisition Agreement” has the meaning specified in the recitals hereto.
“Acquisition Agreement Representations” means the representations made by or
with respect to EFS and its subsidiaries in the Acquisition Agreement as are
material to the interests of the Lenders, but only to the extent that the
Company has the right to terminate the Company’s obligations under the
Acquisition Agreement, or to decline to consummate the EFS Acquisition pursuant
to the Acquisition Agreement, as a result of a breach of such representations in
the Acquisition Agreement.
“Additional Credit Extension Amendment” means an amendment to this Agreement
(which may, at the option of the Administrative Agent and the Company, be in the
form of an amendment and restatement of this Agreement) providing for any (i)
Incremental Facilities pursuant to Section 2.17, (ii) Credit Agreement
Refinancing Indebtedness pursuant to Section 2.18 and/or (iii) Extended
Revolving Credit Commitments or Extended Term Loans pursuant to Section 2.19,
which shall be consistent with the applicable provisions of this Agreement and
otherwise reasonably satisfactory to the Administrative Agent.  Each Additional
Credit Extension Amendment shall be executed by the L/C Issuer and/or the Swing
Line Lender (to the extent Section 10.01 would require the consent of the L/C
Issuer and/or the Swing Line Lender, respectively, for the amendments effected
in such Additional Credit Extension Amendment), the Administrative Agent, the
Loan Parties and the other parties specified in Section 2.17, 2.18 or 2.19, as
applicable, of this Agreement (but not any other Lender not specified in Section
2.17, 2.18 or 2.19, as applicable, of this Agreement), but shall not effect any
amendments that would require the consent of each affected Lender or all Lenders
pursuant to the first proviso in the first paragraph of Section 10.01.  Any
Additional Credit Extension Amendment may include conditions for delivery of
opinions of counsel and other documentation consistent with the conditions in
Section 4.01 of this Agreement and certificates confirming satisfaction of
conditions consistent with Section 4.02.
“Additional Term B-2 Commitment” means, with respect to the Additional Term
Lender, its commitment to make a Term B-2 Loan on the First Amendment Effective
Date in an amount equal to $78,193,138.71.
“Additional Term Lender” means the Person identified as such on the signature
page to the First Amendment.
“Administrative Agent” means Bank of America (or any of its designated branch
offices or affiliates) in its capacity as administrative agent under any of the
Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.
-2-

--------------------------------------------------------------------------------

 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
of supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Agreed Credit Support Principles” means the principles set forth on Schedule
1.01A.
“Agreement” has the meaning specified in the introductory paragraph hereto.
“A.L.T.A.” has the meaning specified in Section 6.13(c)(ii).
“Alternative Currency” means each of Euro, Sterling, Australian Dollars,
Canadian Dollars, and each additional currency (other than Dollars) that is
approved in accordance with Section 1.06; provided that each such additional
currency is an Eligible Currency.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
“Alternative Currency Sublimit” means an amount equal to the lesser of the
Revolving Credit Facility and $500,000,000.  The Alternative Currency Sublimit
is part of, and not in addition to, the Revolving Credit Facility.
“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar anti-corruption legislation in
other jurisdictions.
“Applicable Percentage” means (a) in respect of the Term AA-1 Facility, with
respect to any Term AA-1 Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term AA-1 Facility represented by (i) on or prior to
the Closing Date, such Term AA-1 Lender’s Term AA-1 Commitment at such time and
(ii) thereafter, the principal amount of such Term AA-1 Lender’s Term AA-1 Loans
at such time, (ba) in respect of the Term BA-2 Facility, with respect to any
Term BA-2 Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term BA-2 Facility represented by (i) on or prior to the
ClosingFirst Amendment Effective Date, such Term BA-2 Lender’s Term BA-2
Commitment at such time and (ii) thereafter, the principal amount of such
Term BA-2 Lender’s Term BA-2 Loans at such time, (c) in respect of the Term B-1
Facility, with respect to any Term B-1 Lender at any time, the percentage
(carried out to the ninth decimal place) of the Term B-1 Facility represented by
(i) on or prior to the Closing Date, such Term B-1 Lender’s Term B-1 Commitment
at such time and (ii) thereafter, the principal amount of such Term B-1 Lender’s
Term B-1 Loans at such time, (d) in respect of the Term B-2 Facility, with
respect to any Term B-2 Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term B-2 Facility represented by (i) on or prior to
the First Amendment Effective Date, such Term B-2 Lender’s Term B-2 Commitment
at such time and (ii) thereafter, the principal amount of such Term B-1 Lender’s
Term B-2 Loans at such time, (e) in respect of any other Term Facility, with
respect to any Term Lender at any time, the percentage (carried out to the ninth
decimal place) of such Term Facility represented by the principal amount of such
Term Lender’s Term Loans under such Term Facility at such time and (df) in
respect of the Revolving Credit Facility, with respect to any Revolving Credit
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Revolving Credit Facility represented by such Revolving Credit Lender’s
Revolving Credit Commitment at such time, subject to adjustment as provided in
Section 2.17.  If the commitment of each Revolving Credit Lender to make
Revolving Credit Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, or if the Revolving
Credit Commitments have expired, then the Applicable Percentage of each
Revolving Credit Lender in respect of the Revolving Credit Facility shall be
determined based on the Applicable Percentage of such Revolving Credit Lender in
respect of the Revolving Credit Facility most recently in effect, giving effect
to any subsequent assignments.  The initial Applicable Percentage of each Lender
in respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
-3-

--------------------------------------------------------------------------------

 
“Applicable Rate” means, with respect to any Base Rate Loan or Eurocurrency Rate
Loan, or with respect to Letter of Credit Fees and Commitment Fees payable
hereunder:
(a)             with respect to the Term AA-1 Facility and the Revolving Credit
Facility, (i) from the Closing Date to the date on which the Administrative
Agent receives a Compliance Certificate pursuant to Section 6.02(b) for the
fiscal quarter ending September 30, 2016, (x) 2.25% per annum, with respect to
Base Rate Loans, (y) 3.25% per annum, with respect to Eurocurrency Rate Loans
and Letter of Credit Fees and (z) 0.50% per annum, with respect to Commitment
Fees and (ii) thereafter, the following percentages per annum set forth below
under the caption “Base Rate Loans,” “Eurocurrency Rate Loans (Letters of
Credit)” or “Commitment Fee,” as the case may be, based upon the Consolidated
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(b):
Applicable Rate
Pricing
Level
Consolidated Leverage Ratio
Base Rate
Loans
Eurocurrency
Rate Loans
(Letters of Credit)
Commitment Fee
1
< 2.25 to 1.00
0.75%
1.75%
0.30%
2
≥ 2.25 to 1.00 and < 3.00 to 1.00
1.00%
2.00%
0.35%
3
≥ 3.00 to 1.00 and < 3.75 to 1.00
1.25%
2.25%
0.40%
4
≥ 3.75 to 1.00 and < 4.50 to 1.00
1.75%
2.75%
0.45%
5
≥ 4.50 to 1.00
2.25%
3.25%
0.50%



(b)            with respect to the Term A-2 Facility, (i) from the First
Amendment Effective Date to the date on which the Administrative Agent receives
a Compliance Certificate pursuant to Section 6.02(b) for the fiscal quarter
ending June 30, 2017, (x) 1.75% per annum, with respect to Base Rate Loans and
(y) 2.75% per annum, with respect to Eurocurrency Rate Loans and
(ii) thereafter, the following percentages per annum set forth below under the
caption “Base Rate Loans,” or “Eurocurrency Rate Loans,” as the case may be,
based upon the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(b):
 
Applicable Rate
Pricing
Level
Consolidated Leverage Ratio
Base Rate Loans
Eurocurrency Rate Loans
1
< 3.00 to 1.00
0.75%
1.75%
2
≥ 3.00 to 1.00 and < 3.75 to 1.00
1.00%
2.00%
3
≥ 3.75 to 1.00 and < 4.50 to 1.00
1.25%
2.25%
4
≥ 4.50 to 1.00
1.75%
2.75%

 
-4-

--------------------------------------------------------------------------------

 
(bc)            with respect to the Term BB-1 Facility, (i) from the Closing
Date to the date on which the Administrative Agent receives a Compliance
Certificate pursuant to Section 6.02(b) for the fiscal quarter ending September
30, 2016, (x) 2.50% per annum, with respect to Base Rate Loans and (y) 3.50% per
annum, with respect to Eurocurrency Rate Loans and (ii) thereafter, the
applicable percentage per annum set forth below based upon the Consolidated
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(b):
Applicable Rate
Pricing
Level
Consolidated Leverage Ratio
Base Rate
Loans
Eurocurrency
Rate Loans
1
< 3.50 to 1.00
2.25%
3.25%
2
≥ 3.50 to 1.00
2.50%
3.50%



(d)            with respect to the Term B-2 Facility, (x) 1.75% per annum, with
respect to Base Rate Loans and (y) 2.75% per annum, with respect to Eurocurrency
Rate Loans
(ce)            with respect to any Term Loans or Revolving Credit Commitments
established or extended pursuant to Section 2.17, 2.18 or 2.19, as specified in
the Additional Credit Extension Amendment related thereto.
Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 5 shall
apply in respect of the Term AA-1 Facility and the Revolving Credit Facility,
Pricing Level 4 shall apply in respect of the Term A-2 Facility and Pricing
Level 2 shall apply in respect of the Term BB-1 Facility, in each case as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and in each case shall remain in effect until
the date on which such Compliance Certificate is delivered.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.
“Applicant Borrower” has the meaning specified in Section 2.14.
-5-

--------------------------------------------------------------------------------

 
“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or holds a Loan
thereunder at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03(a), the Revolving Credit Lenders and (c) with respect to the
Swing Line Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line Loans
are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by Market Clear or other electronic platform) approved
by the Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease Obligation, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a capital lease and (c) in respect of any
Securitization Transaction or Permitted Factoring Transaction, the outstanding
principal amount of such financing owed to Persons other than the Company and
its Subsidiaries and, in the case of any Securitization Transaction, other than
to Permitted Securitization Entities.
“Australian Dollar” means lawful money of the Commonwealth of Australia.
“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date in respect of the Revolving Credit
Facility, (b) the date of termination of the Revolving Credit Facility pursuant
to Section 2.06, and (c) the date of termination of the commitment of each
Lender to make Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors.
“Bank Regulated Subsidiary” means (i) any Regulated Bank or (ii) any Subsidiary
of a Regulated Bank all of the common stock of which is owned by such Regulated
Bank.
-6-

--------------------------------------------------------------------------------

 
“Bank Regulated Subsidiary Event” means (A) any regulatory or enforcement
action, agreement, commitment or order, whether formal, informal or otherwise
taken by the (i) FDIC or other applicable Federal regulatory authority whether
under Sections 8(a), (b), (c), (d) or (w), or Sections 38, 38A or 39 of the
Federal Deposit Insurance Act (the “FDI Act”) or the FDIC’s regulations,
including Parts 325 or 364, or otherwise, (ii) the Bureau of Consumer Financial
Protection, or (iii) by the Utah Commissioner of Financial Institutions (the
“Utah Commissioner”) under Sections 7-1-307, 7-1-313, 7-1-320, 7-1-322 or 7-2-1
et seq. of the Utah Code, or otherwise, or by any other applicable state
regulatory authority if any such action will or is reasonably likely to (a)
limit or restrict the offering, renewal, use or sources of brokered, internet or
bulletin board deposits, or any nondeposit funding of any Material Bank
Regulated Subsidiary, (b) limit or restrict the offering or issuance of credit
cards or the extension of credit or other transactions thereunder by a Material
Bank Regulated Subsidiary, (c) require higher minimum capital ratios for any
Material Bank Regulated Subsidiary above those required for banks and industrial
loan companies generally to remain well capitalized for all regulatory purposes
or (d) materially affect any Material Bank Regulated Subsidiary’s conduct of its
business or (B) any breach or violation of any of any law, rule, order,
agreement or commitment to the FDIC, the Utah Commissioner or other applicable
regulatory authority, including any breach or violation of any of the items
described in clause (A) of this paragraph, which has or is reasonably likely to
have any of the effects listed in clauses (a) through (d) above; and (C) any
such event is continuing for three (3) Business Days.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Rate plus 1.00%.  The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
“Base Rate Revolving Credit Loan” means a Revolving Credit Loan that is a Base
Rate Loan.
“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate.  Base Rate Loans are available only to the
Company and to Designated Borrowers that are Domestic Loan Parties, and only for
Loans denominated in Dollars.
“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:
(a)            if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Rate
Loan, or any other dealings in Dollars to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day on
which dealings in deposits in Dollars are conducted by and between banks in the
London interbank eurodollar market;
-7-

--------------------------------------------------------------------------------

 
(b)            if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Euro, any fundings, disbursements,
settlements and payments in Euro in respect of any such Eurocurrency Rate Loan,
or any other dealings in Euro to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan, means any such day on which dealings
in deposits in Euro are conducted by and between banks in the London interbank
eurodollar market and a TARGET Day;
(c)            if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro,
means any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and
(d)            if such day relates to any fundings, disbursements, settlements
and payments in a currency other than Dollars or Euro in respect of a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro, or
any other dealings in any currency other than Dollars or Euro to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan (other
than any interest rate settings), means any such day on which banks are open for
foreign exchange business in the principal financial center of the country of
such currency.
“CAM Agreement” means that certain Collection Allocation Mechanism Agreement,
dated as of the date hereof, by and among the Administrative Agent and each
Lender, as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, it being understood and agreed that no Loan Party
shall be a party to such agreement or have any rights or obligations thereunder,
nor shall the consent of any Loan Party be required with respect to any aspect
thereof.
“Canadian Dollar” and “CAD” means lawful money of Canada.
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).
“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Company and
its Subsidiaries during such period in respect of purchased software or
internally developed software and software enhancements that, in conformity with
GAAP, are or are required to be reflected as capitalized costs on the
consolidated balance sheet of the Company and its Subsidiaries.
“Cash Collateralize” has the meaning specified in Section 2.03(g)(iv).
“Cash Equivalents” means, as to any Person, (a) securities issued, or directly,
unconditionally and fully guaranteed or insured, by the United States or any
agency or instrumentality thereof having maturities of not more than one year
from the date of acquisition by such Person; (b) time deposits, certificates of
deposit and bankers’ acceptances of any Lender or any commercial bank, or which
is the principal banking subsidiary of a bank holding company, in each case,
organized under the laws of the United States, any state thereof or the District
of Columbia having, capital and surplus aggregating in excess of $500 million
with maturities of not more than one year from the date of acquisition by such
Person; (c) repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clause (a) above entered into
with any bank meeting the qualifications specified in clause (b) above, which
repurchase obligations are secured by a valid perfected security interest in the
underlying securities; (d) commercial paper issued by any Person incorporated in
the United States rated at least A-1 or the equivalent thereof by S&P or at
least P-1 or the equivalent thereof by Moody’s and in each case maturing not
more than one year after the date of acquisition by such Person; (e) direct
obligations issued by any state of the United States or any political
subdivision thereof having one of the two highest rating categories obtainable
from either S&P or Moody’s with maturities of not more than one year from the
date of acquisition thereof; (f) demand deposit accounts maintained in the
ordinary course of business; (g) investments in money market funds (i)
substantially all of whose assets are comprised of securities of the types
described in clauses (a) through (f) above, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $500,000,000.
-8-

--------------------------------------------------------------------------------

 
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement (or, with respect to Cash Management Agreements outstanding
on the Closing Date, on the Closing Date), is a Lender or an Affiliate of a
Lender, in its capacity as a party to such Cash Management Agreement, but only
for so long as such Person is a Lender or an Affiliate of a Lender.
“Casualty Event” means any event that gives rise to the receipt by the Company
or any Subsidiary of any insurance proceeds or condemnation awards in respect of
any equipment, fixed assets or real property (including any improvements
thereon) to replace or repair such equipment, fixed assets or real property.
“CDOR” has the meaning specified in the definition of “Eurocurrency Rate.”
“Change in Law” means the occurrence, after the Closing Date, of any of the
following:  (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law,” regardless of the date enacted, adopted or
issued.
“Change of Control” means an event or series of events by which:
(a)            any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of 30% or more of the equity securities of the Company entitled to
vote for members of the board of directors or equivalent governing body of the
Company on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right);
-9-

--------------------------------------------------------------------------------

 
(b)            during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Company cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (in each case, such approval
either by a specific vote or by approval of the Company’s proxy statement in
which such member was named as a nominee for election as a director); or
(c)            any “change of control” or similar event, however characterized,
shall occur under any document governing any Indebtedness of the Company or any
Subsidiary having a principal amount equal to or greater than the Threshold
Amount if, as a consequence of such change of control or similar event, the
holders of such Indebtedness have the right whether or not exercised, to cause
the Company or any Subsidiary to redeem, prepay, repurchase or make any other
payment in respect of such Indebtedness.
“Citizens” has the meaning specified in the introductory paragraph hereto.
“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Term AA-1 Loans, Term
BA-2 Loans, Term B-1 Loans, Term B-2 Loans, Incremental Term Loans, Refinancing
Term Loans, Extended Term Loans, Revolving Credit Loans, Incremental Revolving
Credit Loans, Refinancing Revolving Credit Loans or Extended Revolving Credit
Loans, (b) any Commitment, refers to whether such Commitment is a Term AA-1
Commitment, Term BA-2 Commitment, Term B-1 Commitment, Term B-2 Commitment,
Incremental Term Loan Commitment, Revolving Credit Commitment, Incremental
Revolving Credit Commitment, Refinancing Revolving Credit Commitment or Extended
Revolving Credit Commitment, (c) any Lender, refers to whether such Lender has a
Loan or Commitment with respect to a particular Class of Loans or Commitments. 
Incremental Term Loans, Refinancing Term Loans, Extended Term Loans, Incremental
Revolving Credit Loans, Refinancing Revolving Credit Loans, Extended Revolving
Credit Loans, Incremental Term Loan Commitments, Incremental Revolving Credit
Commitments, Refinancing Revolving Credit Commitments or Extended Revolving
Credit Commitments that have different terms and conditions shall be construed
to be in different Classes.  For the avoidance of doubt, all Term A-2 Loans
shall be considered part of a single Class and all Term B-2 Loans shall be
considered part of a single Class.
“Closing Date” means July 1, 2016.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means all of the “Collateral” and “Mortgaged Property” or other
similar term referred to in the Collateral Documents and all of the other
property that is subject to Liens (or with respect to which Liens are purported
to be granted pursuant to the Collateral Documents) in favor of the
Administrative Agent for the benefit of the Secured Parties (subject to all
exclusions and limitations therein).
-10-

--------------------------------------------------------------------------------

 
“Collateral Documents” means, collectively, (i) the U.S. Security Agreement, the
U.S. IP Security Agreements, the Foreign Subsidiary Pledge Documents (including
the WES Stock Pledge Documents) and each supplement thereto, (ii) each of the
Mortgages, collateral assignments, supplements, pledge agreements or other
similar agreements delivered to the Administrative Agent pursuant to
Section 6.13 and Section 6.15 and (iii) each of the other agreements,
instruments or documents that creates or purports to create a Lien in favor of
the Administrative Agent for the benefit of the Secured Parties.
“Commitment” means a Term AA-1 Commitment, a Term BB-1 Commitment, a Term A-2
Commitment, a Term B-2 Commitment, a Revolving Credit Commitment or any other
commitment to extend credit established pursuant to an Additional Credit
Extension Amendment, as the context may require.
“Commitment Fee” shall have the meaning assigned to such term in
Section 2.09(a).
“Commitment Letter” means the amended and restated commitment letter, dated
December 13, 2015, among the Company, Bank of America, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, SunTrust Bank, STRH, MUFG and Citizens.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Company” has the meaning specified in the introductory paragraph hereto.
“Company Guaranty” means the Company Guaranty made by the Company in favor of
the Administrative Agent and the Lenders, substantially in the form of Exhibit
F.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” means, for any period, Consolidated Net Income after
eliminating extraordinary gains and losses, and unusual items, (a) plus, without
duplication (and to the extent deducted in calculating such Consolidated Net
Income), (i) income tax expense, (ii) depreciation and amortization expense,
(iii) Consolidated Interest Charges, (iv) other non-cash charges and
(v) non-recurring charges or expenses incurred as transaction costs in
connection with Permitted Acquisitions, and (b) minus, without duplication, any
non-recurring cash income or gain to the extent included in the computation of
Consolidated Net Income for such period; provided that for purposes of
determining “Consolidated EBITDA” any unrealized non-cash gains (and losses)
arising in connection with any Swap Contracts shall be subtracted (or added) to
the extent such unrealized non-cash gains (or losses) were included in the
computation of Consolidated Net Income; provided that, if any Subsidiary is not
a Wholly-Owned Subsidiary, Consolidated EBITDA shall be reduced (to the extent
not otherwise reduced in accordance with GAAP) by an amount equal to (A) the
amount of the Consolidated Net Income attributable to such Subsidiary multiplied
by (B) the percentage of common Equity Interests of such Subsidiary not owned on
the last day of such period by the Company or any of its Wholly-Owned
Subsidiaries.
-11-

--------------------------------------------------------------------------------

 
In addition to, and without limitation of, the foregoing, for purposes of this
definition, “Consolidated EBITDA” shall be calculated on each date of
determination on a Pro Forma Basis, including to give effect to any Consolidated
EBITDA attributable to any Material Acquisition or Material Disposition during
the applicable period, as if such Material Acquisition or Material Disposition
occurred on the first day of the applicable period.  As used in this definition,
“Material Acquisition” means any Acquisition that involves the payment of
consideration by the Company and its Subsidiaries in excess of $10,000,000; and
“Material Disposition” means any Disposition of property or series of related
Dispositions of property that yields gross proceeds to the Company and its
Subsidiaries in excess of $10,000,000.
For the purposes of determining the Consolidated Interest Coverage Ratio or
Consolidated Leverage Ratio for any fiscal quarter, Consolidated EBITDA shall be
deemed to equal (a) $132.4 million for the fiscal quarter ended June 30, 2015,
(b) $135.1 million for the fiscal quarter ended September 30, 2015, (c) $106.4
million for the fiscal quarter ended December 31, 2015, and (d) $104.8 million
for the fiscal quarter ended March 31, 2016 (it being understood that such
amounts are subject to adjustments (other than related to the Transactions), as
and to the extent otherwise contemplated in this Agreement, in connection with
any calculation on a Pro Forma Basis).
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, but without
duplication, the sum of (a) the outstanding principal amount of all obligations,
whether current or long-term, for borrowed money (including Obligations
hereunder in respect of borrowed money) and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, (b) all
purchase money Indebtedness, (c) all direct obligations arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, but only to the extent
includable as a liability on the consolidated balance sheet of the Company and
its Subsidiaries as of such date, (d) all obligations in respect of the deferred
purchase price of property or services (other than trade accounts payable in the
ordinary course of business), (e) Attributable Indebtedness in respect of
capital leases, Synthetic Lease Obligations, Securitization Transactions and
Permitted Factoring Transactions, (f) all obligations of such Person in respect
of Disqualified Stock, (g) without duplication, all Guarantees with respect to
outstanding Indebtedness of the types specified in clauses (a) through (f) above
of Persons other than the Company or any Subsidiary, and (h) all Indebtedness of
the types referred to in clauses (a) through (g) above of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which the Company or a Subsidiary is a general
partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to the Company or such Subsidiary.  For the purposes of this
definition, Consolidated Funded Indebtedness shall not include Operating
Indebtedness.
“Consolidated Interest Charges” means, for any period, the sum, for the Company
and its consolidated Subsidiaries (determined in accordance with GAAP), of all
interest in respect of Consolidated Funded Indebtedness (including, without
limitation, the interest component of any payments in respect of capital lease
obligations, but excluding (a) commissions, discounts, yield and other fees and
charges (and any interest expense) incurred in connection with any Permitted
Securitization Transaction and (b) any capitalized financing costs) accrued
during such period (whether or not actually paid during such period).
“Consolidated Interest Coverage Ratio” means, with respect to any Test Period,
the ratio of (a) Consolidated EBITDA for such Test Period to (b) Consolidated
Interest Charges for such Test Period; provided that for purposes of this
definition Consolidated Interest Charges shall not include any Operating
Interest Expense.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a)(i) Consolidated Funded Indebtedness as of such date, less (ii) the amount
(not to exceed $350,000,000 in the aggregate) of Consolidated Funded
Indebtedness constituting Indebtedness under Permitted Securitization
Transactions, and less the amount of Consolidated Funded Indebtedness
constituting the non-recourse portion of any Permitted Factoring
Transactions less (iii) with respect to calculating the Consolidated Leverage
Ratio for determining the Applicable Rate for Term A-2 Loans and Revolving
Credit Loans and for purposes of Section 7.11(b) only, the aggregate amount (up
to $75.0 million) of unrestricted cash and Cash Equivalents denominated in
Dollars or other lawful currencies (provided that such other currencies are
readily convertible to, and deliverable in, Dollars and as to which a Dollar
Equivalent may be readily calculated) held by the Company and its Subsidiaries
(other than the Bank Regulated Subsidiaries) as of such date to (b) Consolidated
EBITDA for the Test Period most recently ended.
-12-

--------------------------------------------------------------------------------

 
“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income (loss) of the Company and
its Subsidiaries for that period, determined on a consolidated basis in
accordance with GAAP.
“Consolidated Net Worth” means, as of any date of determination, all items which
in conformity with GAAP would be included under shareholder’s equity on a
consolidated balance sheet of the Company and its Subsidiaries at such date.
“Consolidated Total Assets” means, as of any date of determination, the total
assets of the Company and its Subsidiaries determined on a consolidated basis in
accordance with GAAP.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.
“Converted Term A-1 Loan” means each Term A-1 Loan held by a Term A-1 Lender on
the First Amendment Effective Date immediately prior to the funding of the
corresponding Term A-2 Loan on such date.
“Converted Term B-1 Loan” means each Term B-1 Loan held by a Converting
Consenting Term B-1 Lender on the First Amendment Effective Date immediately
prior to the funding of the corresponding Term B-2 Loan on such date.
“Converting Consenting Term B-1 Lender” means a Term B-1 Lender that has elected
to be a “Converting Consenting Term B-1 Lender” on its signature page to the
First Amendment.
“Corresponding Debt” has the meaning specified in Section 10.23(b).
“Credit Agreement Refinancing Indebtedness” means Indebtedness issued, incurred
or otherwise obtained (including by means of the extension or renewal of
existing Indebtedness) in exchange for, or to extend, renew, replace or
refinance, in whole or part, existing Term Loans, or Revolving Credit Loans (or
unused Revolving Credit Commitments), (“Refinanced Debt”); provided that such
exchanging, extending, renewing, replacing or refinancing Indebtedness (a) is in
an original aggregate principal amount not greater than the aggregate principal
amount of the Refinanced Debt (plus any premium, original issue discount,
accrued interest and fees and expenses incurred in connection with such
exchange, extension, renewal, replacement or refinancing), (b) does not mature
earlier than or have a Weighted Average Life to Maturity shorter than, the
Refinanced Debt, (c) shall not be incurred or guaranteed by any entity that is
not a Loan Party, (d) in the case of any secured Indebtedness (i) is not secured
by any assets not securing the Obligations (other than cash collateral required
to be provided due to a defaulting lender) and (ii) is subject to a customary
intercreditor agreement in form and substance reasonably acceptable to the
Administrative Agent and the Company, (e) shall not contain any mandatory
redemption or prepayment provisions (other than amortization provisions and
other than the mandatory prepayment provisions as set forth in Section 2.05
(solely with respect to any Indebtedness secured by the Collateral on a
pari passu basis with the Facilities) or other customary asset sale and change
of control offers or events of default) that could result in prepayments of such
Indebtedness prior to the Maturity Date of the applicable Refinanced Debt and
(f) has terms (excluding pricing, interest rate margins, rate floors, discounts,
fees, premiums and prepayment or redemption provisions) that are not materially
more favorable (when taken as a whole) to the lenders or investors providing
such Indebtedness than the terms of the Refinanced Debt except for covenants or
other provisions applicable only to periods after the Maturity Date or earlier
repayment in full of the Term BB-2 Loans; provided that such Indebtedness may
contain additional or more restrictive financial covenants than the Refinanced
Debt so long as such covenants are added for the benefit of the Lenders
hereunder.
-13-

--------------------------------------------------------------------------------

 
“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, dissolution, administration, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, winding up, reorganization (by way of voluntary
arrangement, scheme of arrangement or otherwise), or similar debtor relief Laws
of the United States or other applicable jurisdictions from time to time in
effect and affecting the rights of creditors generally.
“Declined Proceeds” has the meaning specified in Section 2.05(b)(v).
“Deductible Amount” has the meaning specified in Section 10.23(d).
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, and (b)
when used with respect to Letter of Credit Fees, a rate equal to the Applicable
Rate plus 2% per annum.
“Defaulting Lender” means, subject to Section 2.15(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to (i) perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within two
Business Days of the date required to be funded by it hereunder (unless such
obligation is the subject of a good faith dispute) or (ii) pay to the
Administrative Agent, the L/C Issuer, the Swing Line Lender or any other Lender
any other amount required to be paid by it hereunder (including in respect of
its participation in Letters of Credit or Swing Line Loans) within two Business
Days of the date when due, (b) has notified the Borrower, the Administrative
Agent or any Lender that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by the
Administrative Agent, to confirm in a manner satisfactory to the Administrative
Agent that it will comply with its funding obligations (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, (iii) taken any action in furtherance
of, or indicated its consent to, approval of or acquiescence in any such
proceeding or appointment, or (iv) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority.
-14-

--------------------------------------------------------------------------------

 
“Designated Borrower” means (i) WEX International Holdings, (ii) certain
Subsidiaries of the Company becoming party hereto pursuant to Section 2.14 and,
(iii) only upon the satisfaction of the conditions set forth in Section 4.03,
the Specified Designated Borrower.
“Designated Borrower Notice” has the meaning specified in Section 2.14(a).
“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.14(a).
“Designated Borrower Requirements” has the meaning specified in Section 2.14(a).
“Designated Borrower Sublimit” means an amount equal to the lesser of the
Revolving Credit Facility and $500,000,000.  The Designated Borrower Sublimit is
part of, and not in addition to, the Revolving Credit Facility.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Designated Lender” has the meaning set forth in Section 2.16.
“Designated Obligations” means all Obligations of any Loan Party in respect of
principal and interest on the Loans, and L/C Obligations.
“Designated Regulatory Cash” means cash deposited from time to time into one or
more segregated bank accounts of the Company and its Subsidiaries (identified to
the Administrative Agent in writing) that is required to be retained in order to
comply with applicable banking or finance law and regulations.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Disqualified Stock” means any Equity Interest which, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable, either mandatorily or at the option of the holder thereof), or
upon the happening of any event or condition, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable (other than solely for Equity Interests in such Person
that do not constitute Disqualified Stock and cash in lieu of fractional shares
of such Equity Interests), pursuant to a sinking fund obligation or otherwise,
(b) is convertible into or exchangeable (either mandatorily or at the sole
option of the holder thereof) for (i) Indebtedness or debt securities or (ii)
any Equity Interests referred to in (a) above (other than solely for Equity
Interests in such Person that do not constitute Disqualified Stock and cash in
lieu of fractional shares of such Equity Interests), or (c) is redeemable (other
than solely for Equity Interests in such Person that do not constitute
Disqualified Stock and cash in lieu of fractional shares of such Equity
Interests) or is required to be repurchased by such Person or any of its
Affiliates, in whole or in part, at the sole option of the holder thereof; in
each case, on or prior to the date ninety-one (91) days after the latest
Maturity Date hereunder, provided however that any Equity Interests that would
not constitute Disqualified Stock but for provisions thereof giving holders
thereof (or the holders of any security into or for which such Equity Interests
is convertible, exchangeable or exercisable) the right to require the issuer
thereof to redeem or purchase such Equity Interests upon the occurrence of a
change in control or an asset sale or similar event shall not constitute
Disqualified Stock solely because it may be required to be repurchased by the
issuer thereof (or any direct or indirect parent company thereof) or any of its
subsidiaries in order to satisfy applicable statutory or regulatory obligations
of such Person or if such Equity Interests provide that the issuer thereof will
not redeem any such Equity Interests pursuant to such provisions prior to the
repayment in full of the Obligations.
-15-

--------------------------------------------------------------------------------

 
“Disqualifying Event” has the meaning specified in the definition of Eligible
Currency.
“Documentation Agent” has the meaning specified in the introductory paragraph
hereto.
 “Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.
“Domestic Loan Party” means the Company and each Domestic Subsidiary that is a
Loan Party.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“Domestic Subsidiary Guaranty” means the Domestic Subsidiary Guaranty made by
the Domestic Subsidiary Guarantors in favor of the Administrative Agent and the
other parties benefitting thereunder, substantially in the form of Exhibit G.
“Domestic Subsidiary Guarantors” means each Person (other than the Company) that
is from time to time a party (but only for so long as they are a party) to the
Domestic Subsidiary Guaranty.
“Dutch Auction” means an auction with respect to Term Loans conducted pursuant
to Section 10.06(i) to allow a Purchasing Borrower Party to prepay Term Loans at
a discount to par value on a pro rata basis in accordance with the applicable
Dutch Auction Procedures.
“Dutch Auction Procedures” means, with respect to a purchase of Term Loans in a
Dutch Auction, Dutch auction procedures as reasonably agreed upon by the
applicable Purchasing Borrower Party and the Administrative Agent.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
-16-

--------------------------------------------------------------------------------

 
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EFS” has the meaning specified in the recitals hereto.
“EFS Acquisition” has the meaning specified in the recitals hereto.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06 (subject to such consents, if any, as may be
required under Section 10.06(b)(iii)).
“Eligible Currency” means any lawful currency other than Dollars that is readily
available, freely transferable and convertible into Dollars in the international
interbank market available to the Lenders in such market and as to which a
Dollar Equivalent may be readily calculated.  If, after the designation by the
Lenders of any currency as an Alternative Currency, any change in currency
controls or exchange regulations or any change in the national or international
financial, political or economic conditions are imposed in the country in which
such currency is issued, result in, in the reasonable opinion of the
Administrative Agent (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency), (a) such currency no longer being
readily available, freely transferable and convertible into Dollars, (b) a
Dollar Equivalent is no longer readily calculable with respect to such currency,
or (c) providing such currency is impracticable for the Lenders (each of (a),
(b) and (c) a “Disqualifying Event”), then the Administrative Agent shall
promptly notify the Lenders and the Borrower, and such country’s currency shall
no longer be an Alternative Currency until such time as the Disqualifying
Event(s) no longer exist.  Within five (5) Business Days after receipt of such
notice from the Administrative Agent, the Borrowers shall repay all Loans in
such currency to which the Disqualifying Event applies or convert such Loans
into the Dollar Equivalent of Loans in Dollars, subject to the other terms
contained herein.
“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, or governmental
restrictions, and all agreements issued, promulgated or entered into by or with
any Governmental Authority, in each case relating to pollution and the
protection of the environment or the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
-17-

--------------------------------------------------------------------------------

 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting.
“Equity Issuance” means the issuance of equity interests in the Company as part
of the consideration for the EFS Acquisition in accordance with the Acquisition
Agreement
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company or any Borrower, as applicable, within the
meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the
Code for purposes of provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of a Borrower or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by a Borrower or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA; (e) the institution by the PBGC of proceedings to terminate a Pension
Plan; (f) any event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (g) the determination that any Pension Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; or
(h) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon a Borrower or
any ERISA Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
“Eurocurrency Rate” means:
(a)            With respect to any Credit Extension:
(i)                        denominated in a LIBOR Quoted Currency, the rate per
annum equal to (A) the London Interbank Offered Rate (“LIBOR”), as published on
the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for deposits in the
relevant currency (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period or, (B) if such rate is not available at
such time for any reason, a comparable or successor rate approved by the
Administrative Agent;
-18-

--------------------------------------------------------------------------------

 
(ii)                        denominated in Canadian dollars, the rate per annum
equal to (A) the Canadian Dealer Offered Rate (“CDOR”), as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at or about 10:00 a.m. (Toronto, Ontario time) on the Rate
Determination Date with a term equivalent to such Interest Period or, (B) if
such rate is not available at such time for any reason, a comparable or
successor rate approved by the Administrative Agent;
(iii)                        denominated in Australian dollars, the rate per
annum equal to (A) the average bid rate quoted on page “BBSY,” as displayed on
Reuters at or about 10:30 a.m. (Sydney, Australia time) on the Rate
Determination Date with a term equivalent to such Interest Period or, (B) if
such rate is not available at such time for any reason, a comparable or
successor rate approved by the Administrative Agent; and
(b)            for any rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;
provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice; provided, further, that to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent, and (ii) in the case of Term B Loans, if the Eurocurrency
Rate shall be less than 0.75% per annum, such rate shall be deemed 0.75% per
annum for purposes of this Agreement and (iii) in all other cases, if the
Eurocurrency Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.
“Eurocurrency Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest at a rate based on paragraph (a) of the definition of “Eurocurrency
Rate.”  Eurocurrency Rate Loans may be denominated in Dollars or in an
Alternative Currency.  All Loans denominated in an Alternative Currency or made
to a Foreign Borrower must be Eurocurrency Rate Loans.
“Event of Default” has the meaning specified in Section 8.01.
“Excess Cash Flow” means, for any fiscal year of the Company, the excess, if
any, of:
(a)            the sum, without duplication, of:
(i)                        Consolidated Net Income for such fiscal year;
(ii)                        the amount of all non-cash charges (including
depreciation and amortization expense) deducted in arriving at such Consolidated
Net Income; and
(iii)                        the aggregate net amount of non-cash losses on the
Disposition of property by the Company and its Subsidiaries during such fiscal
year (other than Dispositions in the ordinary course of business), to the extent
deducted in arriving at such Consolidated Net Income minus
-19-

--------------------------------------------------------------------------------

 
(b)            the sum, without duplication, of:
(i)                        the amount of all non-cash credits included in
arriving at such Consolidated Net Income;
(ii)                        the aggregate amount actually paid by the Company
and its Subsidiaries in cash during such fiscal year on account of Capital
Expenditures and permitted Investments (including Permitted Acquisitions), but
excluding Investments made pursuant to Sections 7.02(a), (g) and (u);
(iii)                        (x) the aggregate amount of all principal payments
of Indebtedness (including scheduled repayments of the Term Loans and the
principal component of payments in respect of capital leases) and (y) all
mandatory prepayments of Term Loans pursuant to Section 2.05(b)(i) to the extent
required due to a Disposition that resulted in an increase to Consolidated Net
Income and not in excess of the amount of such increase, but excluding all other
repayments of Term Loans made during such period, in each case, other than in
respect of any revolving credit facility except to the extent there is an
equivalent permanent reduction in commitments thereunder, in each case, of the
Company and its Subsidiaries made during such fiscal year;
(iv)                        the aggregate net amount of non-cash gain on the
Disposition of property by the Company and its Subsidiaries during such fiscal
year (other than Dispositions in the ordinary course of business);
(v)                        Restricted Payments (other than those made pursuant
to Section 7.06(e)) made by the Company or any of its Subsidiaries in cash to
Persons other than the Company and its Subsidiaries;
(vi)                        customary fees, expenses or charges paid in cash
related to any permitted Investments (including Permitted Acquisitions), the
issuance, payment, amendment or refinancing of Indebtedness permitted hereunder,
the issuance of Equity Interests permitted hereunder and Dispositions permitted
hereunder;
(vii)                        any premium, make-whole or penalty payments paid in
cash during such period in connection with the prepayment, redemption, purchase,
defeasance or other satisfaction prior to scheduled maturity of Indebtedness
permitted to be prepaid, redeemed, purchased, defeased or satisfied hereunder;
(viii)                        cash payments by the Company and its consolidated
Subsidiaries during such fiscal year in respect of long-term liabilities of the
Company and its consolidated Subsidiaries other than Indebtedness, to the extent
such payments are not expensed during such period and are not deducted in
calculating Consolidated Net Income;
(ix)                         at the option of the Company, and without
duplication of amounts deducted from Excess Cash Flow in prior periods, (1) the
aggregate consideration required to be paid in cash by the Company or any of its
Subsidiaries pursuant to binding contracts, commitments, letters of intent or
purchase orders (the “Contract Consideration”) entered into prior to or during
such period relating to Permitted Acquisitions, other Investments (other than
Investments pursuant to Sections 7.02(a), (d) and (u)) or Capital Expenditures
(including Capitalized Software Expenditures or other purchases of intellectual
property) to be consummated or made during the subsequent fiscal year and (2) to
the extent set forth in a certificate of a Responsible Officer delivered to the
Administrative Agent at or before the time the Compliance Certificate for the
period ending simultaneously with such Test Period is required to be delivered,
the aggregate amount of cash that is reasonably expected to be paid in respect
of planned cash expenditures by the Company or any of its Subsidiaries (the
“Planned Expenditures”) relating to Capital Expenditures (including Capitalized
Software Expenditures or other purchases of intellectual property) to be
consummated or made during the subsequent fiscal year; provided, that to the
extent the aggregate amount of Internally Generated Cash actually utilized to
finance such Permitted Acquisitions, Investments or Capital Expenditures during
such fiscal year is less than the Contract Consideration or Planned
Expenditures, as applicable, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such fiscal year; and
-20-

--------------------------------------------------------------------------------

 
(x)                        the amount of taxes (including penalties and
interest) paid in cash and/or tax reserves set aside or payable (without
duplication) in such period to the extent they exceed the amount of tax expense
deducted in determining Consolidated Net Income for such period.
provided that the amounts referenced in clauses (ii), (iii), (v) and (viii) of
this paragraph (b) shall only be included in this paragraph (b) and have the
effect of reducing Excess Cash Flow to the extent (x) in the case of
clauses (ii) and (v), such amounts were funded with Internally Generated Cash
and (y) in the case of clauses (iii) and (viii), such amounts were not funded
with the proceeds of Indebtedness or Equity Interests.
“Excess Cash Flow Percentage” means, as of the date of determination, (a) if the
Consolidated Leverage Ratio as of the last day of the applicable fiscal year of
the Company is greater than or equal to 3.75:1.00, 50%, (b) if the Consolidated
Leverage Ratio as of the last day of the applicable fiscal year of the Company
is less than 3.75:1.00 but greater than or equal to 3.25:1.00, 25% and (c) if
the Consolidated Leverage Ratio as of the last day of the applicable fiscal year
of the Company is less than 3.25:1.00, 0%.
“Excluded Domestic Guaranty Subsidiary” means (a) any Bank Regulated Subsidiary
and any of their respective Subsidiaries, (b) any Immaterial Subsidiary, (c)
each Permitted Securitization Entity and (d) any Domestic Subsidiary to the
extent that the execution and delivery of the Subsidiary Guaranty would not be
legally permissible or would require any governmental or regulatory consent,
approval, license or authorization (unless such consent, approval, license or
authorization has been obtained), or would otherwise result in a burden that
would, in the reasonable judgment of the Administrative Agent, exceed the
benefit that would be conferred upon the Lenders thereby; provided that no
Subsidiary may be an Excluded Domestic Guaranty Subsidiary if such Subsidiary
Guarantees or is otherwise obligated to pay any Indebtedness incurred or
outstanding in reliance on Section 7.03(k) or (o).
“Excluded Foreign Guaranty Subsidiary” means (a) any Bank Regulated Subsidiary
and any of their respective Subsidiaries, (b) any Immaterial Subsidiary,
(c) each Permitted Securitization Entity, and (d) any Foreign Subsidiary to the
extent, in the case of this subsection (d) only, that the execution and delivery
of the Subsidiary Guaranty (i) would not be legally permissible or would require
any governmental or regulatory consent, approval, license or authorization
(unless such consent, approval, license or authorization has been obtained),
(ii) would result in adverse tax or accounting effects, (iii) should, in the
reasonable judgment of the Administrative Agent, not be required by reason of
the Agreed Credit Support Principles or (iv) would otherwise result in a burden
that would, in the reasonable judgment of the Administrative Agent, exceed the
benefit that would be conferred upon the Lenders thereby; provided that no
Subsidiary may be an Excluded Foreign Guaranty Subsidiary if such Subsidiary
Guarantees or is otherwise obligated to pay any Indebtedness incurred or
outstanding in reliance on Section 7.03(k) or (o).
-21-

--------------------------------------------------------------------------------

 
“Excluded Pledge Subsidiary” means each Foreign Subsidiary that (a) is not
directly owned by a Domestic Loan Party, (b) is an Immaterial Subsidiary, (c) is
a Permitted Securitization Entity, (d) is a Bank Regulated Subsidiary or a
Subsidiary thereof, or (e) is a Person to the extent, in the case of this clause
(e) only, that the pledge of up to 65% of each class of the Equity Interests of
such Person (i) would not be legally permissible or would require any
governmental or regulatory consent, approval, license or authorization (unless
such consent, approval, license or authorization has been obtained), (ii) would
result in adverse tax or accounting effects, (iii) would result in a burden that
would, in the reasonable judgment of the Administrative Agent, exceed the
benefit that would be conferred by the pledge of the Equity Interests of such
Person or (iv) should, in the reasonable judgment of the Administrative Agent,
not be required by reason of the Agreed Credit Support Principles.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant by such Loan Party of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act  or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to any “keepwell, support or other agreement” for the benefit of such
Loan Party and any and all guarantees of such Loan Party’s Swap Obligations by
other Loan Parties) at the time the Guaranty of such Loan Party, or grant by
such Loan Party of a Lien, becomes effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a Master Agreement governing more
than one Swap Contract, such exclusion shall apply only to the portion of such
Swap Obligation that is attributable to Swap Contracts for which such Guaranty
or Lien is or becomes excluded in accordance with the first sentence of this
definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient  or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.  Notwithstanding anything to the
contrary contained in this definition, “Excluded Taxes” shall not include any
withholding tax (other than Other Connection Taxes) imposed at any time on
payments made by or on behalf of a Foreign Loan Party to any Lender hereunder or
under any other Loan Document, except for any such taxes imposed as a result of
a Lender’s failure or inability to comply with Section 3.01(e)(i), (iii) or
(iv).  In such a case, any portion of withholding tax imposed solely due to a
Lender’s failure or inability to comply with Section 3.01(e)(i), (iii) or (iv)
shall be treated as an “Excluded Tax.”
-22-

--------------------------------------------------------------------------------

 
“Existing Credit Agreement” means that certain Second Amended and Restated
Credit Agreement, dated as of August 22, 2014 (as amended, supplemented or
otherwise modified prior to the Closing Date), among the Borrower, certain
subsidiaries of the Borrower, as borrowers, Bank of America, N.A., as
administrative agent and collateral agent, and the other parties thereto.
“Existing Letters of Credit” means those certain letters of credit set forth on
Schedule 1.01B.
“Existing Mustang Credit Agreements” means (i) that certain First Lien Credit
Agreement, dated as of May 29, 2014, as amended, by and among WP Mustang
Holdings LLC, WP Mustang Topco LLC, the several banks and other financial
institutions and lenders from time to time party thereto and Goldman Sachs Bank
USA, in its capacity as first lien administrative agent for such lenders and
(ii) that certain Second Lien Credit Agreement, dated as of May 29, 2014, as
amended, by and among WP Mustang Holdings LLC, WP Mustang Topco LLC, the several
banks and other financial institutions and lenders from time to time party
thereto and Credit Suisse AG, in its capacity as second lien administrative
agent for such lenders.
“Extended Revolving Credit Commitment” means any Revolving Credit Commitments
the maturity of which shall have been extended pursuant to Section 2.19.
“Extended Revolving Credit Loans” means any Revolving Credit Loans made pursuant
to the Extended Revolving Credit Commitments.
“Extended Term Loans” means any Term Loans the maturity of which shall have been
extended pursuant to Section 2.19.
“Extension” has the meaning set forth in Section 2.19(a).
“Extension Offer” has the meaning set forth in Section 2.19(a).
“Facility” means the Term AA-1 Facility, the Term BA-2 Facility, the Term B-1
Facility, the Term B-2 Facility, the Revolving Credit Facility or any credit
facility created pursuant to an Additional Credit Extension Amendment, as the
context may require.
“Factorable Receivables” means accounts receivable of the Company and its
Subsidiaries that (a) are produced in the ordinary course of business and (b)
are not contingent upon any further performance by the Borrower or any of its
Subsidiaries.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official administrative interpretations thereof, any similar
provision of law applicable under an intergovernmental agreement entered into in
respect thereof and any agreements entered into pursuant to such
intergovernmental agreement or Section 1471(b)(1) of the Code as of the date of
this Agreement (or any amended or successor version described above), and any
intergovernmental agreements implementing the foregoing.
“FDIC” means the Federal Deposit Insurance Corporation.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent and (c) if the Federal Funds Rate would
otherwise be less than 0% per annum, the Federal Funds Rate will be deemed to be
0% per annum for purposes of this Agreement.
-23-

--------------------------------------------------------------------------------

 
“Federal Reserve” means the Board of Governors of the Federal Reserve System of
the United States, together with its constituent banks and agencies.
“Fee Letter” means the amended and restated fee letter, dated December 13, 2015,
among the Company, Bank of America, MLPFS, SunTrust Bank, STRH, MUFG and
Citizens, together with each other fee letter entered into with any Person as
lead arranger or administrative agent for the Facilities or any loans
thereunder.
“Financial Covenant” has the meaning specified in Section 8.01(b).
“First Amendment” means that certain First Amendment to the Credit Agreement,
dated as of July 3, 2017, by and among the Borrowers, the Domestic Subsidiary
Guarantors, the Administrative Agent and the Lenders party thereto.
“First Amendment Consenting Term B-1 Lenders” means, collectively, the
Converting Consenting Term B-1 Lenders and the Non-Converting Consenting Term
B-1 Lenders.
“First Amendment Effective Date” has the meaning assigned to such term in the
First Amendment.
“Flood Insurance Laws” means, collectively, (i) National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) as now or hereafter in
effect or any successor statute thereto, (ii) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute thereto and (iii)
the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in
effect or any successor statute thereto.
“Foreign Borrower” means any Borrower that is organized under the laws of a
jurisdiction other than the Unites States, a state thereof or the District of
Columbia.
“Foreign Lender” means, with respect to any Borrower, (a) if such Borrower is a
U.S. Person, a Lender that is not a U.S. Person, and (b) if such Borrower is not
a U.S. Person, a Lender that is resident or organized under the law of a
jurisdiction other than that in which such Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer).  For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Loan Party” means each Foreign Subsidiary that is a Loan Party.
“Foreign Obligation Provider” has the meaning set forth in the definition of
“Foreign Subsidiary Secured Obligations.”
“Foreign Obligations” means all of the Obligations of each Foreign Loan Party,
including without limitation the Foreign Subsidiary Secured Obligations.
-24-

--------------------------------------------------------------------------------

 
“Foreign Pension Plan” means a registered pension plan which is subject to
applicable pension legislation other than ERISA or the Code, which the Company
or any Subsidiary sponsors or maintains, or to which it makes or is obligated to
make contributions.
“Foreign Plan” means each Foreign Pension Plan, deferred compensation or other
retirement or superannuation plan, fund, program, agreement, commitment or
arrangement whether oral or written, funded or unfunded, sponsored, established,
maintained or contributed to, or required to be contributed to, or with respect
to which any liability is borne, outside the United States of America, by the
Company or any of its Subsidiaries, other than any such plan, fund, program,
agreement or arrangement sponsored by a Governmental Authority.
“Foreign Prepayment Event” has the meaning specified in Section 2.05(b)(vi).
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.
“Foreign Subsidiary Guarantors” means each Person that is from time to time a
party (but only for so long as they are a party) to a Foreign Subsidiary
Guaranty.  For the avoidance of doubt, Foreign Subsidiary Guarantors shall not
guarantee any Obligations of the Company or any Domestic Subsidiary.
“Foreign Subsidiary Guaranty” means a guarantee of the Foreign Obligations made
by a Foreign Subsidiary in favor of the Administrative Agent and the other
parties benefitting thereunder, substantially in the form of Exhibit H, or
otherwise reasonably acceptable to the Administrative Agent.  Any such guarantee
may be a Reduced Guaranty, and any such guarantee made by WES or any of its
direct or indirect Subsidiaries may, at the election of the Company, be a
Limited Guaranty.
“Foreign Subsidiary Pledge Documents” means the U.S. Security Agreement, the WES
Stock Pledge Documents and all other documents, instruments and agreements
executed by or on behalf of any Loan Party to effect a pledge of Equity
Interests in any Foreign Subsidiary to the Administrative Agent.
“Foreign Subsidiary Secured Obligations” means all unpaid principal of, accrued
and unpaid interest and fees and reimbursement obligations, and all expenses,
reimbursements, indemnities and other obligations under or with respect to, any
loans, letters of credit, acceptances, guarantees, overdraft facilities, other
credit extensions or accommodations or similar obligations owing by any Foreign
Subsidiary pursuant to the Loan Documents to any Lender or any office, branch or
Affiliate of any Lender (each a “Foreign Obligation Provider”) and including
interest and fees that accrue after the commencement by or against any Foreign
Subsidiary of any proceeding under any Debtor Relief Laws naming such Person as
the debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Credit Lender, (a) with respect to the L/C Issuer, such Defaulting
Lender’s Applicable Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swing Line Lender, such Defaulting
Lender’s Applicable Percentage of Swing Line Loans other than Swing Line Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.
-25-

--------------------------------------------------------------------------------

 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the Accounting Standards Codification issued by Financial Accounting
Standards Board, consistently applied and as in effect from time to time.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business or customary and reasonable indemnity obligations in
effect on the Closing Date.  The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.  The
term “Guarantee” as a verb has a corresponding meaning.
“Guaranties” means the Company Guaranty, the Domestic Subsidiary Guaranty and
each Foreign Subsidiary Guaranty.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
permitted hereunder (or, with respect to Swap Contracts outstanding on the
Closing Date, on the Closing Date) is a Lender or an Affiliate of a Lender, in
its capacity as a party to such Swap Contract.
“Historical Financial Statements” means (a) the audited consolidated balance
sheets and related consolidated statements of operations, cash flows and
shareholders’ equity of (x) the Company for the three most recently completed
fiscal years ended at least 60 days before the Closing Date and (y) WP Mustang
Holdings LLC for the fiscal year ending December 31, 2014 and each subsequent
fiscal year ended at least 125 days before the Closing Date, in each case,
accompanied by an unqualified report thereon by their respective independent
registered public accountants and (b) the unaudited consolidated balance sheets
and related statements of operations and cash flows of each of the Company and
WP Mustang Holdings LLC for each fiscal quarter (other than the last fiscal
quarter of a fiscal year) of the Company and WP Mustang Holdings LLC ended after
December 31, 2014 and at least 60 days (or 40 days in the case of the Company)
before the Closing Date, all of which financial statements shall be prepared in
accordance with GAAP, subject in the case of the unaudited financial statements
to year-end audit adjustments and the absence of footnotes.
-26-

--------------------------------------------------------------------------------

 
“Honor Date” has the meaning specified in Section 2.03(c)(i).
“Immaterial Subsidiary” means any Subsidiary designated as such by the Company
by notice to the Administrative Agent; provided (i) that all Immaterial
Subsidiaries may not, as of the end of each fiscal quarter of the Company and
calculated at the time of each quarterly Compliance Certificate, together with
their respective subsidiaries, account for more than 10% of the Consolidated
Total Assets, 10% of the Consolidated Net Worth or 10% of the consolidated
revenues of the Company for the period of four consecutive fiscal quarters
immediately preceding such date and (ii) that any Subsidiary that, together with
its respective Subsidiaries, accounts for more than 5% of the Consolidated Total
Assets, Consolidated Net Worth or consolidated revenues of the Company for such
period shall not be deemed to be an Immaterial Subsidiary for the purposes of
Section 8.01.
“Incremental Amount” means, at any time, the sum of the aggregate principal
amount of (a) Incremental Facilities incurred at or prior to such time and
(b) Incremental Equivalent Debt incurred at or prior to such time.
“Incremental Cap” means, after giving effect to the effectiveness of any
proposed Incremental Facility (including any unused amount thereof, in the case
of any proposed Incremental Revolving Credit Facility or Incremental Revolving
Increase), an amount not to exceed the greater of (A) (I) $375,000,000 plus
(II) the aggregate amount of all voluntary prepayments and repurchases of Term
Loans and voluntary reductions of commitments under the Revolving Credit
Facility, in each case made prior to the date of any such incurrence (other than
prepayments, repurchases and commitment reductions made with the proceeds of
Indebtedness under this Agreement or any other long-term Indebtedness) minus
(III) the aggregate principal amount of all Incremental Facilities and
Incremental Equivalent Debt theretofore incurred in reliance of clauses (I) and
(II) of this clause (A), and (B) the maximum aggregate principal amount (if any)
of the Incremental Facilities that could be established or incurred without
causing the Consolidated Leverage Ratio as of the last day of the most recently
ended Test Period, on a Pro Forma Basis after giving effect to the incurrence of
such additional amount, any acquisition or Investment consummated in connection
therewith and all other appropriate pro forma adjustments (but without netting
any cash proceeds from such incurrence), to exceed 4.00:1.00 (treating any
proposed Incremental Revolving Credit Facility or proposed Incremental Revolving
Increase as fully drawn).
“Incremental Effective Date” has the meaning assigned to such term in
Section 2.17(a).
“Incremental Equivalent Debt” means Indebtedness incurred by one or more of the
Loan Parties in the form of one or more series of senior secured first lien
notes (but not term loans), junior lien term loans or notes, subordinated term
loans or notes or senior unsecured term loans or notes, or any bridge facility;
provided that (i) the maturity date of such Incremental Equivalent Debt will be
no earlier than the Maturity Date of the Term BB-2 Facility, (ii) the Weighted
Average Life to Maturity of such Incremental Equivalent Debt may not be shorter
than the remaining Weighted Average Life to Maturity of the Term BB-2 Facility,
(iii) none of the obligors or guarantors with respect to such Indebtedness shall
be a Person that is not a Loan Party, (iv) the terms (excluding any pricing,
rate floors, discounts, fees, premiums and optional prepayment or redemption
terms) of such Indebtedness, taken as a whole, shall not be materially less
favorable (taken as a whole) to the Loan Parties than those applicable to the
Term BB-2 Loans, except for covenants or other provisions applicable only to
periods after the Maturity Date or earlier repayment in full of the Term BB-2
Loans; provided that such Indebtedness may contain additional or more
restrictive financial covenants than those applicable to the Term BB-2 Loans so
long as such covenants are added for the benefit of the Lenders hereunder and
(v) such Indebtedness shall be either (A) solely in the case of debt securities,
secured by the Collateral on a pari passu basis with the Obligations and shall
not be secured by any property or assets of the Loan Parties or any Subsidiary
other than Collateral, and a representative acting on behalf of the holders of
such Indebtedness shall have become party to a customary intercreditor agreement
reasonably satisfactory to the Company and the Administrative Agent reflecting
the pari passu status of the Liens securing such Indebtedness or (B) secured by
the Collateral on a junior basis with the Obligations and shall not be secured
by any property or assets of the Loan Parties or any Subsidiary other than
Collateral, and a representative acting on behalf of the holders of such
Indebtedness shall have become party to or otherwise subject to the provisions
of a customary intercreditor agreement reasonably satisfactory to the Company
and the Administrative Agent reflecting the second (or more junior) lien status
of the Liens securing such Indebtedness.
-27-

--------------------------------------------------------------------------------

 
“Incremental Facilities” has the meaning specified in Section 2.17(a).
“Incremental Revolving Credit Commitment” means any revolving credit commitment
under an Incremental Revolving Credit Facility.
“Incremental Revolving Credit Facility” has the meaning assigned to such term in
Section 2.17(a).
“Incremental Revolving Credit Loans” means any revolving loans made under an
Incremental Revolving Credit Facility.
“Incremental Revolving Increase” has the meaning assigned to such term in
Section 2.17(a).
“Incremental Term A Facility” means an Incremental Term Facility in the form of
a term loan A facility designated by the Company in writing to the
Administrative Agent as an Incremental Term A Facility.
“Incremental Term B Facility” means an Incremental Term Facility other than an
Incremental Term A Facility.
“Incremental Term Facility” has the meaning assigned to such term in Section
2.17(a).
“Incremental Term Increase” has the meaning assigned to such term in Section
2.17(a).
“Incremental Term Loan Commitment” means any term loan commitment under an
Incremental Term Facility.
“Incremental Term Loans” means any term loans made under an Incremental Term
Facility.
-28-

--------------------------------------------------------------------------------

 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)            all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
(b)            all direct or contingent obligations of such Person arising under
letters of credit, bankers’ acceptances, bank guaranties, surety bonds and
similar instruments;
(c)            net obligations of such Person under any Swap Contract;
(d)            all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and, in each case, maturing within 365 days after the
incurrence thereof which are not overdue for a period of more than 180 days and,
if overdue for more than 180 days, as to which a dispute exists and adequate
reserves in accordance with GAAP have been established on the books of such
Person);
(e)            indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person;
(f)            capital leases, Synthetic Lease Obligations and Securitization
Transactions, and liabilities in respect of Permitted Factoring Transactions;
(g)            all obligations of such Person in respect of Disqualified Stock;
and
(h)            all Guarantees of such Person in respect of any of the foregoing;
provided that the term “Indebtedness” shall not include, for the avoidance of
doubt, any Equity Interests (other than Disqualified Stock) issued by Company.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, unless such Indebtedness is expressly made non-recourse to such Person. 
The amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof as of such date.  The amount of
any capital lease, Synthetic Lease Obligation or Securitization Transaction as
of any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date.  The amount of Indebtedness of any Person for
purposes of clause (e) above shall (unless such Indebtedness has been assumed by
such Person) be deemed to be equal to the lesser of (A) the aggregate unpaid
amount of such Indebtedness and (B) the fair market value of the property
encumbered thereby as determined by such Person in good faith.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
-29-

--------------------------------------------------------------------------------

 
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan or Swing Line Loan, the last Business
Day of each March, June, September and December and the Maturity Date of the
Facility under which such Loan was made (with Swing Line Loans being deemed made
under the Revolving Credit Facility for purposes of this definition); and (c)
with respect to the Term A-1 Loans and the Term B-1 Loans, the First Amendment
Effective Date.
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Company in its Loan Notice or such
other period that is twelve months or less requested by a Borrower and consented
to by all the Lenders under the applicable Facility, subject to availability;
provided that:
(i)                        any Interest Period that would otherwise end on a day
that is not a Business Day shall be extended to the next succeeding Business Day
unless such Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Business Day;
(ii)                        any Interest Period that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and
(iii)                        no Interest Period shall extend beyond the Maturity
Date.;
(iv)                        all Term A-2 Loans made pursuant to Section 2.01(b),
including those converted from Converted Term A-1 Loans, shall have the same
initial Interest Period as in effect for the Converted Term A-1 Loans on the
First Amendment Effective Date; and
(v)                        all Term B-2 Loans made pursuant to Section 2.01(d),
including those converted from Converted Term B-1 Loans, shall have the same
initial Interest Period as in effect for the Converted Term B-1 Loans on the
First Amendment Effective Date.
“Internally Generated Cash” means, with respect to any period, any cash of the
Company or any Subsidiary generated during such period, excluding net cash
proceeds from an incurrence of Indebtedness, an issuance of Equity Interests or
a capital contribution, in each case, except to the extent such proceeds are
included as income in calculating Consolidated Net Income for such period.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or Indebtedness or other securities of another
Person, (b) a loan, advance or capital contribution to, Guarantee or assumption
of Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of all or substantially all of
the property and assets or business of another Person or assets of another
Person that constitute a business unit, line of business or division of such
Person.  The amount, as of any date of determination, of (a) any Investment in
the form of a loan or an advance shall be the principal amount thereof
outstanding on such date, but without any adjustment for write-downs or
write-offs (including as a result of forgiveness of any portion thereof) with
respect to such loan or advance after the date thereof, (b) any Investment in
the form of a Guarantee shall be equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof, as determined in good faith by a
Responsible Officer, (c) any Investment in the form of a transfer of Equity
Interests or other non-cash property by the investor to the investee, including
any such transfer in the form of a capital contribution, shall be the fair
market value (as determined in good faith by a Responsible Officer) of such
Equity Interests or other property as of the time of the transfer, minus any
payments actually received by such investor representing a return of capital of,
or in the case of Investments in the form of a transfer of Equity Interests,
dividends or other distributions on account of (to the extent such payments do
not exceed, in the aggregate, the original amount of such Investment), but
without any other adjustment for increases or decreases in value of, or
write-ups, write-downs or write-offs with respect to,  such Investment after the
date of such Investment, and (d) any Investment (other than any Investment
referred to in clause (a), (b) or (c) above) by the specified Person shall be
the original cost of such Investment (including any Indebtedness assumed in
connection therewith), plus (i) the cost of all additions thereto and minus (ii)
the amount of any portion of such Investment that has been repaid to the
investor in cash as a repayment of principal or a return of capital, and of any
cash payments actually received by such investor representing dividends or other
distributions on account of (to the extent such payments do not exceed, in the
aggregate, the original amount of such Investment), but without any other
adjustment for increases or decreases in value of, or write-ups, write-downs or
write-offs with respect to, such Investment after the date of such Investment. 
For purposes of covenant compliance, if an Investment involves the acquisition
of more than one Person, the amount of such Investment shall be allocated among
the acquired Persons in accordance with GAAP; provided that pending the final
determination of the amounts to be so allocated in accordance with GAAP, such
allocation shall be as reasonably determined by a Responsible Officer.
-30-

--------------------------------------------------------------------------------



“IP Rights” has the meaning specified in Section 5.18.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.
“Joint Lead Arrangers” has the meaning specified in the introductory paragraph
hereof.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.  All L/C Advances shall be denominated
in Dollars.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.  All L/C Borrowings shall be
denominated in Dollars.
-31-

--------------------------------------------------------------------------------

 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.09.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.  The term “Lender” shall
include any Designated Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate.  Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.
“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.  Letters of Credit may be issued in
Dollars or in an Alternative Currency.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date in respect of the Revolving Credit Facility then in effect (or, if
such day is not a Business Day, the next preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(i).
“Letter of Credit Sublimit” means an amount equal to $250,000,000.  The Letter
of Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.
“LIBOR Quoted Currency” means each of the following currencies:  Dollars; Euro;
and Sterling; in each case as long as there is a published LIBOR rate with
respect thereto.
“Lien” means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or other security
interest or preferential arrangement in the nature of a security interest of any
kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any financing lease having substantially the same economic
effect as any of the foregoing).
“Limited Guarantor Foreign Subsidiary” means each Foreign Subsidiary that is a
Subsidiary of WES and that has executed a Limited Guaranty.
-32-

--------------------------------------------------------------------------------

 
“Limited Guaranty” means a Foreign Subsidiary Guaranty (which, in the case of a
Limited Guaranty of any WES Entity, shall be a guarantee only of the Obligations
of WEX International Holdings) recourse to the guarantor under which is limited
to a maximum of $350,000,000 or, in the case of a Foreign Subsidiary Guaranty by
a WES Entity, the least of (x) the aggregate outstanding Obligations of WEX
International Holdings, (y) $350,000,000 (or such lower amount as may be
designated in accordance with Section 1.03(a), (b), and (c) of the Agreed Credit
Support Principles if such Foreign Subsidiary Guaranty is also a Reduced
Guaranty) and (z) the aggregate amount of Investments in the WES Entities made
on or after August 22, 2014 by the Non-WES Entities, less the total amount of
returns on such Investments actually received in cash or Cash Equivalents on or
after August 22, 2014 by the Non-WES Entities.
“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.
“Loan Documents” means this Agreement, each Designated Borrower Request and
Assumption Agreement, each Note, each Issuer Document, the Fee Letter, the
Guaranties, the Collateral Documents, each Additional Credit Extension Amendment
and any amendments of and joinders to any Loan Document that are deemed pursuant
to their terms to be Loan Documents for purposes hereof.
“Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving Credit
Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which
shall be substantially in the form of Exhibit A or such other form as may be
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.
“Loan Parties” means, collectively, the Company, each Subsidiary Guarantor, and
each Designated Borrower.
“Material Acquisition” has the meaning specified in the definition of
“Consolidated EBITDA.”
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, or financial
condition of the Company or the Company and its Subsidiaries taken as a whole;
(b) a material impairment of the rights and remedies of the Administrative Agent
or any Lender under any Loan Document or the ability of the Loan Parties, taken
as whole, to perform their respective obligations under the Loan Documents; or
(c) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party or the Specified Designated Borrower of
any Loan Document to which it is a party.
“Material Bank Regulated Subsidiary” means (i) WEX Bank and (ii) any other Bank
Regulated Subsidiary that is a Material Subsidiary.
“Material Disposition” has the meaning specified in the definition of
“Consolidated EBITDA.”
“Material Real Property” shall mean any fee owned Real Property located in the
United States owned by a Domestic Loan Party and having a fair market value (on
a per-property basis and as determined in good faith by the Company) equal to or
greater than $5,000,000 as of (a) the Closing Date, for Real Property then
owned, (b) the date of acquisition, for Real Property acquired after the Closing
Date by any Domestic Loan Party or (c) the date that any Person first becomes a
Domestic Subsidiary (other than an Excluded Domestic Guaranty Subsidiary) or
remains a Domestic Subsidiary but ceases to be an Excluded Domestic Guaranty
Subsidiary after the Closing Date, for Real Property then owned by such Domestic
Subsidiary.
-33-

--------------------------------------------------------------------------------

 
“Material Subsidiary” means any Subsidiary of the Company other than an
Immaterial Subsidiary.
“Maturity Date” means (a) with respect to the Revolving Credit Facility, July 1,
2021, (b) with respect to the Term AA-2 Facility, July 1, 2021, (c) with respect
to the Term BB-2 Facility, July 1, 2023 and (d) with respect to any additional
Loans or Commitments pursuant to Section 2.17, 2.18 or 2.19, the maturity date
specified in the Additional Credit Extension Amendment related thereto;
provided, however, that, in each case, if such date is not a Business Day, the
Maturity Date shall be the next preceding Business Day.
“MLPFS” has the meaning specified in the introductory paragraph hereto.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage” means each of the mortgages, deeds of trust, trust deeds and deeds to
secure debt or such equivalent documents covering the Mortgaged Property
(together with fixture filings and Assignments of Leases and Rents referred to
therein) and hereafter entered into and executed and delivered by one or more of
the Loan Parties to the Administrative Agent, in each case, in form and
substance reasonably acceptable to the Administrative Agent (with such changes
as may be satisfactory to the Administrative Agent and its counsel to account
for local law matters).
“Mortgage Policy” has the meaning specified in Section 6.13(c)(ii).
“Mortgaged Property” shall mean all Material Real Property as to which, pursuant
to Section 6.13(c), or otherwise, the Administrative Agent, for the benefit of
the Secured Parties, shall be granted a Lien, pursuant to the Mortgages.
“MUFG” has the meaning specified in the introductory paragraph hereto.
“Multiemployer Plan” means any employee benefit plan described in Section
4001(a)(3) of ERISA, to which a Borrower or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including a Borrower or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.
“Net Cash Proceeds” means:
(a)            with respect to any Disposition by any Loan Party or any of its
Subsidiaries, or with respect to any Casualty Event relating to any property of
any Loan Party or any of its Subsidiaries, the excess, if any, of (i) the sum of
cash and Cash Equivalents received in connection with such transaction
(including any cash or Cash Equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) over (ii) the sum of (A) the amount of all payments that
are permitted hereunder and are made by the Company and its Subsidiaries as a
result of such event to repay Indebtedness that is secured by the applicable
asset or that is subject to mandatory prepayment in connection with such
transaction or event (other than Indebtedness under the Loan Documents), (B) the
sum of fees and out-of-pocket expenses (including attorney’s fees, investment
banking fees, survey costs, title insurance premiums, and related search and
recording charges, transfer taxes, deed or mortgage recording taxes,
underwriting discounts and commissions, other customary expenses and brokerage,
consultant, accountant and other customary fees) incurred by the Company and any
Subsidiary in connection with such transaction or event, (C) the pro rata
portion of net cash proceeds thereof (calculated without regard to this clause
(C)) attributable to minority interests and not available for distribution to or
for the account of the Company or its Subsidiaries as a result thereof, (D) the
amount of any liabilities directly associated with such asset and retained by
the Company or any Subsidiary, (E) the amount of all taxes paid (or reasonably
estimated to be payable), (F) the amount of dividends and other restricted
payments that a Subsidiary may make pursuant to Section 7.06(a)(ii) as a result
of such event and (G) the amount of any reserves established by the Company and
its Subsidiaries to fund contingent liabilities reasonably estimated to be
payable, that are directly attributable to such event; provided that, if the
amount of any estimated taxes pursuant to subclause (E) exceeds the amount of
taxes actually required to be paid in cash in respect of such Disposition or
Casualty Event, the aggregate amount of such excess shall constitute Net Cash
Proceeds; and
-34-

--------------------------------------------------------------------------------

 
(b)            with respect to the incurrence or issuance of any Indebtedness by
the Company or any of its Subsidiaries, the excess of (i) the sum of the cash
and Cash Equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, and other reasonable and customary
out-of-pocket expenses, incurred by the Company or such Subsidiary in connection
therewith.
“Non-Consenting Lender” has the meaning specified in Section 10.13.
“Non-Converting Consenting Term B-1 Lender” means a Term B-1 Lender that has
elected to be a “Non-Converting Consenting Term B-1 Lender” on its signature
page to the First Amendment.
“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).
“Non-WES Entity” means the Company or any direct or indirect Subsidiary thereof
that is not a WES Entity.
“Note” means a Term Note or a Revolving Credit Note, as the context may require.
“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit O or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party or the Specified Designated Borrower
arising under any Loan Document or otherwise with respect to any Loan, Letter of
Credit, Specified Cash Management Agreement or Specified Hedge Agreement,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate of any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding; provided that the
Obligations of any Loan Party shall exclude any Excluded Swap Obligation of such
Loan Party.
“OCC” means the United States Office of the Comptroller of the Currency.
-35-

--------------------------------------------------------------------------------

 
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Offshore Associate” means an “Associate” within the meaning of the Australian
Income Tax Assessment Act of 1936 (Cth) that is either (a) a non-resident and is
not or would not become a lender under this Agreement in carrying on a business
in Australia at or through any permanent establishment of it in Australia; or
(b) a resident of Australia and is or would become a lender under this Agreement
in carrying on a business in a country outside Australia at or through any
permanent establishment of it in that country.
“OID” has the meaning specified in Section 2.05(c).
“Operating Indebtedness” means, as of any date of determination, all unsecured
Indebtedness incurred in the ordinary course of the banking operations of any
Bank Regulated Subsidiary which is includable as a liability on the consolidated
balance sheet of such Bank Regulated Subsidiary and its consolidated
subsidiaries at such date, determined on a consolidated basis in accordance with
GAAP.
“Operating Interest Expense” means, for any period, the sum for all Bank
Regulated Subsidiaries and their respective consolidated subsidiaries
(determined in accordance with GAAP), of all interest in respect of Operating
Indebtedness (including, without limitation, the interest component of any
payments in respect of capital lease obligations but excluding any capitalized
financing costs) accrued during such period (whether or not actually paid during
such period).
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdictions);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdictions);
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the Dollar Equivalent amount of
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Term Loans, Revolving Credit Loans
and Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the Dollar Equivalent amount of the
aggregate outstanding amount of such L/C Obligations on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements by the Company of Unreimbursed Amounts.
-36-

--------------------------------------------------------------------------------

 
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.
“Parallel Debt” has the meaning specified in Section 10.23(b).
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“Participating Member State” means each state so described in any EMU
Legislation.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Borrower or any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
“Perfection Certificate” shall mean a certificate in the form of Exhibit J or
any other form approved by the Administrative Agent, as the same shall be
supplemented from time to time.
“Permitted Acquisition” means (a) any Acquisition by the Company or any
Subsidiary; provided that (i) immediately after giving effect to such
Acquisition, (x) no Event of Default or Default under Sections 8.01(a) or (f)
shall have occurred and be continuing and (y) the Consolidated Interest Coverage
Ratio and Consolidated Leverage Ratio for the most recent period of four
consecutive fiscal quarters for which financial statements have been delivered
pursuant to Section 6.01(a) or (b) (determined on a Pro Forma Basis as if such
Acquisition had occurred on the first day of such period) shall be not less
than, or greater than, the ratios required by Sections 7.11(a) and (b),
respectively, and the Company shall be in compliance with Section 7.07, (ii)
promptly upon giving effect to such Acquisition, the Company complies with
Section 6.13 and (iii) either (X) if such Acquisition is pursuant to clause (a)
of the definition of “Acquisition,” then, immediately following such
Acquisition, the Person acquired in such Acquisition is a consolidated
Subsidiary or (Y) if such acquisition is pursuant to clause (b) of the
definition of “Acquisition,” then, immediately following such Acquisition, the
assets, division or line of business acquired in such Acquisition are owned by
the Company or a consolidated Subsidiary, and (b) the EFS Acquisition.
-37-

--------------------------------------------------------------------------------

 
“Permitted Encumbrances” means (i) Liens, encumbrances and other matters
disclosed on the Mortgage Policies delivered in connection with Mortgages
delivered hereunder, (ii) easements, zoning restrictions, rights-of-way,
restrictions on use and other encumbrances on real estate and defects and
irregularities in the title thereto (but, with respect to Mortgaged Property,
limited to minor defects and irregularities in the title thereto), or any other
matter of record, landlord’s or lessor’s Liens under leases to which any
Domestic Loan Party is a party, and other Liens none of which in the opinion of
the respective Domestic Loan Party interferes materially with the use of real
estate of the Domestic Loan Parties taken as a whole in the ordinary conduct of
business, which encumbrances, defects and Liens do not individually or in the
aggregate have a Material Adverse Effect on (x) if such real estate is subject
to a Mortgage, the value of said real estate or (y) the business of the Loan
Parties and the Restricted Subsidiaries on a consolidated basis, and (iii) the
Liens permitted under and described in clauses (a), (b), (c), (d), (g), (h) and
(j) of Section 7.01.
“Permitted Factoring Transaction” means any sale or other transfer by the
Company or any of its Subsidiaries of Factorable Receivables, which sale or
transfer does not involve the creation of any recourse obligation in respect
thereof on the part of the Company or any of its Subsidiaries (other than with
respect to matters of title to, and the character of (other than the
collectability) of, the Factorable Receivables so sold or transferred), other
than recourse obligations in an outstanding amount not exceeding $10,000,000 at
any time.
“Permitted Junior Priority Refinancing Debt” means any Credit Agreement
Refinancing Indebtedness in the form of one or more series of junior lien
secured notes or junior lien secured loans; provided that (i) such Indebtedness
is secured by the Collateral on a junior lien, subordinated basis to the
Obligations and the obligations in respect of any Permitted Pari Passu
Refinancing Debt, (ii) the security agreements relating to such Indebtedness are
substantially the same as the Collateral Documents (with such differences as are
reasonably satisfactory to the Administrative Agent) and (iii) a Senior
Representative acting on behalf of the holders of such Indebtedness shall have
become party to a customary intercreditor agreement in form and substance
reasonably acceptable to the Administrative Agent and the Company.
“Permitted Pari Passu Refinancing Debt” means any Credit Agreement Refinancing
Indebtedness in the form of one or more series of senior secured notes; provided
that (i) such Indebtedness is secured by the Collateral on a pari passu basis
with the Obligations, (ii) the security agreements relating to such Indebtedness
are substantially the same as the Collateral Documents (with such differences as
are reasonably satisfactory to the Administrative Agent) and (iii) a Senior
Representative acting on behalf of the holders of such Indebtedness shall have
become party to one or more customary intercreditor agreements in form and
substance reasonably acceptable to the Administrative Agent and the Company.
“Permitted Refinancing Indebtedness” means any Indebtedness of any Loan Party or
any of its Subsidiaries (other than any Bank Regulated Subsidiary and its
respective Subsidiaries) issued in exchange for, or the net proceeds of which
are used to extend, renew, refund, refinance, replace, defease or discharge
other Indebtedness of such Loan Party or any of its Subsidiaries (other than any
Bank Regulated Subsidiary and its respective Subsidiaries); provided that:
(a)            the principal amount (or accreted value, if applicable) of such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness extended, renewed, refunded,
refinanced, replaced, defeased or discharged (the “Refinanced Indebtedness”)
(plus all accrued interest on the Refinanced Indebtedness and the amount of all
fees, commissions, discounts and expenses, including premiums, incurred in
connection therewith);
-38-

--------------------------------------------------------------------------------

 
(b)            either (x) such Permitted Refinancing Indebtedness has a final
maturity date no earlier than the final maturity date of, and has a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of, the Refinanced Indebtedness or (y) all scheduled payments on or in
respect of such Permitted Refinancing Indebtedness (other than interest
payments) shall be at least 91 days following the latest Maturity Date
hereunder;
(c)            if the Refinanced Indebtedness is subordinated in right of
payment to the Loans, such Permitted Refinancing Indebtedness is subordinated in
right of payment to the Loan on terms at least as favorable to the Lenders as
those contained in the documentation governing the Refinanced Indebtedness;
(d)            such Indebtedness is incurred:
(i)                        by a Loan Party or by a Subsidiary (other than a Bank
Regulated Subsidiary and its respective Subsidiaries) who is the obligor on the
Refinanced Indebtedness;
(ii)                        by a Loan Party if the obligor on the Refinanced
Indebtedness is a Loan Party or a Subsidiary Guarantor; and
(e)            such Indebtedness is only secured if and to the extent and with
the priority the Refinanced Indebtedness is secured, and if such Refinanced
Indebtedness is subject to an intercreditor agreement, the holders of such
Permitted Refinancing Indebtedness or their representative on their behalf shall
become party to such intercreditor agreement.
“Permitted Restructuring Transactions” means, collectively, any transfers,
dividends, distributions, intercompany Dispositions or Investments and related
Indebtedness (collectively for purposes of this definition, “transfers”) either
(1) undertaken concurrently with, or within the 36-month period following, the
consummation of the EFS Acquisition, in order to achieve synergies or tax
efficiencies related to the EFS Acquisition and integration thereof (as
reasonably determined by the Borrower), or (2) undertaken in connection with
corporate reorganizations in the ordinary course of business consisting of
(x) transfers of any assets of any Foreign Subsidiary to any other Foreign
Subsidiaries (direct or indirect), (y) transfers of the Equity Interests of any
Foreign Subsidiary and any intercompany loans held by any Loan Party with
respect to which such Foreign Subsidiary is the obligor to any other Foreign
Subsidiaries (direct or indirect) or (z) the conversion to Equity Interests or
the forgiveness of Indebtedness owed by a Foreign Subsidiary to any Loan Party;
provided that (i) in the case of each of clauses (1) and (2), after giving
effect to such Permitted Restructuring Transaction the security interests of the
Secured Parties in the Collateral, taken as a whole, are not materially and
adversely impaired and (ii) at the time of such Permitted Restructuring
Transaction, no Default or Event of Default has occurred and is continuing or
would result therefrom.
“Permitted Securitization Entity” means any entity that, (i) except to the
extent that Securitization Transactions in the relevant jurisdiction may be
effected by a sale or transfer of the applicable Securitization Assets to a
Person other than a wholly-owned Subsidiary of the Company, is directly or
indirectly wholly-owned by the Company, (ii) is formed and operated solely for
purposes of a Permitted Securitization Transaction, (iii) is “bankruptcy remote”
(or, if applicable, “insolvency remote”), (iv) has organizational documents
which limit the permitted activities of such Permitted Securitization Entity to
the acquisition of Securitization Assets from the Company or one or more of its
Subsidiaries, the securitization of such Securitization Assets and activities
necessary or incidental to the foregoing, (v) meets the customary requirements
for special purpose entities engaged in the securitization of assets operating
in the applicable jurisdiction; provided that if no requirements for special
purpose entities exist in such jurisdiction, the Company shall so certify to the
Administrative Agent.
-39-

--------------------------------------------------------------------------------

 
“Permitted Securitization Transaction” means the sale, contribution or other
transfer by the Company or one or more of its Subsidiaries of Securitization
Assets to one or more Permitted Securitization Entities and the related further
transfer or financing of such Securitization Assets (and all of the activities
and transactions customarily effected in connection with the foregoing);
provided that, in each case, (i) such transaction results in a legal “true sale”
of receivable under the laws of the applicable jurisdiction and (ii) such
transaction is non-recourse to the Company and its Subsidiaries (other than the
applicable Permitted Securitization Entity) under the laws of the applicable
jurisdiction, except for Standard Securitization Undertakings.
“Permitted Tax Receivable Agreement Prepayment” means any prepayment made under
the Tax Receivable Agreement; provided that before and after giving effect to
such prepayment, no Event of Default shall have occurred and be continuing,
including, on a Pro Forma Basis, under Section 7.11.
“Permitted Unsecured Refinancing Debt” means any Credit Agreement Refinancing
Indebtedness in the form of one or more series of senior unsecured notes or
senior unsecured loans.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Borrower or
any ERISA Affiliate or any such Plan to which any Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees and not
excluded under Section 4 of ERISA.
“Planned Expenditures” has the meaning specified in the definition of Excess
Cash Flow.
“Platform” has the meaning specified in Section 6.02.
-40-

--------------------------------------------------------------------------------

 
“Pro Forma Basis” means, for purposes of calculating compliance with any test,
financial ratio or financial covenant required by the terms of this Agreement to
be made on a Pro Forma Basis, for any period, a basis assuming that any
applicable transaction giving rise to such requirement and any Material
Acquisition or Material Disposition that has been consummated during the
applicable period and the following transactions in connection therewith that
have been made during the applicable period of measurement or subsequent to such
period and prior to or simultaneously with the event for which the calculation
is made shall be deemed to have occurred as of the first day of the applicable
period of measurement in such test, financial ratio or financial covenant: (a)
income statement items (whether positive or negative) attributable to the
property or Person subject to any such Material Acquisition or Material
Disposition shall be included (in the case of any Material Acquisition) or
excluded (in the case of any Material Disposition), (b) any retirement of
Indebtedness, and (c) any Indebtedness incurred or assumed by the Company or any
of its Subsidiaries in connection therewith and if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination and interest on any Indebtedness under a
revolving credit facility computed on a pro forma basis shall be computed based
upon the average daily balance of such Indebtedness during the applicable
period; provided that the foregoing pro forma adjustments may be applied to any
such test, financial ratio or financial covenant solely to the extent that such
adjustments are consistent with the definition of Consolidated EBITDA and give
effect to events (including operating expense reductions, synergies or similar
anticipated benefits) that are (x) attributable to such transaction, (y)
expected to have a continuing impact on the Company and its Subsidiaries and (z)
factually supportable (provided that pro forma effect shall only be given to
operating expense reductions, synergies or similar anticipated benefits from any
Material Acquisition or Material Disposition to the extent that such adjustments
and the bases therefore are set forth in reasonable detail in a certificate of
the chief executive officer, chief financial officer, treasurer or controller of
the Company delivered to the Administrative Agent and dated the relevant date of
determination and which certifies that all necessary steps for the realization
thereof have been taken or the Company reasonably anticipates that all necessary
steps for the realization thereof will be taken within twelve (12) months
following such Material Acquisition or Material Disposition (it being understood
that such operating expense reductions, synergies or similar anticipated
benefits shall be added to Consolidated EBITDA (net of the amount of actual
benefits realized from such steps) until fully realized, but not beyond 24
months after such Material Acquisition or Material Disposition); provided,
further, that, for purposes of any calculation of Consolidated EBITDA (i) for
only the period ending on or prior to June 30, 2017, “Pro Forma Basis” shall
also include revenues (net of associated expenses), on a “run rate” basis,
projected to be realizable in future periods of comparable length, attributable
to new customers and new contracts projected by the Company in good faith to be
attributed to such customers and contracts (limited to revenues projected to be
realized from new customers and new contracts in connection with the EFS
Acquisition), in each case disclosed to the Administrative Agent prior to the
Closing Date (without duplication of any actual revenues relating to such
customers and contracts) and (ii) for any period following the Closing Date, at
the Company’s election and subject to the consent of the Required Financial
Covenant Lenders, “Pro Forma Basis” shall thereafter also include revenues (net
of associated expenses), on a “run rate” basis, projected to be realizable in
future periods of comparable length, attributable to new customers and new
contracts projected by the Company in good faith to be attributed to such
customers and contracts in connection with any Material Acquisition during the
applicable period (without duplication of any actual revenues relating to such
customers and contracts) (it being understood that such “run rate” revenues
shall be (x) set forth in reasonable detail in a certificate of the chief
executive officer, chief financial officer, treasurer or controller of the
Company delivered to the Administrative Agent on or prior to the relevant date
of determination which certifies that such revenues have been projected by the
Company in good faith based on and derived from financial information delivered
to the Administrative Agent on or prior to such Material Acquisition and (y)
added to Consolidated EBITDA (a) in an aggregate amount not to exceed 20% of the
Consolidated EBITDA of the Acquired Entity or Business for such period (prior to
giving effect to any adjustment pursuant to this clause (ii)) and (b) for only
the periods ending on or prior to the last day of the fourth (4th) full fiscal
quarter immediately following such Material Acquisition).
“Pro Forma Financial Statements” means the Company’s unaudited balance sheet and
related statement of operations as at and for the twelve months ended March 31,
2016, giving effect to the Transactions, as if the Transactions had occurred as
of such date (in the case of such balance sheet) or at the beginning of such
period (in the case of the statement of operations).
“Public Lender” has the meaning specified in Section 6.02.
“Purchasing Borrower Party” means the Company or any Subsidiary of the Company
to whom any Term Loans are assigned pursuant to Section 10.06(i).
“Qualified Stock” means any Equity Interest not constituting Disqualified Stock.
-41-

--------------------------------------------------------------------------------

 
“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).
“RD” means WEX Card Holdings Australia Pty Ltd., an Australian proprietary
company.
“RD Acquisition Sub 1” means WEX Australia Holdings Pty Ltd, an Australian
proprietary company.
“RD Entities” means RD Acquisition Sub 1 and its Subsidiaries, collectively.
“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures.
“Received Amount” has the meaning specified in Section 10.23(d).
“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.
“Reduced Guaranty” means a Foreign Subsidiary Guaranty limited in the manner
contemplated by Section 1.03(a), (b) or (c) of the Agreed Credit Support
Principles.
“Reduced Guaranty Foreign Subsidiary” means any Foreign Subsidiary Guarantor
that has executed a Reduced Guaranty.
“Reduced Guaranty Investment Cap” means any limit on Investments in a Foreign
Subsidiary imposed by the Administrative Agent in accordance with the last
sentence of the Agreed Credit Support Principles.
“Refinanced Debt” has the meaning specified in the definition of Credit
Agreement Refinancing Indebtedness.
“Refinancing” means (x) the repayment or redemption in full of (i) the Existing
Credit Agreement and (ii) the Existing Mustang Credit Agreements, and (y) the
termination of all commitments and termination and release of all security
interests and guaranties in connection therewith or the making of provisions
therefor reasonably acceptable to the Administrative Agent, it being understood
that the Existing Letters of Credit may remain outstanding.
“Refinancing Revolving Credit Commitments” has the meaning specified in Section
2.18(a).
“Refinancing Revolving Credit Loans” has the meaning specified in Section
2.18(a).
“Refinancing Term Loans” has the meaning specified in Section 2.18(a).
“Register” has the meaning specified in Section 10.06(c).
“Regulated Bank” means (i) WEX Bank or (ii) any direct or indirect insured
depository institution Subsidiary of the Company that is regulated by foreign,
federal or state banking regulators, including, without limitation, the OCC, the
Utah Department of Financial Institutions, the FDIC or the Federal Reserve.
-42-

--------------------------------------------------------------------------------

 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Relevant Jurisdiction” means, in relation to a Foreign Loan Party or the
Specified Designated Borrower, (a) its jurisdiction of incorporation or
formation; (b) any jurisdiction where any asset subject to or intended to be
subject to the Liens to be created by it pursuant to the Collateral Documents is
situated; (c) any jurisdiction where it conducts its business; and (d) the
jurisdiction whose laws govern the perfection of any of the Collateral Documents
entered into by it.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived on
the Closing Date.
“Repricing Transaction” has the meaning specified in Section 2.05(c).
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.
“Required Financial Covenant Lenders” means, as of any date of determination,
Lenders holding more than 50% of the sum of the (a) aggregate Term AA-2 Loans
outstanding, (b) Total Revolving Credit Outstandings (with the aggregate amount
of each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) and (c) aggregate unused
Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the Total Revolving Credit Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Revolving Credit Lenders.
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) and (b) aggregate unused
Commitments; provided that the unused Revolving Credit Commitment of, and the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.
“Required Revolving Credit Lenders” means, as of any date of determination,
Lenders holding more than 50% of the sum of the (a) Total Revolving Credit
Outstandings (with the aggregate amount of each Revolving Credit Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Credit Lenders.
“Required Term AA-2 Lenders” means, as of any date of determination, Term AA-2
Lenders holding more than 50% of the Term AA-2 Facility on such date; provided
that the portion of the Term AA-2 Facility held by any Defaulting Lender shall
be excluded for purposes of making a determination of Required Term AA-2
Lenders.
-43-

--------------------------------------------------------------------------------

 
“Required Term BB-2 Lenders” means, as of any date of determination, at least
two Term BB-2 Lenders holding more than 50% of the Term BB-2 Facility on such
date; provided that the portion of the Term BB-2 Facility held by any Defaulting
Lender shall be excluded for purposes of making a determination of Required Term
BB-2 Lenders.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
(or the equivalent or comparable authorized signatories for any Foreign Loan
Party or the Specified Designated Borrower) and, solely for purposes of notices
given pursuant to Article II, any other officer or employee of the applicable
Loan Party or the Specified Designated Borrower so designated by any of the
foregoing officers in a notice to the Administrative Agent or any other officer
or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party or the Specified Designated Borrower shall be conclusively presumed to
have been authorized by all necessary corporate, partnership and/or other action
on the part of such Loan Party or the Specified Designated Borrower, as the case
may be, and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party or the Specified Designated Borrower, as
applicable.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Company’s stockholders, partners or members (or the
equivalent Person thereof).
“Revaluation Date” means (a) with respect to any Loan, each of the following: 
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and (iii)
such additional dates as the Administrative Agent shall determine or the
Required Revolving Credit Lenders shall require; and (b) with respect to any
Letter of Credit, each of the following:  (i) each date of issuance of a Letter
of Credit denominated in an Alternative Currency, (ii) each date of an amendment
of any such Letter of Credit having the effect of increasing the amount thereof
(solely with respect to the increased amount), (iii) each date of any payment by
the L/C Issuer under any Letter of Credit denominated in an Alternative
Currency, and (iv) such additional dates as the Administrative Agent or the L/C
Issuer shall determine or the Required Revolving Credit Lenders shall require.
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(ce).
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrowers pursuant to
Section 2.01(ce) or pursuant to an Additional Credit Extension Amendment, (b)
purchase participations in L/C Obligations, and (c) purchase participations in
Swing Line Loans, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule 2.01
under the caption “Revolving Credit Commitment” or opposite such caption in the
Additional Credit Extension Amendment or Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.  If new Revolving
Credit Commitments are established after the Closing Date pursuant to an
Additional Credit Extension Amendment, references to “Revolving Credit
Commitments” herein shall mean all Revolving Credit Commitments, unless the
Additional Credit Extension Amendment provides otherwise with respect to any one
or more particular references to “Revolving Credit Commitments”; and references
to “Revolving Credit Facility,” “Revolving Credit Lender” and “Revolving Credit
Loan” shall also be subject to such rule of interpretation.
-44-

--------------------------------------------------------------------------------

 
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.
“Revolving Credit Loan” has the meaning specified in Section 2.01(ce) or an
Additional Credit Extension Amendment.
“Revolving Credit Note” means a promissory note made by the Company in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form of Exhibit C-2.
“S&P” means Standard & Poor’s Financial Services, LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.
“Sanction(s)” means any economic sanction administered or enforced by the United
States Government (including without limitation, OFAC), the United Nations
Security Council, the European Union, Her Majesty’s Treasury (“HMT”) or other
Governmental Authority with responsibility for economic sanctions.
 “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders
(including Designated Lenders), the L/C Issuer, the Hedge Banks, the Cash
Management Banks, Foreign Obligation Providers, the Indemnitees and each
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to Section 9.05.
“Securitization Assets” means any accounts receivable or lease receivables,
whether constituting accounts, general intangibles, chattel paper, instruments
or otherwise (the “Receivables”) owned by the Company or any Subsidiary (whether
now existing or arising or acquired in the future), all collateral securing such
Receivables, all contracts and contract rights, purchase orders, records,
security interests, financing statements or other documentation in respect of
such Receivables and all guarantees, letters of credit, insurance or other
agreements or arrangements supporting or securing payment in respect of such
Receivables or any of the foregoing, all lockboxes and collection accounts in
respect of such Receivables, all collections and proceeds of such Receivables,
any warranty, indemnity, dilution or other claim arising out of the foregoing,
and other assets which are of the type customarily granted or transferred in
connection with securitization transactions involving receivables similar to
such Receivables.
-45-

--------------------------------------------------------------------------------

 
“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
general intangibles, chattel paper, instruments, payments, receivables, rights
to future lease payments or residuals or similar rights to payment to a special
purpose subsidiary or affiliate of such Person.
“Senior Representative” means, with respect to any series of Indebtedness
permitted by this Agreement to be secured on the Collateral on a pari passu or
junior or subordinated basis, the trustee, administrative agent, collateral
agent, security agent or similar agent under the indenture or agreement pursuant
to which such Indebtedness is issued, incurred or otherwise obtained, as the
case may be, and each of their successors in such capacities.
“Solvency Certificate” means a certificate signed by the chief financial officer
of the Company, substantially in the form of Exhibit N.
“Solvent” means, as to any Person, such Person (a) owns property whose fair
salable value is greater than the amount required to pay all of its debts
(including contingent liabilities) as they mature; (b) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage and (c) is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code of the United States (or "insolvent" within the meaning of
equivalent Laws of such Person's jurisdiction of incorporation).  “Fair salable
value” means the amount that could be obtained for assets within a reasonable
time, either through collection or through sale under ordinary selling
conditions by a capable and diligent seller to an interested buyer who is
willing (but under no compulsion) to purchase.
“Special Interest Period” has the meaning specified in Section 2.02(a).
“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.
“Specified Cash Management Agreement” means any Cash Management Agreement that
is entered into by and between any Loan Party and any Cash Management Bank.
“Specified Designated Borrower” means WEX Card Holdings Australia Pty Ltd ACN
123 181 635, a proprietary limited company formed under the laws of Australia. 
The Specified Designated Borrower shall have no right to request or receive
Credit Extensions until the conditions precedent set forth in Section 4.03 have
been satisfied.
“Specified Foreign Loan Party” has the meaning specified in Section 10.23(a).
“Specified Hedge Agreement” means any Swap Contract permitted under Articles VI
and VII that is entered into by and between any Loan Party and any Hedge Bank.
“Specified Representations” means the representations and warranties set forth
in Sections 5.01(a), 5.01(b)(ii), 5.02 (other than clauses (b) and (c) thereof),
5.04, 5.14, 5.20(a), 5.23(ii) and 5.24 (solely with respect to the use of
proceeds of the initial Credit Extension on the Closing Date).
-46-

--------------------------------------------------------------------------------

 
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. local time on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or the L/C Issuer
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; provided, further, that
the L/C Issuer may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Letter of Credit denominated in
an Alternative Currency.
“Standard Securitization Undertakings” means those obligations and undertakings
entered into by the Company, a Subsidiary of the Company or any Permitted
Securitization Entity which are determined in good faith by the Company to be
customary in securitization transactions involving accounts receivable and other
assets of the type described in the definition of “Securitization Assets,” so
long as such obligations and undertakings are (i) on terms and conditions
consistent with the sale treatment of Securitization Assets in a transaction
that results in a legal “true sale” of Securitization Assets in accordance with
the laws of the applicable jurisdiction and (ii) not inconsistent with the
treatment of the transfer of Securitization Assets in a transaction as a legal
“true sale” and otherwise consistent with customary securitization undertakings
in accordance with the laws of the applicable jurisdiction; provided that
Standard Securitization Undertakings shall not include any guaranty or other
obligation of the Company or any of its Subsidiaries (other than a Permitted
Securitization Entity) with respect to any Securitization Asset that is not
collected, not paid or otherwise uncollectible on account of the insolvency,
bankruptcy, creditworthiness or financial inability to pay of the applicable
obligor with respect to such Securitization Asset.
“Sterling” and “£” mean the lawful currency of the United Kingdom.
“STRH” has the meaning specified in the introductory paragraph hereto.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.
“Subsidiary Guaranties” means the Domestic Subsidiary Guaranty and each Foreign
Subsidiary Guaranty.
“Subsidiary Guarantors” means, collectively, the Domestic Subsidiary Guarantors
and the Foreign Subsidiary Guarantors.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
-47-

--------------------------------------------------------------------------------

 
“Swap Obligations” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approve by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $20,000,000 and
(b) the Revolving Credit Facility.  The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system which utilizes a single
shared platform and which was launched on 19 November 2007 (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.
“Tax Receivable Agreement” means that certain Tax Receivable Agreement dated
February 22, 2005, between the Company, Cendant Corporation and Cendant Mobility
Services Corporation.
-48-

--------------------------------------------------------------------------------

 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
in the nature of a tax imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.
“Term AA-1 Borrowing” means a borrowing consisting of simultaneous Term AA-1
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Term AA-1 Lenders pursuant to Section
2.01(a).
“Term AA-1 Commitment” means, as to each Term AA-1 Lender, its obligation to
make Term AA-1 Loans to the Company pursuant to Section 2.01(a) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Term AA-1 Lender’s name on Schedule 2.01 under the caption “Term
AA-1 Commitment” or opposite such caption in the Additional Credit Extension
Amendment or the Assignment and Assumption pursuant to which such Term AA-1
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.
“Term AA-1 Facility” means, at any time, (a) on or prior to the Closing Date,
the aggregate amount of the Term AA-1 Commitments at such time and
(b) thereafter, the aggregate principal amount of the Term AA-1 Loans of all
Term AA-1 Lenders outstanding at such time.
“Term AA-1 Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term AA-1 Commitment at such time and (b) at any time after
the Closing Date, any Lender that holds Term AA-1 Loans at such time.
“Term AA-1 Loan” means an advance made by any Term AA-1 Lender under the Term
AA-1 Facility.
“Term BA-2 Borrowing” means a borrowing consisting of simultaneous Term BA-2
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Term BA-2 Lenders pursuant to Section
2.01(b).
“Term A-2 Commitment” with respect to each Term A-1 Lender, the commitment of
such Lender to convert its Term A-1 Loans for an equal aggregate principal
amount of Term A-2 Loans on the First Amendment Effective Date pursuant to the
First Amendment.
“Term A-2 Facility” means, at any time, (a) on or prior to the First Amendment
Effective Date, the aggregate amount of the Term A-2 Commitments at such time
and (b) thereafter, the aggregate principal amount of the Term A-2 Loans of all
Term A-2 Lenders outstanding at such time.
“Term A-2 Lender” means (a) at any time on or prior to the First Amendment
Effective Date, any Lender that has a Term A-2 Commitment at such time and
(b) at any time after the First Amendment Effective Date, any Lender that holds
Term A-2 Loans at such time.
“Term A-2 Loan” means an advance made by any Term A-2 Lender under the Term
A-2 Facility.
“Term B-1 Borrowing” means a borrowing consisting of simultaneous Term B-1 Loans
of the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term B-1 Lenders pursuant to Section
2.01(c).
-49-

--------------------------------------------------------------------------------

 
“Term BB-1 Commitment” means, as to each Term BB-1 Lender, its obligation to
make Term BB-1 Loans to the Company pursuant to Section 2.01(bc) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Term BB-1 Lender’s name on Schedule 2.01 under the caption “Term
BB-1 Commitment” or opposite such caption in the Additional Credit Extension
Amendment or the Assignment and Assumption pursuant to which such Term BB-1
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.
“Term B-2 Borrowing” means a borrowing consisting of simultaneous Term B-2 Loans
of the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term B-2 Lenders pursuant to Section
2.01(d).
“Term B-2 Commitment” (i) with respect to each First Amendment Consenting Term
B-1 Lender, the commitment of such Lender to convert its Term B-1 Loans for an
equal aggregate principal amount of Term B-2 Loans on the First Amendment
Effective Date pursuant to the First Amendment and (ii) with respect to the
Additional Term Lender, its Additional Term B-2 Commitment, in each case as such
amount may be adjusted from time to time in accordance with this Agreement.
“Term BB-2 Facility” means, at any time, (a) on or prior to the ClosingFirst
Amendment Effective Date, the aggregate amount of the Term BB-2 Commitments at
such time and (b) thereafter, the aggregate principal amount of the Term BB-2
Loans of all Term BB-2 Lenders outstanding at such time.
“Term BB-1 Lender” means at any time, (a) on or prior to the Closing Date, any
Lender that has a Term BB-1 Commitment at such time and (b) at any time after
the Closing Date, any Lender that holds Term BB-1 Loans at such time.
“Term B Loan” means an advance made by any Term B Lender under the Term B
Facility.
“Term B-2 Lender” means at any time, (a) on or prior to the First Amendment
Effective Date, any Lender that has a Term B-2 Commitment at such time and (b)
at any time after the First Amendment Effective Date, any Lender that holds Term
B-2 Loans at such time.
“Term Borrowing” means either a Term AA-1 Borrowing, Term A-2 Borrowing, Term
B-1 Borrowing or a Term BB-2 Borrowing or a borrowing of any term loan
established pursuant to an Additional Credit Extension Amendment.
“Term Commitment” means either a Term AA-1 Commitment, Term A-2 Commitment, Term
B-1 Commitment or a Term BB-2 Commitment or any term loan commitment established
pursuant to an Additional Credit Extension Amendment.
“Term Facilities” means, at any time, the Term AA-1 Facility, the Term BA-2
Facility, the Term B-1 Facility, the Term B-2 Facility and any term loan credit
facilities established pursuant to an Additional Credit Extension Amendment.
“Term Lender” means, at any time, a Term AA-1 Lender, a Term BA-2 Lender, a Term
B-1 Lender, a Term B-2 Lender or any other Lender that holds Term Loans at such
time.
“Term Loan” means a Term AA-1 Loan, Term A-2 Loan, Term B-1 Loan or a Term BB-2
Loan or any term loan established pursuant to an Additional Credit Extension
Amendment.
“Term Note” means a promissory note made by the Company in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit C‑1.
-50-

--------------------------------------------------------------------------------

 
“Test Period” means, as of any date of determination, the last period of four
fiscal quarters of the Company for which financial statements shall have been
(or were required to have been) delivered in accordance with Section 6.01(a) or
(b).
“Threshold Amount” means $30,000,000.
“Title Company” has the meaning assigned to such term in Section 6.13(c)(ii).
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.
“Transactions” means, collectively, (a) the consummation of EFS Acquisition and
other related transactions contemplated by the Acquisition Agreement, (b) the
Refinancing, (c) the consummation of the Equity Issuance, (d) the entering into
of this Agreement and the other Loan Documents and initial Credit Extensions on
the Closing Date and (e) the payment of all fees and expenses in connection with
the foregoing.
“Treaty Lender” means a Lender which:
(a)            is treated as a resident of a Treaty State for the purposes of a
Treaty with the United Kingdom; and
(b)            does not carry on a business in the United Kingdom through a
permanent establishment with which that Lender’s participation in the Loan is
effectively connected.
“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax, or a reduction in tax, imposed by the United Kingdom on interest.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of any
Secured Party’s security interest in any item or portion of the Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “UCC” shall mean the Uniform Commercial
Code as in effect, at such time, in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or priority and for purposes of
definitions relating to such provisions.
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
-51-

--------------------------------------------------------------------------------

 
“USA PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“U.S. IP Security Agreements” has the meaning specified in Section 4.01(a)(iv).
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Security Agreement” means a security agreement, in substantially the form
of Exhibit I (together with each other security agreement and security agreement
supplement delivered pursuant to Section 6.13(a), duly executed by each
applicable Loan Party).
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (b) the then outstanding principal amount of such
Indebtedness.
“WES” means WEX Europe Services Limited, a private company limited by shares
incorporated under the Laws of England and Wales with registered number
08284241.
“WES Entity” means WES or any direct or indirect Subsidiary thereof.
“WES Stock Pledge Documents” means each agreement executed and delivered to the
Administrative Agent for the benefit of the Secured Parties under Section
6.13(h) pursuant to which the Equity Interests of a WES Stock Pledge Subsidiary
are pledged to the Administrative Agent for the benefit of the Secured Parties
to secure the Foreign Obligations as provided for therein.
“WES Stock Pledge Subsidiary” means a Subsidiary of WES designated as such
pursuant to Section 6.13(g).
“WEX Bank” means WEX Bank, a Utah industrial bank.
“WEX International Holdings” means Wright Express International Holdings
Limited, a private company limited by shares incorporated under the Laws of
England and Wales with registered number 08008714.
“Wholly-Owned” means, with respect to any Subsidiary of any Person, the
ownership all of the outstanding Equity Interests of such Subsidiary (other than
directors’ qualifying shares) by such Person or one or more Wholly-Owned
Subsidiaries of such Person.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
-52-

--------------------------------------------------------------------------------

 
1.02            Other Interpretive Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(a)            The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
(b)            In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including.”
(c)            Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
1.03            Accounting Terms.
(a)            Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Historical Financial
Statements set forth in clause (a)(x) of the definition thereof, except as
otherwise specifically prescribed herein.
(b)            Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any requirement, including any financial ratio, set forth in
any Loan Document, and either the Company or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Company shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Company shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
-53-

--------------------------------------------------------------------------------

 
1.04            Rounding.  Any financial ratios required to be maintained by the
Company pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
1.05            Exchange Rates; Currency Equivalents.
(a)            The Administrative Agent or the L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies.  Such Spot Rates shall become effective
as of such Revaluation Date and shall be the Spot Rates employed in converting
any amounts between the applicable currencies until the next Revaluation Date to
occur.  Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the L/C Issuer, as applicable.
(b)            Wherever in this Agreement in connection with a Revolving Credit
Borrowing, conversion, continuation or prepayment of a Eurocurrency Rate Loan or
the issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Revolving
Credit Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in
an Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the L/C Issuer, as the case may be.
1.06            Additional Alternative Currencies.
(a)            The Company may from time to time request that Eurocurrency Rate
Loans under the Revolving Credit Facility be made and/or Letters of Credit be
issued in a currency other than those specifically listed in the definition of
“Alternative Currency”; provided that (i) such requested currency is an Eligible
Currency and (ii) such requested currency shall only be treated as a “LIBOR
Quoted Currency” to the extent that there is published LIBOR rate for such
currency.  In the case of any such request with respect to the making of
Eurocurrency Rate Loans, such request shall be subject to the approval of the
Administrative Agent and the Revolving Credit Lenders in their sole discretion;
and in the case of any such request with respect to the issuance of Letters of
Credit, such request shall be subject to the approval of the Administrative
Agent and the L/C Issuer in their sole discretion.
(b)            Any such request shall be made to the Administrative Agent not
later than 11:00 a.m., New York time, 20 Business Days prior to the date of the
desired Credit Extension (or such other time or date as may be agreed by the
Administrative Agent and, in the case of any such request pertaining to Letters
of Credit, the L/C Issuer, in its or their sole discretion).  In the case of any
such request pertaining to Eurocurrency Rate Loans, the Administrative Agent
shall promptly notify each Revolving Credit Lender thereof; and in the case of
any such request pertaining to Letters of Credit, the Administrative Agent shall
promptly notify the L/C Issuer thereof.  Each Revolving Credit Lender (in the
case of any such request pertaining to Eurocurrency Rate Loans) or the L/C
Issuer (in the case of a request pertaining to Letters of Credit) shall notify
the Administrative Agent, not later than 11:00 a.m., New York time, ten Business
Days after receipt of such request whether it consents, in its sole discretion,
to the making of Eurocurrency Rate Loans or the issuance of Letters of Credit,
as the case may be, in such requested currency.
-54-

--------------------------------------------------------------------------------

 
(c)            Any failure by a Lender or the L/C Issuer, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or the L/C Issuer, as
the case may be, to permit Eurocurrency Rate Loans to be made or Letters of
Credit to be issued in such requested currency.  If the Administrative Agent and
all the Appropriate Lenders consent to making Eurocurrency Rate Loans in such
requested currency and the Administrative Agent and such Lenders reasonably
determine that an appropriate interest rate is available to be used for such
requested currency, the Administrative Agent shall so notify the Company and (i)
the Administrative Agent and such Lenders may amend the definition of
Eurocurrency Rate for any non-LIBOR Quoted Currency to the extent necessary to
add the applicable Eurocurrency Rate for such currency and (ii) to the extent
the definition of Eurocurrency Rate reflects the appropriate interest rate for
such currency or has been amended to reflect the appropriate rate for such
currency, such currency shall thereupon be deemed for all purposes to be an
Alternative Currency for purposes of any Borrowings of Eurocurrency Rate Loans. 
If the Administrative Agent and the L/C Issuer consent to the issuance of
Letters of Credit in such requested currency, the Administrative Agent shall so
notify the Company and (A) the Administrative Agent and the L/C Issuer may amend
the definition of Eurocurrency Rate for any non-LIBOR Quoted Currency to the
extent necessary to add the applicable Eurocurrency Rate for such currency and
(B) to the extent the definition of Eurocurrency Rate reflects the appropriate
interest rate for such currency or has been amended to reflect the appropriate
rate for such currency, such currency shall thereupon be deemed for all purposes
to be an Alternative Currency, for purposes of any Letter of Credit issuances. 
If the Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.06, the Administrative Agent shall
promptly so notify the Company.
1.07            Change of Currency.
(a)            Each obligation of the Borrowers to make a payment denominated in
the national currency unit of any member state of the European Union that adopts
the Euro as its lawful currency after the Closing Date shall be redenominated
into Euro at the time of such adoption (in accordance with the EMU
Legislation).  If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Revolving Credit Borrowing in the currency of
such member state is outstanding immediately prior to such date, such
replacement shall take effect, with respect to such Revolving Credit Borrowing,
at the end of the then current Interest Period.
(b)            Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
(c)            Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.
1.08            Times of Day.  Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
1.09            Letter of Credit Amounts.  Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.
-55-

--------------------------------------------------------------------------------

 
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01            The Loans.
(a)            The Term AA-1 Borrowing.  Subject to the terms and conditions set
forth herein, each Term AA-1 Lender severally agrees to make a single loan to
the Company on the Closing Date in an amount equal to such Term AA-1 Lender’s
Term AA-1 Commitment.  The Term AA-1 Borrowing shall consist of Term AA-1 Loans
made simultaneously by the Term AA-1 Lenders in accordance with their respective
Term AA-1 Commitments.  Amounts borrowed under this Section 2.01(a) and repaid
or prepaid may not be reborrowed.  Term AA-1 Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.
(b)                        The Term A-2 Borrowing.  Subject to the terms and
conditions set forth herein and in the First Amendment, each Term A-1 Lender
agrees to have all of its outstanding Term A-1 Loans  converted to an equivalent
principal amount of Term A-2 Loans effective as of the First Amendment Effective
Date. Amounts borrowed under this Section 2.01(b) and repaid or prepaid may not
be reborrowed. Term A-2 Loans may be Base Rate Loans or Eurocurrency Rate Loans,
as further provided herein.
(b) The Term BB-1 Borrowing.  Subject to the terms and conditions set forth
herein, each Term BB-1 Lender severally agrees to make a single loan to the
Company on the Closing Date in an amount equal to such Term BB-1 Lender’s
Term BB-1 Commitment.  The Term BB-1 Borrowing shall consist of Term BB-1 Loans
made simultaneously by the Term BB-1 Lenders in accordance with their respective
Term BB-1 Commitments.  Amounts borrowed under this Section 2.01(bc) and repaid
or prepaid may not be reborrowed.  Term BB-1 Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.
(c)                        The Term B-2 Borrowing.  Subject to the terms and
conditions set forth herein and in the First Amendment, (i) the Additional Term
Lender agrees to make a Term B-2 Loan to the Company on the First Amendment
Effective Date in Dollars in a principal amount not to exceed its Additional
Term B-2 Commitment, (ii) each Converting Consenting Term B-1 Lender agrees to
have all of its outstanding Term B-1 Loans (or such lesser amount as notified
and allocated to such Converting Consenting Term B-1 Lender by the
Administrative Agent, as determined by the Company and the Administrative Agent
in their sole discretion) converted to an equivalent principal amount of Term
B-2 Loans effective as of the First Amendment Effective Date and (iii) each
Non-Converting Consenting Term B-1 Lender agrees to have all of its outstanding
Term B-1 Loans prepaid and will purchase by assignment from the Additional Term
Lender Term B-2 Loans in a principal amount equal to the principal amount of
such Term B-1 Loans (or such lesser amount as notified and allocated to such
Non-Converting Consenting Term B-1 Lender by the Administrative Agent, as
determined by the Company and the Administrative Agent in their sole
discretion). Amounts borrowed under this Section 2.01(d) and repaid or prepaid
may not be reborrowed. Term B-2 Loans may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein.
-56-

--------------------------------------------------------------------------------

 
(c) The Revolving Credit Borrowings.  Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”) to the Borrowers in Dollars or in one or
more Alternative Currencies from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Credit Commitment; provided,
however, that after giving effect to any  Revolving Credit Borrowing, (i) the
Total Revolving Credit Outstandings shall not exceed the Revolving Credit
Facility, (ii) the aggregate Outstanding Amount of the Revolving Credit Loans of
any Revolving Credit Lender, plus such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all L/C Obligations,
plus such Revolving Credit Lender’s Applicable Revolving Credit Percentage of
the Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Credit Lender’s Revolving Credit Commitment, (iii) the aggregate Outstanding
Amount of all Revolving Credit Loans made to the Designated Borrowers shall not
exceed the Designated Borrower Sublimit and (iv) the aggregate Outstanding
Amount of all  Revolving Credit Loans denominated in Alternative Currencies
shall not exceed the Alternative Currency Sublimit.  Within the limits of each
Lender’s Commitment, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.01(ce), prepay under Section 2.05, and
reborrow under this Section 2.01(ce).  Revolving Credit Loans may be Base Rate
Loans or Eurocurrency Rate Loans, as further provided herein.
2.02            Borrowings, Conversions and Continuations of Loans.
(a)            Each Borrowing (other than pursuant to Sections 2.01(b)(ii) and
2.01(d)(ii)), each conversion of Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the Company’s
irrevocable notice to the Administrative Agent, which may be given by (A)
telephone or (B) a Loan Notice; provided that any telephonic notice must be
confirmed immediately by delivery to the Administrative Agent of a Loan Notice. 
Each such Loan Notice must be received by the Administrative Agent not later
than 12:00 noon (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Loans, (ii) four Business Days (or five
Business Days in the case of a Special Notice Currency) prior to the requested
date of any Borrowing or continuation of Eurocurrency Rate Loans denominated in
Alternative Currencies, and (iii) on the requested date of any Borrowing of Base
Rate Loans; provided, however, that if the Company wishes to request
Eurocurrency Rate Loans having an Interest Period other than one, two, three or
six months in duration as provided in the definition of “Interest Period” (a
“Special Interest Period”), the applicable notice must be received by the
Administrative Agent not later than 12:00 noon (i) four Business Days prior to
the requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Dollars, or (ii) five Business Days (or six Business
Days in the case of a Special Notice Currency) prior to the requested date of
such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies for a Special Interest Period, whereupon
the Administrative Agent shall give prompt notice to the Lenders of such request
and determine whether the requested Special Interest Period is acceptable to all
of them.  Not later than 12:00 noon, (i) three Business Days before the
requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Dollars, or (ii) four Business Days (or five Business
Days in the case of a Special Notice Currency) prior to the requested date of
such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies, the Administrative Agent shall notify the
Company (which notice may be by telephone) whether or not the requested Special
Interest Period has been consented to by all the Lenders.  Each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof. 
Except as provided in Section 2.03(c) and Section 2.04(c), each Borrowing of or
conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof.  Each Loan Notice shall specify
(i) whether the Company is requesting a Term AA-1 Borrowing, a Term BA-2
Borrowing, a Term B-1 Borrowing, a Term B-2 Borrowing, a Revolving Credit
Borrowing or a Borrowing of any other Class of Loans, a conversion of Term Loans
or Revolving Credit Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, (v) if
applicable, the duration of the Interest Period with respect thereto, (vi) the
currency of the Revolving Credit Loans to be borrowed, and (vii) if applicable,
the Designated Borrower.  If the Company fails to specify a currency in a Loan
Notice requesting a Borrowing, then the Revolving Credit Loans so requested
shall be made in Dollars.  If the Company fails to specify a Type of Loan in a
Loan Notice or if the Company fails to give a timely notice requesting a
conversion or continuation, then the applicable Term Loans or Revolving Credit
Loans shall be made as, or converted to, Base Rate Loans; provided, however,
that in the case of a failure to timely request a continuation of Revolving
Credit Loans denominated in an Alternative Currency, such Loans shall be
continued as Eurocurrency Rate Loans in their original currency with an Interest
Period of one month.  Any automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans.  If the Company requests a Borrowing
of, conversion to, or continuation of Eurocurrency Rate Loans in any such Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month (except in the case of the initial
Interest Period for the Term A-2 Loans and Term B-2 Loans, which shall each be
determined in accordance with the definition of Interest Period). 
Notwithstanding anything to the contrary herein, (i) a Swing Line Loan may not
be converted to a Eurocurrency Rate Loan, (ii) Term Loans shall at all times be
maintained in Dollars and (iii) no Revolving Credit Loan may be converted into
or continued as a Revolving Credit Loan denominated in a different currency, but
instead must be prepaid in the original currency of such Revolving Credit Loan
and reborrowed in the other currency.
-57-

--------------------------------------------------------------------------------

 
(b)            Following receipt of a Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount (and, in the case of Revolving
Credit Loans, currency) of its Applicable Percentage under the applicable
Facility of the applicable Term Loans or Revolving Credit Loans, and if no
timely notice of a conversion or continuation is provided by the Borrowers, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans, or continuation of Revolving Credit Loans
denominated in a currency other than Dollars, in each case described in Section
2.02(a).  In the case of a Term Borrowing or a Revolving Credit Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office for
the applicable currency not later than 2:00 p.m., in the case of any Loan
denominated in Dollars, and not later than the Applicable Time specified by the
Administrative Agent in the case of any Revolving Credit Loan in an Alternative
Currency, in each case on the Business Day specified in the applicable Loan
Notice.  Upon satisfaction of the applicable conditions set forth in Section
4.02 (and, if such Borrowing is the initial Credit Extension to the Specified
Designated Borrower, Section 4.03), the Administrative Agent shall make all
funds so received available to the Company or the other applicable Borrower not
later than 5:00 p.m. on the Business Day specified in the Loan Notice in like
funds as received by the Administrative Agent either by (i) crediting the
account of such Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Company; provided, however, that if, on the date that a Loan Notice with
respect to a Borrowing of Revolving Credit Loans denominated in Dollars is given
by the Company, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and, second, shall be made available to the applicable Borrower as
provided above.
(c)            During the existence of a Default, no Loans denominated in
Dollars may be requested as, converted or continued as, Eurocurrency Rate Loans,
and no Loans denominated in any Alternative Currency may be requested (but Loans
denominated in an Alternative Currency may be converted or continued) as
Eurocurrency Rate Loans, without the consent of the Required Lenders, and during
the existence of an Event of Default, the Required Lenders may demand that any
or all of the then outstanding Eurocurrency Rate Loans denominated in an
Alternative Currency be prepaid, or redenominated into Dollars in the amount of
the Dollar Equivalent thereof, on the last day of the then current Interest
Period with respect thereto.
-58-

--------------------------------------------------------------------------------

 
(d)            The Administrative Agent shall promptly notify the Company and
the Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate.  At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Company and the Lenders of any change in Bank of America’s “prime rate” used in
determining the Base Rate promptly following the public announcement of such
change.
(e)            After giving effect to all Term AA-1 Borrowings and Term A-2
Borrowings, all conversions of Term AA-1 Loans and Term A-2 Loans from one Type
to the other, and all continuations of Term AA-1 Loans and Term A-2 Loans as the
same Type, there shall not be more than two Interest Periods in effect in
respect of the Term AA-1 Facility and Term A-2 Facility.  After giving effect to
all Term BB-1 Borrowings and Term B-2 Borrowings, all conversions of Term BB-1
Loans and Term B-2 Loans from one Type to the other, and all continuations of
Term BB-1 Loans and Term B-2 Loans as the same Type, there shall not be more
than two Interest Periods in effect in respect of the Term BB-1 Facility and
Term B-2 Facility.  After giving effect to all Revolving Credit Borrowings, all
conversions of Revolving Credit Loans from one Type to the other, and all
continuations of Revolving Credit Loans as the same Type, there shall not be
more than eight Interest Periods in effect in respect of the Revolving Credit
Facility.  For the avoidance of doubt, (i) all Term A-2 Loans made on the First
Amendment Effective Date and all Term A-2 Loans converted from Term A-1 Loans on
the First Amendment Effective Date shall be of the same Type and have the same
initial Interest Period as set forth in clause (iv) of the definition of
“Interest Period” herein and (ii) all Term B-2 Loans made on the First Amendment
Effective Date and all Term B-2 Loans converted from Term B-1 Loans on the First
Amendment Effective Date shall be of the same Type and have the same initial
Interest Period as set forth in clause (v) of the definition of “Interest
Period” herein.
2.03            Letters of Credit.
(a)            The Letter of Credit Commitment.
(i)             Subject to the terms and conditions set forth herein, (A) the
L/C Issuer agrees, in reliance upon the agreements of the Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit denominated in Dollars or in one or more Alternative
Currencies for the account of the Company or its Subsidiaries, and to amend or
extend Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drawings under the Letters of Credit; and (B) the
Revolving Credit Lenders severally agree to participate in Letters of Credit
issued for the account of the Company or its Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Revolving Credit Outstandings
shall not exceed the Revolving Credit Facility, (y) the aggregate Outstanding
Amount of the Revolving Credit Loans of any Revolving Credit Lender, plus such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all Swing Line Loans 
shall not exceed such Lender’s Revolving Credit Commitment, and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit.  Each request by the Company for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by the Company that the L/C
Credit Extension so requested complies with the conditions set forth in the
provisos to the preceding sentence.  Within the foregoing limits, and subject to
the terms and conditions hereof, the Company’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Company may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.  All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.
-59-

--------------------------------------------------------------------------------

 
(ii)                 The L/C Issuer shall not issue any Letter of Credit, if:
(A)            subject to Section 2.03(b)(iii), the expiry date of such
requested Letter of Credit would occur more than twelve months after the date of
issuance or last extension, unless the Required Revolving Credit Lenders have
approved such expiry date; or
(B)            the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Revolving Credit
Lenders have approved such expiry date.
(iii)               The L/C Issuer shall not be under any obligation to issue
any Letter of Credit if:
(A)            any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;
(B)            the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;
(C)            except as otherwise agreed by the Administrative Agent and the
L/C Issuer, such Letter of Credit is in an initial stated amount less than
$500,000;
(D)            except as otherwise agreed by the Administrative Agent and the
L/C Issuer, such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;
(E)            the L/C Issuer does not as of the issuance date of such requested
Letter of Credit issue Letters of Credit in the requested currency;
(F)            such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or
(G)            a default of any Revolving Credit Lender’s obligations to fund
under Section 2.03(c) exists or any Revolving Credit Lender is at that time a
Defaulting Lender, unless the L/C Issuer has entered into arrangements,
including the delivery of Cash Collateral, satisfactory to the L/C Issuer (in
its sole discretion) with the Borrowers or such Lender to eliminate the L/C
Issuer’s actual or potential Fronting Exposure (after giving effect to Section
2.15(a)(iv)) with respect to the Defaulting Lender arising from either the
Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion.
(iv)             The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
-60-

--------------------------------------------------------------------------------

 
(v)              The L/C Issuer shall be under no obligation to amend any Letter
of Credit if (A) the L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
(vi)             The L/C Issuer shall act on behalf of the Revolving Credit
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by the L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.
(b)            Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)              Each Letter of Credit shall be issued or amended, as the case
may be, upon the request of the Company delivered to the L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. 
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be.  In the case of a
request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer: 
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount and currency thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require.  In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require. 
Additionally, the Company shall furnish to the L/C Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the L/C
Issuer or the Administrative Agent may require.
(ii)             Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Company and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof.  Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Company (or the applicable Subsidiary)
or enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices. 
Immediately upon the issuance of each Letter of Credit, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Credit Lender’s Applicable
Revolving Credit Percentage for the Revolving Credit Facility times the amount
of such Letter of Credit.
-61-

--------------------------------------------------------------------------------

 
(iii)            If the Company so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the L/C Issuer, the Company shall not be required to make a specific
request to the L/C Issuer for any such extension.  Once an Auto-Extension Letter
of Credit has been issued, the Revolving Credit Lenders shall be deemed to have
authorized (but may not require) the L/C Issuer to permit the extension of such
Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is seven Business Days before the Non-Extension Notice Date (1)
from the Administrative Agent that the Required Revolving Credit Lenders have
elected not to permit such extension or (2) from the Administrative Agent, any
Revolving Credit Lender or the Company that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing the L/C Issuer not to permit such extension.
(iv)           Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)            Drawings and Reimbursements; Funding of Participations.
(i)             Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Company and the Administrative Agent thereof.  In the case of a Letter of Credit
denominated in an Alternative Currency, the Company shall reimburse the L/C
Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its option)
shall have specified in such notice that it will require reimbursement in
Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Company shall have notified the L/C Issuer promptly following
receipt of the notice of drawing that the Company will reimburse the L/C Issuer
in Dollars.  In the case of any such reimbursement in Dollars of a drawing under
a Letter of Credit denominated in an Alternative Currency, the L/C Issuer shall
notify the Company of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof.  Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit to be reimbursed
in Dollars, or the Applicable Time on the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in an Alternative Currency (each such
date, an “Honor Date”), the Company shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency.  In the event that (A) a drawing denominated in an
Alternative Currency is to be reimbursed in Dollars pursuant to the second
sentence in this Section 2.03(c)(i) and (B) the Dollar amount paid by the
Company, whether on or after the Honor Date, shall not be adequate on the date
of that payment to purchase in accordance with normal banking procedures a sum
denominated in the Alternative Currency equal to the drawing, the Company
agrees, as a separate and independent obligation, to indemnify the L/C Issuer
for the loss resulting from its inability on that date to purchase the
Alternative Currency in the full amount of the drawing.  If the Company fails to
so reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Revolving Credit Lender of the Honor Date, the amount of
the unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage thereof.  In
such event, the Company shall be deemed to have requested a Revolving Credit
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Revolving Credit Facility
and the conditions set forth in Section 4.02 (other than the delivery of a Loan
Notice).  Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.
-62-

--------------------------------------------------------------------------------

 
(ii)            Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer, in Dollars, at the Administrative Agent’s Office for
Dollar-denominated payments in an amount equal to its Applicable Revolving
Credit Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Revolving
Credit Loan to the Company in such amount.  The Administrative Agent shall remit
the funds so received to the L/C Issuer in Dollars.
(iii)           With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Company shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate.  In such event, each Revolving
Credit Lender’s payment to the Administrative Agent for the account of the L/C
Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.03.
(iv)            Until each Revolving Credit Lender funds its Revolving Credit
Loan or L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of such amount
shall be solely for the account of the L/C Issuer.
(v)              Each Revolving Credit Lender’s obligation to make Revolving
Credit Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)
any setoff, counterclaim, recoupment, defense or other right which such Lender
may have against the L/C Issuer, the Company, any Subsidiary or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Revolving Credit Lender’s obligation
to make Revolving Credit Loans pursuant to this Section 2.03(c) is subject to
the conditions set forth in Section 4.02 (other than delivery by the Company of
Loan Notice).  No such making of an L/C Advance shall relieve or otherwise
impair the obligation of the Company to reimburse the L/C Issuer for the amount
of any payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
(vi)            If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Revolving Credit Lender pursuant to the foregoing provisions of
this Section 2.03(c) by the time specified in Section 2.03(c)(ii), the L/C
Issuer shall be entitled to recover from such Revolving Credit Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing.  If such Revolving Credit Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Credit Loan included in the relevant
Revolving Credit Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be.  A certificate of the L/C Issuer submitted to any
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.03(c) shall be conclusive absent manifest
error.
-63-

--------------------------------------------------------------------------------

 
(d)            Repayment of Participations.
(i)             At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Credit Lender such
Revolving Credit Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), if the Administrative Agent receives for the account of
the L/C Issuer any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from the Company or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Revolving Credit Lender its
Applicable Revolving Credit Percentage thereof in Dollars and in the same funds
as those received by the Administrative Agent.
(ii)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Revolving Credit Lender shall pay to the Administrative Agent for the
account of the L/C Issuer its Applicable Revolving Credit Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Revolving Credit Lender, at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect.  The obligations of the Revolving Credit Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.
(e)            Obligations Absolute.  The obligation of the Company to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
(i)        any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
 
(ii)       the existence of any claim, counterclaim, setoff, defense or other
right that the Company or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
 
(iii)      any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
-64-

--------------------------------------------------------------------------------

 
(iv)      any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
 
(v)      any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Company or any
Subsidiary or in the relevant currency markets generally; or
 
(vi)     any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary;
 
provided that the foregoing shall not excuse the L/C Issuer from liability to
the Company or any of its Subsidiaries to the extent of direct damages (as
opposed to consequential damages) suffered by the Company or any of its
Subsidiaries that are caused by the L/C Issuer’s bad faith, gross negligence or
willful misconduct.
The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuer.  The Company shall be conclusively
deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
(f)             Role of L/C Issuer.  Each Lender and the Company agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders, the Required Lenders, the Revolving Credit
Lenders or the Required Revolving Credit Lenders, as applicable; (ii) any action
taken or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document.  The
Company hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Company’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Company may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Company, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Company which the Company proves were caused by the L/C Issuer’s
willful misconduct or gross negligence or the L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit.  In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
-65-

--------------------------------------------------------------------------------

 
(g)            Cash Collateral.  (i)  Upon the request of the Administrative
Agent, (A) if the L/C Issuer has honored any full or partial drawing request
under any Letter of Credit and such drawing has resulted in an L/C Borrowing, or
(B) if, as of the Letter of Credit Expiration Date, any L/C Obligation for any
reason remains outstanding, the Company shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations.  At any time
that there shall exist a Defaulting Lender that is a Revolving Credit Lender,
within three Business Days after the request of the Administrative Agent or the
L/C Issuer, the Borrower shall deliver to the Administrative Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).
(ii)             In addition, if the Administrative Agent notifies the Company
at any time that the Outstanding Amount of all L/C Obligations at such time
exceeds 100% (or, in the case of any such excess determined by the
Administrative Agent to have resulted solely from foreign currency fluctuations,
102%) of the Letter of Credit Sublimit then in effect, then, within two Business
Days after receipt of such notice, the Company shall Cash Collateralize the L/C
Obligations in an amount equal to the amount by which the Outstanding Amount of
all L/C Obligations exceeds the Letter of Credit Sublimit.
(iii)           The Administrative Agent may, at any time and from time to time
after the initial deposit of Cash Collateral, request that additional Cash
Collateral be provided in order to protect against the results of exchange rate
fluctuations.
(iv)           Sections 2.05, 8.02(i)(c) and 8.02(ii)(c) set forth certain
additional requirements to deliver Cash Collateral hereunder.  For purposes of
this Section 2.03, Section 2.05 and Sections 8.02(i)(c) and 8.02(ii)(c), “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the L/C Issuer and the Lenders, as collateral for the
L/C Obligations, cash or deposit account balances pursuant to documentation in
form and substance satisfactory to the Administrative Agent and the L/C Issuer
(which documents are hereby consented to by the Lenders).  Derivatives of such
term have corresponding meanings.  Upon such pledge and deposit, the Company
shall grant to the Administrative Agent, for the benefit of the L/C Issuer and
the Lenders, a security interest in all such cash, deposit accounts and all
balances therein and all proceeds of the foregoing.  Cash Collateral shall be
maintained in blocked, non-interest bearing deposit accounts at Bank of America.
(h)            Applicability of ISP.  Unless otherwise expressly agreed by the
L/C Issuer and the Company when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each standby Letter of Credit.
(i)               Letter of Credit Fees.  The Company shall pay to the
Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Applicable Revolving Credit Percentage, in Dollars, a Letter
of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit equal to
the Applicable Rate times the Dollar Equivalent of the daily amount available to
be drawn under such Letter of Credit, provided, however, that any Letter of
Credit Fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the L/C Issuer pursuant to this Section
2.03 shall be payable, to the maximum extent permitted by applicable Law, to the
other Lenders in accordance with the upward adjustments in their respective
Applicable Percentages allocable to such Letter of Credit pursuant to
Section 2.15(a)(iv), with the balance of such fee, if any, payable to the L/C
Issuer for its own account.  For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.09.  Letter of Credit
Fees shall be (i) due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand and (ii) computed on a quarterly basis
in arrears.  If there is any change in the Applicable Rate during any quarter,
the daily amount available to be drawn under each Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect.  Notwithstanding anything
to the contrary contained herein, upon the request of the Required Revolving
Credit Lenders, while any Event of Default exists, all Letter of Credit Fees
shall accrue at the Default Rate.
-66-

--------------------------------------------------------------------------------

 
(j)            Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer.  The Company shall pay directly to the L/C Issuer for its own
account, in Dollars, a fronting fee with respect to each Letter of Credit, at a
rate per annum equal to 0.125%, computed on the Dollar Equivalent of the daily
amount available to be drawn under such Letter of Credit on a quarterly basis in
arrears.  Such fronting fee shall be due and payable on the tenth Business Day
after the end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand.  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.09.  In addition, the Company shall pay directly to
the L/C Issuer for its own account, in Dollars, the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect.  Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.
(k)            Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
(l)            Letters of Credit Issued for Subsidiaries.  Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Company shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit.  The Company hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Company, and that the Company’s business derives substantial benefits from the
businesses of such Subsidiaries.
2.04            Swing Line Loans.
(a)            The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender agrees, in reliance upon the agreements of the
other Lenders set forth in this Section 2.04, to make loans in Dollars (each
such loan, a “Swing Line Loan”) to the Company from time to time on any Business
Day during the Availability Period in an aggregate amount not to exceed at any
time outstanding the amount of the Swing Line Sublimit, notwithstanding the fact
that such Swing Line Loans, when aggregated with the Applicable Revolving Credit
Percentage of the Outstanding Amount of Revolving Credit Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Revolving Credit Commitment; provided that after giving effect to
any Swing Line Loan, (i) the Total Revolving Credit Outstandings shall not
exceed the Revolving Credit Facility, and (ii) the aggregate Outstanding Amount
of the Revolving Credit Loans of any Revolving Credit Lender at such time, plus
such Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all L/C Obligations at such time, plus such Revolving
Credit Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount
of all Swing Line Loans at such time shall not exceed such Lender’s Revolving
Credit Commitment; provided, further, that the Company shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan. 
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Company may borrow under this Section 2.04, prepay under Section
2.05, and reborrow under this Section 2.04.  Each Swing Line Loan shall be a
Base Rate Loan.  Immediately upon the making of a Swing Line Loan, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Swing Line Loan.
-67-

--------------------------------------------------------------------------------

 
(b)            Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon the Company’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by (A) telephone or (B) by a Swing Line
Loan Notice; provided that any telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a Swing Line
Loan Notice.  Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business Day. 
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent of the contents thereof.  Unless the Swing Line Lender has
received notice (by telephone or in writing) from the Administrative Agent
(including at the request of any Revolving Credit Lender) prior to 2:00 p.m. on
the date of the proposed Swing Line Borrowing (A) directing the Swing Line
Lender not to make such Swing Line Loan as a result of the limitations set forth
in the first proviso to the first sentence of Section 2.04(a), or (B) that one
or more of the applicable conditions specified in Article IV is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 3:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Company at its office by crediting the account of the Company on the books of
the Swing Line Lender in Same Day Funds.
(c)            Refinancing of Swing Line Loans.
(i)             The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Company (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each
Revolving Credit Lender make a Base Rate Revolving Credit Loan in an amount
equal to such Lender’s Applicable Revolving Credit Percentage of the amount of
Swing Line Loans then outstanding.  Such request shall be made in writing (which
written request shall be deemed to be a Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Revolving Credit Facility and the
conditions set forth in Section 4.02.  The Swing Line Lender shall furnish the
Company with a copy of the applicable Loan Notice promptly after delivering such
notice to the Administrative Agent.  Each Revolving Credit Lender shall make an
amount equal to its Applicable Revolving Credit Percentage of the amount
specified in such Loan Notice available to the Administrative Agent in Same Day
Funds for the account of the Swing Line Lender at the Administrative Agent’s
Office for Dollar-denominated payments not later than 1:00 p.m. on the day
specified in such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Lender that so makes funds available shall be deemed to have made a Base Rate
Revolving Credit Loan to the Company in such amount.  The Administrative Agent
shall remit the funds so received to the Swing Line Lender.
(ii)            If for any reason any Swing Line Loan cannot be refinanced by
such a Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the
request for Base Rate Revolving Credit Loans submitted by the Swing Line Lender
as set forth herein shall be deemed to be a request by the Swing Line Lender
that each of the Revolving Credit Lenders fund its risk participation in the
relevant Swing Line Loan and each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.
-68-

--------------------------------------------------------------------------------

 
(iii)            If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Revolving Credit Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Line Lender at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing.  If such Revolving Credit Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Credit Loan included in the relevant
Revolving Credit Borrowing or funded participation in the relevant Swing Line
Loan, as the case may be.  A certificate of the Swing Line Lender submitted to
any Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.
(iv)           Each Revolving Credit Lender’s obligation to make Revolving
Credit Loans or to purchase and fund risk participations in Swing Line Loans
pursuant to this Section 2.04(c) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Company or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02.  No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Company to repay Swing Line Loans, together with interest as provided
herein.
(d)            Repayment of Participations.
(i)             At any time after any Revolving Credit Lender has purchased and
funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Revolving Credit Lender its Applicable Revolving Credit
Percentage thereof in the same funds as those received by the Swing Line Lender.
(ii)            If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Credit Lender shall pay to the Swing Line Lender
its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the applicable
Overnight Rate.  The Administrative Agent will make such demand upon the request
of the Swing Line Lender.  The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.
(e)            Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Company for interest on the Swing Line
Loans.  Until each Revolving Credit Lender funds its Base Rate Revolving Credit
Loan or risk participation pursuant to this Section 2.04 to refinance such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of any Swing
Line Loan, interest in respect of such Applicable Percentage shall be solely for
the account of the Swing Line Lender.
-69-

--------------------------------------------------------------------------------

 
(f)            Payments Directly to Swing Line Lender.  The Company shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.
2.05            Prepayments.
(a)            Optional.
(i)              Each Borrower may, upon notice from the Company to the
Administrative Agent pursuant to delivery to the Administrative Agent of a
Notice of Loan Prepayment, at any time or from time to time voluntarily prepay
Term Loans and Revolving Credit Loans in whole or in part without premium or
penalty (except (x) in the case of Loans other than Base Rate Loans, amounts
payable pursuant to Section 3.05 and (y) with respect to Term BB-1 Loans, as set
forth in Section 2.05(c)); provided that (i) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurocurrency Rate Loans denominated in Dollars, (B)
four Business Days (or five, in the case of prepayment of Loans denominated in
Special Notice Currencies) prior to any date of prepayment of Eurocurrency Rate
Loans denominated in Alternative Currencies, and (C) on the date of prepayment
of Base Rate Loans; (ii) any prepayment of Eurocurrency Rate Loans denominated
in Dollars shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; (iii) any prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies shall be in a minimum principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (iv) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Loans to be
prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Loans.  The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment.  If such notice is given by the
Company, the applicable Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of (x) a Eurocurrency Rate Loan shall be accompanied by
all accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05 and (y) Term BB-2 Loans hereunder shall be
subject to Section 2.05(c).  Each prepayment of the outstanding Term Loans
pursuant to this Section 2.05(a) shall be applied (x) as among the different
Classes of Term Loans, as directed by the Company and (y) with respect to a
specific Class of Term Loans, to the principal repayment installments thereof as
directed by the Company.  Each prepayment of other Term Loans established or
extended pursuant to Section 2.17, 2.18 or 2.19 shall be applied as set forth in
the applicable Additional Credit Extension Amendment; provided that any such
Additional Credit Extension Amendment shall not permit prepayments of Extended
Term Loans established pursuant to Section 2.19 to be applied on a greater than
pro rata basis than the Class of Term Loans being extended.  The prepayment of
Revolving Credit Loans shall be made on a pro rata basis across all Revolving
Credit Loans (except, with respect to Revolving Credit Loans established
pursuant to Section 2.17, 2.18 or 2.19, to the extent that any applicable
Additional Credit Extension Amendment provides that the Revolving Credit Loans
established thereunder shall be entitled to less than pro rata treatment).  Each
such prepayment under this Section 2.05(a)(i) shall be paid to the Lenders in
accordance with their respective Applicable Percentages in respect of each of
the relevant Facilities.
(ii)             The Company may, upon notice to the Swing Line Lender pursuant
to delivery to the Swing Line Lender of a Notice of Loan Prepayment (with a copy
to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (x) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(y) any such prepayment shall be in a minimum principal amount of $100,000. 
Each such notice shall specify the date and amount of such prepayment.  If such
notice is given by the Company, the Company shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.
-70-

--------------------------------------------------------------------------------

 
(b)            Mandatory Term Loan Prepayments.
(i)             If the Company or any of its Subsidiaries receives any Net Cash
Proceeds from any Casualty Event or Disposition (other than (1) any Disposition
of any property permitted by Sections 7.05(a), (b), (c), (d), (e), (f), (g), (i)
and (j) and (2) any Disposition or Casualty Event resulting in aggregate Net
Cash Proceeds not exceeding $5,000,000 in the case of any single transaction or
series of related transactions), the Company shall cause to be offered to be
prepaid in accordance with clause (v) below, an aggregate principal amount of
Term Loans equal to 100% of such Net Cash Proceeds within ten (10) Business Days
of receipt thereof by such Person; provided that, with respect to any Net Cash
Proceeds realized under a Disposition described in this Section 2.05(b)(i), at
the election of the Company (as notified by the Company to the Administrative
Agent within ten (10) Business Days of receipt thereof), and so long as no
Default shall have occurred and be continuing, the Company or such Subsidiary
may reinvest all or any portion of such Net Cash Proceeds in assets useful in
the business of the Company or its Subsidiaries within 12 months of receipt of
such Net Cash Proceeds (it being understood that if any portion of such proceeds
are not so used within such 12-month period but within such 12-month period are
contractually committed to be used, then upon the termination of such contract
or if such Net Cash Proceeds are not so used within 18 months of initial
receipt, such remaining portion shall constitute Net Cash Proceeds as of the
date of such termination or expiry and shall be immediately applied to the
prepayment of the Term Loans as set forth in this Section 2.05(b)(i)); provided,
however, that any Net Cash Proceeds not subject to such definitive agreement or
so reinvested shall be immediately applied to the prepayment of the Loans as set
forth in this Section 2.05(b)(i).
(ii)            Upon the incurrence or issuance by the Company or any of its
Subsidiaries of any Indebtedness (other than Indebtedness expressly permitted to
be incurred or issued pursuant to Section 7.03 (other than Permitted Unsecured
Refinancing Debt, Permitted Pari Passu Refinancing Debt or Permitted Junior
Priority Refinancing Debt)), the Company shall prepay an aggregate principal
amount of Term Loans equal to 100% of all Net Cash Proceeds received therefrom
immediately upon receipt thereof by the Company or such Subsidiary (such
prepayments to be applied as set forth in clause (iv) below).
(iii)           Within five (5) Business Days after financial statements are
required to be delivered pursuant to Section 6.01(a), commencing with the fiscal
year ending on December 31, 2017, the Company shall cause to be offered to be
prepaid in accordance with clause (v) below, an aggregate principal amount of
Term BB-2 Loans equal to (x) the Excess Cash Flow Percentage, multiplied
by (y) the Excess Cash Flow for such fiscal year, less (z) the sum of aggregate
principal amount of (1) Term Loans (or, in the case of Term Loans purchased at a
discount to par, the actual amount of the cash payments made to purchase such
Term Loans) and Revolving Credit Loans (provided that there is an equivalent
permanent reduction of Revolving Credit Commitments) prepaid or purchased in
cash pursuant to Section 2.05(a) or Section 10.06(i) and (2) other Consolidated
Funded Indebtedness secured by the Collateral on a pari passu basis with the
Facilities prepaid or purchased in cash (provided that, in the case of revolving
credit commitments, there is an equivalent permanent reduction in commitments),
in each case, during such fiscal year or on or prior to the 90th day after the
end of such fiscal year (and without duplication in the next fiscal year),
except to the extent that such prepayments are funded with long-term
Indebtedness (without duplication of any prepayments in such fiscal year that
reduced the amount of Excess Cash Flow required to be repaid pursuant to this
Section 2.05(b)(iii) for any prior fiscal year).
-71-

--------------------------------------------------------------------------------

 
(iv)          Each prepayment of Term Loans pursuant to clauses (i) and (ii) of
this Section 2.05(b) shall be offered and, subject to clause (v) below, applied
on a pro rata basis across the Term Facilities; provided that (x) any Term Loans
established pursuant to Section 2.17, 2.18 or 2.19 shall be entitled to less
than their pro rata share if and to the extent so provided for in the applicable
Additional Credit Extension Amendment and (y) prepayments with the proceeds of
Refinancing Term Loans shall be applied to the Term Facilities being
refinanced.  Each prepayment of Term Loans pursuant to clause (iii) of this
Section 2.05(b) shall be applied solely to the Term BB-2 Facility; provided that
any Term Loans established pursuant to Section 2.17, 2.18 or 2.19 shall be
entitled to share in such prepayment on a pro rata basis (or less than pro rata
basis) as and to the extent so provided for in the applicable Additional Credit
Extension Amendment.  With respect to any such Term Facility that is to receive
a prepayment pursuant to this Section 2.05(b), such prepayment shall be applied
to the principal repayment installments thereof as directed by the Company and
each such prepayment shall be paid to the Lenders in accordance with their
respective Applicable Percentages in respect of each of the relevant Facilities.
(v)           With respect to each prepayment required pursuant to Section
2.05(b)(i) or (iii), (A) the Company will, not later than the dates specified in
Sections 2.05(b)(i) or (iii) for offering to make such prepayment, give the
Administrative Agent telephonic notice (promptly confirmed in writing)
requesting that the Administrative Agent provide notice of such offer of
prepayment to each applicable Lender, (B) the Administrative Agent shall provide
notice of such offer of prepayment to each applicable Lender, (C) each such
Lender will have the right to refuse such offer of prepayment by giving written
notice of such refusal to the Administrative Agent within three (3) Business
Days after such Lender’s receipt of notice from the Administrative Agent of such
offer of prepayment (and the Company shall not prepay any Loans of each such
refusing Lender on the date that is specified in clause (D) below), (D) the
Company will make all such prepayments not so refused upon the fifth Business
Day after delivery of notice by the Company pursuant to Section 2.05(b)(i) or
(iii) above (with such prepayments to be applied as set forth in clause (iv)
above) and (E) any prepayment refused by Lenders of Loans (such refused amounts,
the “Declined Proceeds”) may be retained by the Company.
(vi)            Notwithstanding any other provisions of Section 2.05(b)(i) or
(iii), (A) to the extent that any of or all the Net Cash Proceeds received by a
Foreign Subsidiary giving rise to a prepayment pursuant to Section 2.05(b)(i) or
Excess Cash Flow attributable to a Foreign Subsidiary (a “Foreign Prepayment
Event”) are prohibited or delayed under applicable local Law from being
repatriated to the Company, or could result in directors’ liability, the portion
of such Net Cash Proceeds or Excess Cash Flow so affected will not be required
to be applied to repay Loans at the times provided in Section 2.05(b)(i) or
(iii), as the case may be; provided that (x) the Company hereby agrees to cause
the applicable Foreign Subsidiary to promptly take all commercially reasonable
actions required by the applicable local Law to permit such repatriation and (y)
if the repatriation of the relevant affected Net Cash Proceeds or Excess Cash
Flow is permitted under the applicable local Law, and directors’ liability could
not result, such repatriation will be promptly effected and such repatriated Net
Cash Proceeds or Excess Cash Flow will be promptly applied (net of additional
Taxes payable or reasonably reserved against in good faith as a result thereof)
to the repayment of the Loans pursuant to Section 2.05(b)(i) or (iii), as the
case may be, and (B) to the extent that the Company has reasonably determined in
good faith that repatriation of any or all of the Net Cash Proceeds or Excess
Cash Flow of any Foreign Prepayment Event would have a material adverse Tax
consequence, including the consequences of related costs, fees and expenses, the
Net Cash Proceeds or Excess Cash Flow so affected may be retained by the
applicable Foreign Subsidiary; provided, further, that to the extent that the
repatriation of such Net Cash Proceeds or Excess Cash Flow from the applicable
Foreign Subsidiary would no longer have a material adverse Tax consequence, the
applicable Foreign Subsidiary will promptly repatriate the applicable Net Cash
Proceeds or Excess Cash Flow and such repatriated Net Cash Proceeds or Excess
Cash Flow will be promptly applied (net of additional Taxes payable or
reasonably reserved against in good faith as a result thereof) to the repayment
of the Loans pursuant to Section 2.05(b)(i) or (iii), as the case may be.
-72-

--------------------------------------------------------------------------------

 
(c)            Repricing Transaction.  In the event that all or any portion of
the Term BB-2 Loans are (x) repaid, prepaid, refinanced or replaced with any
bank debt financing (including, without limitation, with Refinancing Term Loans)
having a “yield” that is less than the “yield” of the Term BB-2 Loans (or
portion thereof) so repaid, prepaid or refinanced or (y) repriced or effectively
refinanced through any waiver, consent, amendment or amendment and restatement,
in each case, directed at, or the result of which would be, the lowering of the
“yield” of any of the Term BB-2 Loans, in each case, other than in connection
with a Change of Control (a “Repricing Transaction”) occurring on or prior to
the twelvesix (126) month anniversary of the ClosingFirst Amendment Effective
Date, the Company shall pay the Term BB-2 Lenders (A) in the case of clause (x),
a prepayment premium equal to 1.00% of the aggregate principal amount of the
Term BB-2 Loans so repaid, prepaid, refinanced or replaced and (B) in the case
of clause (y), a fee equal to 1.00% of the aggregate principal amount of the
Term BB-2 Loans repriced or effectively refinanced through such waiver, consent,
amendment or amendment and restatement.  If all or any portion of the Term BB-2
Loans held by any Term BB-2 Lender is subject to mandatory assignment pursuant
to Section 10.13 as a result of, or in connection with, such Term BB-2 Lender
not agreeing or otherwise consenting to any such waiver, consent, amendment or
amendment and restatement referred to in clause (y) above (or otherwise in
connection with a Repricing Transaction) on or prior to the twelvesix (126)
month anniversary of the ClosingFirst Amendment Effective Date, the Company
shall pay to such Term BB-2 Lender a fee equal to 1.00% of the principal amount
of the Term BB-2 Loans so assigned.  Such amounts shall be due and payable on
the date of effectiveness of such Repricing Transaction or mandatory
assignment.  In determining the “yield” applicable to the Term BB-2 Loans and
the “yield” for any such new bank debt financing, (x) interest margin, original
issue discount (“OID”) or upfront fees (which shall be deemed to constitute like
amounts of OID) payable by the Company for the account of the Term BB-2 Lenders
or the lenders of such new bank debt financing in the primary syndication
thereof shall be included (with OID being equated to interest based on an
assumed four-year life to maturity), (y) with respect to any Indebtedness that
includes a Eurocurrency Rate “floor” or Base Rate “floor,” (i) to the extent
that the Eurocurrency Rate or Base Rate (without giving effect to any floors in
such definitions), as applicable, on the date that the yield is being calculated
is less than such floor, the amount of such difference shall be deemed added to
the interest rate margin for such Indebtedness for the purpose of calculating
the yield and (ii) to the extent that the Eurocurrency Rate or Base Rate
(without giving effect to any floors in such definitions), as applicable, on the
date that the yield is being calculated is greater than such floor, then the
floor shall be disregarded in calculating the yield and (z) customary
arrangement, structuring, underwriting, amendment or commitment fees payable to
the Joint Lead Arrangers (or its affiliates) in connection with the Term BB-2
Facility or to one or more arrangers (or their affiliates) of such new bank debt
financing shall be excluded.  For the avoidance of doubt, in no event shall the
application of proceeds of an issuance of Equity Interests be deemed a Repricing
Transaction.
(d)            Total Revolving Credit Outstandings.  If the Administrative Agent
notifies the Company at any time that the Total Revolving Credit Outstandings at
such time exceed an amount equal to 100% (or, in the case of any such excess
determined by the Administrative Agent to have resulted solely from foreign
currency fluctuations, 102%) of the Revolving Credit Facility then in effect,
then, within two Business Days after receipt of such notice, the Borrowers shall
prepay Revolving Credit Loans and/or the Company shall Cash Collateralize the
L/C Obligations in an aggregate amount sufficient to reduce such Outstanding
Amount as of such date of payment to an amount not to exceed 100% of the
Revolving Credit Facility; provided, however, that, subject to the provisions of
Section 2.03(g)(ii), the Company shall not be required to Cash Collateralize the
L/C Obligations pursuant to this Section 2.05(d) unless after the prepayment in
full of the Loans the Total Revolving Credit Outstandings exceed the Revolving
Credit Facility.  The Administrative Agent may, at any time and from time to
time after the initial deposit of such Cash Collateral, request that additional
Cash Collateral be provided in order to protect against the results of further
exchange rate fluctuations.
-73-

--------------------------------------------------------------------------------

 
(e)            Alternative Currency.  If the Administrative Agent notifies the
Company at any time that the Outstanding Amount of all Revolving Credit Loans
denominated in Alternative Currencies at such time exceeds an amount equal to
102% of the Alternative Currency Sublimit, then, within two Business Days after
receipt of such notice, the Borrowers shall prepay Revolving Credit Loans
denominated in Alternative Currencies in an aggregate amount sufficient to
reduce such Outstanding Amount as of such date of payment to an amount not to
exceed 100% of the Alternative Currency Sublimit.
2.06            Termination or Reduction of Commitments.
(a)            Optional.  The Company may, upon notice to the Administrative
Agent, terminate the Revolving Credit Facility, or from time to time permanently
reduce the Revolving Credit Facility; provided that (i) any such notice shall be
received by the Administrative Agent not later than 12:00 noon five Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $10,000,000 or any whole multiple
of $1,000,000 in excess thereof, (iii) the Company shall not terminate or reduce
the Revolving Credit Facility if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Credit Outstandings would
exceed the Revolving Credit Facility, (iv) if, after giving effect to any
reduction of the Revolving Credit Facility, the Alternative Currency Sublimit,
the Letter of Credit Sublimit or the Designated Borrower Sublimit or the Swing
Line Sublimit exceeds the amount of the Revolving Credit Facility, in each case
such sublimit shall be automatically reduced by the amount of such excess.  The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Revolving Credit Facility.  Except as provided
in clause (iv) of the immediately preceding sentence, the amount of any
reduction of the Revolving Credit Facility shall not be applied to the
Alternative Currency Sublimit or the Letter of Credit Sublimit unless otherwise
specified by the Company.  Any reduction of the Revolving Credit Facility shall
be applied to the Commitment of each Lender according to its Applicable
Percentage.  All fees accrued until the effective date of any termination of the
Revolving Credit Facility shall be paid on the effective date of such
termination.
(b)            Mandatory.
(i)              The aggregate Term AA-1 Commitments shall be automatically and
permanently reduced to zero on the date of the Term AA-1 Borrowing.  The
aggregate Term A-2 Commitments shall be automatically and permanently reduced to
zero on the date of the Term A-2 Borrowing.
(ii)              The aggregate Term BB-1 Commitments shall be automatically and
permanently reduced to zero on the date of the Term BB-1 Borrowing.  The
aggregate Term B-2 Commitments shall be automatically and permanently reduced to
zero on the date of the Term B-2 Borrowing.
(iii)             Application of Commitment Reductions; Payment of Fees.  The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of the Letter of Credit Sublimit, Swing Line Sublimit or the Revolving
Credit Commitment under this Section 2.06.  Upon any reduction of the Revolving
Credit Facility, the appropriate Revolving Credit Commitment of each Revolving
Credit Lender having a commitment thereunder shall be reduced by such Lender’s
Applicable Revolving Credit Percentage of such reduction amount.  All fees in
respect of the Revolving Credit Facility accrued until the effective date of any
termination of the Revolving Credit Facility shall be paid on the effective date
of such termination.
-74-

--------------------------------------------------------------------------------

 
2.07            Repayment of Loans.
(a)            Term AA-2 Loans.  The Company shall repay to the Term AA-2
Lenders the principal amount of all Term AA-2 Loans (i) in equal quarterly
payments in the amount of 1.25% of the aggregate principal amount of such Term
AA-1 Loans incurred on the Closing Date commencing on September 30, 20162017 and
on the last day of each March, June, September and December thereafter, through
and including June 30, 2021, and (ii) on the Maturity Date for the Term AA-2
Facility, the remaining outstanding principal amount of all Term AA-2 Loans (in
each case subject to the application of prepayments in accordance with Section
2.06).
(b)            Term BB-2 Loans.  The Company shall repay to the Term BB-2
Lenders the principal amount of all Term BB-2 Loans (i) in equal quarterly
payments in the amount of 0.25% of the aggregate principal amount of such Term
BB-1 Loans incurred on the Closing Date commencing on September 30, 20162017 and
on the last day of each March, June, September and December thereafter, through
and including June 30, 2023, and (ii) on the Maturity Date for the Term BB-2
Facility, the remaining outstanding principal amount of all Term BB-2 Loans (in
each case subject to the application of prepayments in accordance with Section
2.06).
(c)            Revolving Credit Loans.  Each Borrower shall repay to the
Revolving Credit Lenders on the Maturity Date for the Revolving Credit Facility
the aggregate principal amount of all Revolving Credit Loans outstanding to such
Borrower on such date.
(d)            Swing Line Loans.  The Company shall repay each Swing Line Loan
on the earlier to occur of (i) the date ten Business Days after such Loan is
made and (ii) the Maturity Date for the Revolving Credit Facility.
(e)            Incremental Term Loans; Refinancing Term Loans; Extended Term
Loans.  In the event any Incremental Term Loans, Refinancing Term Loans,
Extended Term Loans or Extended Revolving Credit Loans are made, such
Incremental Term Loans, Refinancing Term Loans, Extended Term Loans or Extended
Revolving Credit Loans, as applicable, shall be repaid by the Company in the
amounts and on the dates set forth in the Additional Credit Extension Amendment
with respect thereto and on the applicable Maturity Date thereof.
2.08            Interest.
(a)            Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate for Eurocurrency Rate
Loans; (ii) each Base Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate for Base Rate Loans; and (iii) each Swing
Line Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate for Base Rate Loans.
(b)            (i)  If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(ii)             If any amount (other than principal of any Loan) payable by any
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then, upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
-75-

--------------------------------------------------------------------------------

 
(iii)            Upon the request of the Required Lenders, while any Event of
Default exists under, or immediately upon any Event of Default under
Section 8.01(a) resulting from any failure to pay any principal of a Loan when
due or under Section 8.01(f), the Borrowers shall pay interest on the principal
amount of all outstanding Obligations hereunder at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws.
(iv)           Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
(c)            Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto, on each date such Loan is prepaid or
repaid and at such other times as may be specified herein.  Interest hereunder
shall be due and payable in accordance with the terms hereof before and after
judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law.
(d)            For the purposes of the Interest Act (Canada), (i) whenever a
rate of interest or fee rate hereunder is calculated on the basis of a year (the
“deemed year”) that contains fewer days than the actual number of days in the
calendar year of calculation, such rate of interest or fee rate shall be
expressed as a yearly rate by multiplying such rate of interest or fee rate by
the actual number of days in the calendar year of calculation and dividing it by
the number of days in the deemed year, (ii) the principle of deemed reinvestment
of interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.
2.09            Fees.  In addition to certain fees described in subsections (i)
and (j) of Section 2.03:
(a)            Commitment Fee.  The Company shall pay to the Administrative
Agent for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage, a commitment fee (a “Commitment Fee”) in
Dollars equal to the Applicable Rate for Commitment Fees times the actual daily
amount by which the Revolving Credit Facility exceeds the sum of (i) the
Outstanding Amount of Revolving Credit Loans and (ii) the Outstanding Amount of
L/C Obligations.  The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period.  The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate for
Commitment Fees during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.
(b)            Other Fees.  (i)  The Company shall pay to the Joint Lead
Arrangers and the Administrative Agent for their own respective accounts, in
Dollars, fees in the amounts and at the times specified in the Fee Letter.  Such
fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever.
(ii)        The Company shall pay to the Lenders, in Dollars, such fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.
-76-

--------------------------------------------------------------------------------

 
2.10            Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.
(a)            All computations of interest for Base Rate Loans when the Base
Rate is determined by Bank of America’s “prime rate” shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed.  All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year), or, in
the case of interest in respect of Revolving Credit Loans denominated in
Alternative Currencies as to which market practice differs from the foregoing,
in accordance with such market practice.  Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid; provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.  With respect to all
non-LIBOR Quoted Currencies, the calculation of the applicable interest rate
shall be determined in accordance with market practice.
(b)            If, as a result of any restatement of or other adjustment to the
financial statements of the Company or for any other reason, the Company or the
Lenders determine that (i) the Consolidated Leverage Ratio as calculated by the
Company as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Leverage Ratio would have resulted in higher pricing for
such period, each Borrower shall immediately and retroactively be obligated to
pay to the Administrative Agent for the account of the applicable Lenders or the
L/C Issuer, as the case may be, promptly on demand by the Administrative Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to any Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period.  This paragraph shall not limit the rights
of the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under Article VIII.  The
Borrowers’ obligations under this paragraph shall survive the termination of the
Revolving Credit Facility and the repayment of all other Obligations hereunder
for a period of thirty days after the date of delivery of the Company’s annual
audited financial statements that include the period during which termination
and repayment occurred.
2.11            Evidence of Debt.
(a)            The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender to a Borrower made through the Administrative Agent, such
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note or Notes, which shall evidence such Lender’s Loans to such
Borrower in addition to such accounts or records.  Each Lender may attach
schedules to a Note and endorse thereon the date, Type (if applicable), amount,
currency and maturity of its Loans and payments with respect thereto.
-77-

--------------------------------------------------------------------------------

 
(b)            In addition to the accounts and records referred to in subsection
(a), each Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Letters of Credit and Swing Line Loans.  In the
event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
2.12            Payments Generally; Administrative Agent’s Clawback.
(a)            General.  All payments to be made by the Borrowers shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein and except with respect
to principal of and interest on Loans denominated in an Alternative Currency,
all payments by the Borrowers hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the applicable Administrative Agent’s Office in Dollars and in Same Day Funds
not later than 2:00 p.m. on the date specified herein.  Except as otherwise
expressly provided herein, all payments by the Borrowers hereunder with respect
to principal and interest on Loans denominated in an Alternative Currency shall
be made to the Administrative Agent, for the account of the respective Lenders
to which such payment is owed, at the applicable Administrative Agent’s Office
in such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein. 
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United
States.  If, for any reason, any Borrower is prohibited by any Law from making
any required payment hereunder in an Alternative Currency, such Borrower shall
make such payment in Dollars in the Dollar Equivalent of the Alternative
Currency payment amount.  The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office.  All payments received by the Administrative Agent (i)
after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by any Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
(b)            (i)  Funding by Lenders; Presumption by Administrative Agent. 
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Revolving Credit Borrowing of Eurocurrency Rate
Loans (or, in the case of any Revolving Credit Borrowing of Base Rate Loans,
prior to 12:00 noon on the date of such Revolving Credit Borrowing) that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Revolving Credit Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Revolving Credit Borrowing of Base Rate
Loans, that such Lender has made such share available in accordance with and at
the time required by Section 2.02) and may, in reliance upon such assumption,
make available to the applicable Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Revolving
Credit Borrowing available to the Administrative Agent, then the applicable
Lender and the applicable Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in Same Day Funds with
interest thereon, for each day from and including the date such amount is made
available to such Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by such Borrower, the
interest rate applicable to Base Rate Loans or in the case of Alternative
Currencies in accordance with such market practice, in each case, as
applicable.  If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period.  If such Lender pays its share of the applicable
Revolving Credit Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Revolving Credit Loan included in such Revolving
Credit Borrowing.  Any payment by such Borrower shall be without prejudice to
any claim such Borrower may have against a Lender that shall have failed to make
such payment to the Administrative Agent.
-78-

--------------------------------------------------------------------------------

 
(ii)             Payments by Borrowers; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from a Borrower prior
to the date on which any payment is due to the Administrative Agent for the
account of the Lenders or the L/C Issuer hereunder that such Borrower will not
make such payment, the Administrative Agent may assume that such Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the L/C Issuer, as the case may
be, the amount due.  In such event, if such Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in Same Day Funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.
A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.
(c)            Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender to any Borrower as provided in the foregoing provisions of this Article
II, and such funds are not made available to such Borrower by the Administrative
Agent because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
(d)            Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Term Loans and Revolving Credit Loans, to fund participations
in Letters of Credit and Swing Line Loans and to make payments pursuant to
Section 10.04(c) are several and not joint.  The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under Section
10.04(c) on any date required hereunder shall not relieve any other Lender of
its corresponding obligation to do so on such date, and, except as provided in
Section 2.15(a)(iv), no Lender shall be responsible for the failure of any other
Lender to so make its Loan, to purchase its participation or to make its payment
under Section 10.04(c).
(e)            Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
2.13            Sharing of Payments by Lenders.  Subject in all cases to Section
10.08, if any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that:
-79-

--------------------------------------------------------------------------------

(i)         if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
 
(ii)        the provisions of this Section 2.13 shall not be construed to apply
to (x) any payment made by a Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant.
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.
2.14            Designated Borrowers.
(a)            The Company may at any time, upon not less than 15 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), request that
any Material Subsidiary of the Company (other than a non-Wholly-Owned
Subsidiary) (an “Applicant Borrower”) become a Designated Borrower to receive
Revolving Credit Loans hereunder by delivering to the Administrative Agent
(which shall promptly deliver counterparts thereof to each Lender) a duly
executed notice and agreement in substantially the form of Exhibit K (a
“Designated Borrower Request and Assumption Agreement”).  The parties hereto
acknowledge and agree that prior to any Applicant Borrower becoming entitled to
utilize the credit facilities provided for herein (i) the Administrative Agent
and the Lenders that are to provide Commitments and/or Loans in favor of an
Applicant Borrower must each agree to such Applicant Borrower becoming a
Designated Borrower and, (ii) for any Applicant Borrower, the Administrative
Agent and the Lenders shall have received (x) not more than 5 Business Days
after the Company’s initial notice required above, the documentation and other
information that are required by regulatory authorities under applicable
“know-your-customer” rules and regulations, including the USA PATRIOT Act and
(y) such supporting resolutions, incumbency certificates, opinions of counsel
and other documents or information, in form, content and scope reasonably
satisfactory to the Administrative Agent, as may be required by the
Administrative Agent or the Required Revolving Credit Lenders in their
reasonable discretion, and Notes signed by such new Borrowers to the extent any
Lenders so require (the requirements set forth in the foregoing clauses (i) and
(ii), the “Designated Borrower Requirements”).  If the Designated Borrower
Requirements are met, the Administrative Agent shall send a notice in
substantially the form of Exhibit L (a “Designated Borrower Notice”) to the
Company and the Revolving Credit Lenders specifying the effective date upon
which the Applicant Borrower shall constitute a Designated Borrower for purposes
hereof, whereupon each of the Lenders agrees to permit such Designated Borrower
to receive Revolving Credit Loans hereunder, on the terms and conditions set
forth herein, and each of the parties agrees that such Designated Borrower
otherwise shall be a Borrower for all purposes of this Agreement; provided that
no Loan Notice or Letter of Credit Application may be submitted by or on behalf
of such Designated Borrower until the date five Business Days after such
effective date unless the Administrative Agent otherwise consents.
-80-

--------------------------------------------------------------------------------

 
(b)            The Obligations of the Company and each Designated Borrower that
is a Domestic Subsidiary shall be joint and several in nature.  The Obligations
of all Designated Borrowers that are Foreign Subsidiaries and of the Specified
Designated Borrower shall be several in nature.
(c)            The Specified Designated Borrower, WEX International Holdings and
each Subsidiary of the Company that becomes a “Designated Borrower” pursuant to
this Section 2.14, hereby irrevocably appoints the Company as its agent for all
purposes relevant to this Agreement, each of the other Loan Documents and all
other documents and electronic platforms entered into in connection herewith,
including (i) the giving and receipt of notices, (ii) the execution and delivery
of all documents, instruments and certificates contemplated herein and all
modifications hereto, and (iii) the receipt of the proceeds of any Loans made by
the Lenders to any such Designated Borrower hereunder.  Any acknowledgment,
consent, direction, certification or other action which might otherwise be valid
or effective only if given or taken by all Borrowers, or by each Borrower acting
singly, shall be valid and effective if given or taken only by the Company,
whether or not any such other Borrower joins therein.  Any notice, demand,
consent, acknowledgement, direction, certification or other communication
delivered to the Company in accordance with the terms of this Agreement shall be
deemed to have been delivered to each Designated Borrower.
(d)            The Company may from time to time, upon not less than 15 Business
Days’ notice from the Company to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
terminate a Designated Borrower’s status as such, provided that there are no
outstanding Loans payable by such Designated Borrower, or other amounts payable
by such Designated Borrower on account of any Loans made to it, as of the
effective date of such termination.  The Administrative Agent will promptly
notify the Lenders of any such termination of a Designated Borrower’s status.
(e)            Any Lender may, with notice to the Administrative Agent and the
Company, fulfill its Commitment hereunder in respect of any Loans requested to
be made by such Lender to a Designated Borrower not organized under the laws of
the United States or any State thereof, by causing an Affiliate of such Lender
to act for such Lender to make such Loans to such Designated Borrower in the
place and stead of such Lender; provided that in no event shall the Lender’s
exercise of such option increase the costs or expenses or otherwise increase or
change the obligations of the Borrowers under this Agreement.
(f)            The Company may not designate a Designated Borrower (other than
the Specified Designated Borrower) in any jurisdiction other than the United
States in which any Revolving Credit Lender is not legally permitted to make
Credit Extensions.
2.15            Defaulting Lenders.
(a)            Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)       Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.
-81-

--------------------------------------------------------------------------------

 
(ii)       Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuer or
Swing Line Lender hereunder; third, if so determined by the Administrative Agent
or requested by the L/C Issuer or Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as the Company
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrowers
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowings owed to,
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)      Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any commitment fee pursuant to Section 2.09(a) for any period during
which that Lender is a Defaulting Lender (and the Borrowers shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender) and (y) shall be limited in its right to
receive Letter of Credit Fees as provided in Section 2.03(i).
(iv)      Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender that is a Revolving
Credit Lender, for purposes of computing the amount of the obligation of each
non-Defaulting Lender that is a Revolving Credit Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Applicable Percentage” of the Revolving Credit
Facility of each such non-Defaulting Lender shall be computed without giving
effect to the Revolving Credit Commitment of that Defaulting Lender; provided
that, (i) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default or Event of Default
exists (provided that on any date thereafter during such period, to the extent
that such Default or Event of Default has been cured or waived, such
reallocation shall occur on such later date); and (ii) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swing Line Loans shall not exceed the positive difference,
if any, of (1) the Revolving Credit Commitment of that non-Defaulting Lender
minus (2) the aggregate Outstanding Amount of the Revolving Credit Loans of that
Lender. Subject to Section 10.26, no reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a non-Defaulting Lender as a result of such non-Defaulting Lender’s
increased exposure following such reallocation.
-82-

--------------------------------------------------------------------------------

 
(b)            Defaulting Lender Cure.  If the Company, the Administrative
Agent, Swing Line Lender and the L/C Issuer agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Revolving Credit Loans of the other Lenders or take such
other actions as the Administrative Agent may determine to be necessary to cause
the Revolving Credit Loans and funded and unfunded participations in Letters of
Credit and Swing Line Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages (without giving effect to Section
2.15(a)(iv)), whereupon that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while that Lender was
a Defaulting Lender; provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
2.16            Designated Lenders.  Each of the Administrative Agent, the L/C
Issuer and each Lender at its option may make any Credit Extension or otherwise
perform its obligations hereunder through any Lending Office (each, a
“Designated Lender”); provided that any exercise of such option shall not affect
the obligation of such Borrower to repay any Credit Extension in accordance with
the terms of this Agreement.  Any Designated Lender shall be considered a
Lender; provided that in the case of an Affiliate or branch of a Lender, all
provisions applicable to a Lender shall apply to such Affiliate or branch of
such Lender to the same extent as such Lender.
2.17            Incremental Commitments.
(a)            Company Request.  After the Closing Date the Company may by
written notice to the Administrative Agent request (x) commitments (each, an
“Incremental Term Increase”) to increase the aggregate principal amount of any
existing Term Facility or to establish one or more new Term Facilities (each, an
“Incremental Term Facility”) and/or (y) commitments (each, an “Incremental
Revolving Increase”) to increase the Revolving Credit Commitments under any
existing Revolving Credit Facility or to establish one or more new revolving
facilities (each, an “Incremental Revolving Credit Facility” and, together with
any Incremental Term Increase, Incremental Term Facility and Incremental
Revolving Increase, the “Incremental Facilities”) not to exceed the Incremental
Cap available at the time any such Incremental Facility is funded or
established, as applicable, from one or more lenders willing to provide such
Incremental Facility in their sole discretion; provided that each new lender
under an Incremental Revolving Credit Facility or Incremental Revolving Increase
shall be subject to the approval of the Administrative Agent, the L/C Issuer and
the Swing Line Lender (which approvals shall not be unreasonably withheld,
conditioned or delayed) to the extent the same would be required for an
assignment under Section 10.06.  Each such notice shall specify (i) the date
(each, an “Incremental Effective Date”) on which the Company proposes that the
Incremental Facility shall be effective, which shall be a date not less than 10
Business Days after the date on which such notice is delivered to the
Administrative Agent (or such shorter period approved by the Administrative
Agent) and (ii) the identity of each Eligible Assignee to whom the Borrower
proposes any portion of such Incremental Facility be allocated and the amounts
of such allocations; provided that any existing Lender approached to provide all
or a portion of the Incremental Facility may elect or decline, in its sole
discretion, to provide such Incremental Facility.  Each Incremental Facility
shall be in an aggregate amount of $50,000,000 or any whole multiple of
$5,000,000 in excess thereof (provided that such amount may be less than
$50,000,000 if such amount represents all remaining availability under the
aggregate limit in respect of Incremental Facilities set forth in above).
-83-

--------------------------------------------------------------------------------

 
(b)            Conditions.  Each Incremental Facility shall become effective as
of the Incremental Effective Date; provided that:
(i)        each of the conditions set forth in Section 4.02 shall be satisfied;
provided that, in the case of Section 4.02(a), to the extent such Incremental
Facility is being incurred to fund a Permitted Acquisition, such condition shall
be limited to the Specified Representations;
 
(ii)       as of the last day of the most recently ended Test Period, on a Pro
Forma Basis after giving effect to the incurrence of any Incremental Facility,
any acquisition or investment consummated in connection therewith and all other
appropriate pro forma adjustments (but (x) without netting any cash proceeds
from such incurrence and (y) treating any proposed Incremental Revolving Credit
Facility or proposed Incremental Revolving Increase as fully drawn), the Company
would be in compliance with Section 7.11; and
 
(iii)      the Company shall deliver or cause to be delivered officer’s
certificates and legal opinions of the type delivered on the Closing Date to the
extent reasonably requested by, and in form and substance reasonably
satisfactory to, the Administrative Agent.
 
(c)            Terms of Incremental Facilities.  The terms and provisions of the
Incremental Facilities shall be as follows:
(i)        the terms and provisions of (x) Revolving Credit Loans made pursuant
to an Incremental Revolving Increase shall be identical to the Revolving Credit
Loans under the Revolving Credit Facility subject to such increase and (y) the
Term Loans made pursuant to an Incremental Term Increase shall be identical to
the Term Loans under the Term Facility subject to such increase, in each case,
other than with respect to upfront fees and customary arranger fees;
 
(ii)       (x) maturity date of any Incremental Term A Facility shall be no
earlier than the maturity date for the Term AA-2 Facility, (y) the maturity date
of any Incremental Term B Facility shall be no earlier than the maturity date
for the Term BB-2 Facility and (z) the maturity date of any Incremental
Revolving Credit Facility shall be no earlier than the maturity date for the
Revolving Credit Facility;
 
(iii)      the amortization schedule for each Incremental Term Facility shall be
determined by the Borrower and the Lenders of such Incremental Facility;
provided that (x) the Weighted Average Life to Maturity of any Incremental Term
A Facility shall be no shorter than the Weighted Average Life to Maturity of the
Term AA-2 Facility and (y) the Weighted Average Life to Maturity of any
Incremental Term B Facility shall be no shorter than the Weighted Average Life
to Maturity of the Term BB-2 Facility;
-84-

--------------------------------------------------------------------------------

 
(iv)      the Applicable Rate, interest margin, upfront fees and OID for each
Incremental Facility shall be determined by the Borrower and the Lenders of such
Incremental Facility; provided that in the event that the “yield” of any
Incremental Term B Facility exceeds the “yield” for the Term BB-2 Facility on
the ClosingFirst Amendment Effective Date by more than 50 basis points, then the
Applicable Rate for the Term BB-2 Facility shall be increased to the extent
necessary so that the “yield” for the Incremental Term B Facility is not more
than 50 basis points higher than the “yield” for the Term BB-2 Facility;
provided, further, that in determining the “yield” applicable to the Term BB-2
Facility and the “yield” for the Incremental Term B Facility, (x) interest
margin, Eurocurrency Rate floor, Base Rate floor, OID or upfront fees (which
shall be deemed to constitute like amounts of OID) payable by the Company for
the account of the Lenders of the Term B Facility or the Incremental Term B-2
Facility in the primary syndication thereof shall be included (with OID being
equated to interest based on an assumed four-year life to maturity), as part of
the “yield” of the Term B-2 Facility, and interest margin, Eurocurrency Rate
floor, Base Rate floor, OID or upfront fees (which shall be deemed to constitute
like amounts of OID) payable by the Company for the account of the Lenders of
the Incremental Term B Facility in the primary syndication thereof shall be
included (with OID being equated to interest based on an assumed four-year life
to maturity) as part of the “yield” of the Incremental Term B Facility (y)
customary arrangement, structuring, underwriting, amendment or commitment fees
payable to the Joint Lead Arrangers (or their affiliates) in connection with the
Term BB-2 Facility or to one or more arrangers (or their affiliates) of the
Incremental Term B Facility shall be excluded, and (z) if the Eurocurrency Rate
or Base Rate floor for the Incremental Term B Facility is greater than the
Eurocurrency Rate or Base Rate floor, respectively, for the Term BB-2 Facility,
the difference between such floor for the Incremental Term B Facility and the
existing Term BB-2 Facility shall be equated to an increase in the “yield” for
purposes of this clause (iv);
 
(v)      each Incremental Facility shall be secured by a pari passu lien on the
Collateral securing the Facilities on terms and pursuant to documentation
reasonably satisfactory to the Administrative Agent;
 
(vi)     any Incremental Revolving Credit Facility shall be on terms and
pursuant to documentation as determined by the Company and the lenders providing
such Incremental Revolving Credit Facility agree; provided that to the extent
the terms and documentation with respect to any Incremental Revolving Credit
Facility are not consistent with the existing Revolving Credit Facility (except
with respect to matters contemplated by clauses (ii) and (iv) above), the terms,
conditions and documentation of any such Incremental Revolving Credit Facility
shall be reasonably satisfactory to the Administrative Agent; and
 
(vii)    any Incremental Term Facility shall be on terms and pursuant to
documentation as determined by the Company and the lenders providing such
Incremental Term Facility agree; provided that to the extent the terms and
documentation with respect to any Incremental Term Facility are not consistent
with the existing Term Loan Facilities (except with respect to matters
contemplated by clauses (ii), (iii) and (iv) above), the terms, conditions and
documentation of any such Incremental Term Facility shall be reasonably
satisfactory to the Administrative Agent.
 
(d)            Additional Credit Extension Amendment.  The Incremental
Facilities shall be documented by an Additional Credit Extension Amendment
executed by the Persons providing the Incremental Facilities (and the other
Persons specified in the definition of Additional Credit Extension Amendment but
no other existing Lender), and the Additional Credit Extension Amendment may
provide for such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Company, to effect the provisions of this Section 2.17.
-85-

--------------------------------------------------------------------------------

 
(e)            Adjustment of Revolving Credit Loans.  In the case of an
Incremental Revolving Increase, then each Revolving Credit Lender that is
acquiring a Revolving Credit Commitment thereunder on the Incremental Effective
Date shall make a Revolving Credit Loan, the proceeds of which will be used to
prepay Revolving Credit Loans of the other Revolving Credit Lenders immediately
prior to such Incremental Effective Date, so that, after giving effect thereto,
the Revolving Credit Loans outstanding are held by the Revolving Credit Lenders
pro rata based on their Revolving Credit Commitments after giving effect to such
Incremental Effective Date.  If there is a new borrowing of Revolving Credit
Loans on such Incremental Effective Date, the Revolving Credit Lenders after
giving effect to such Incremental Effective Date shall make such Revolving
Credit Loans in accordance with Section 2.01(ce).
(f)            Making of New Term Loans.  On any Incremental Effective Date on
which new Commitments for Term Loans are effective, subject to the satisfaction
of the foregoing terms and conditions, each Lender of such new Commitment shall
make a Term Loan to the Company in an amount equal to its new Commitment.
(g)            Equal and Ratable Benefit.  The Loans and Commitments established
pursuant to this Section 2.17 shall constitute Loans and Commitments under, and
shall be entitled to all the benefits afforded by, this Agreement and the other
Loan Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guaranties and security interests created by the Collateral
Documents.  The Loan Parties shall take any actions reasonably required by the
Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Collateral Documents continue to be perfected under the
UCC or otherwise after giving effect to the establishment of any such Class of
Loans or any such new Commitments.
(h)            This Section 2.17 shall supersede any provisions in Section 2.12
or Section 10.01 to the contrary.
2.18            Refinancing Facilities.
(a)            At any time after the Closing Date, the Company may obtain Credit
Agreement Refinancing Indebtedness in respect of (i) all or any portion of any
Class of Term Loans then outstanding under this Agreement (which for purposes of
this clause (i) will be deemed to include any then outstanding Term Loans
established pursuant to an Additional Credit Extension Amendment) or (ii) all or
any portion of the Revolving Credit Loans (or unused Revolving Credit
Commitments) under this Agreement (which for purposes of this clause (ii) will
be deemed to include any then outstanding Revolving Credit Loans or Revolving
Credit Commitments established pursuant to an Additional Credit Extension
Amendment), in the form of (x) other Term Loans (“Refinancing Term Loans”) or
(y) other Revolving Credit Loans (“Refinancing Revolving Credit Loans”) or other
Revolving Credit Commitments (“Refinancing Revolving Credit Commitments”), as
the case may be, in each case pursuant to an Additional Credit Extension
Amendment; provided that the Net Cash Proceeds of such Credit Agreement
Refinancing Indebtedness shall be applied, substantially concurrently with the
incurrence thereof, to the prepayment of outstanding Term Loans or reduction of
Revolving Credit Commitments being so Refinanced, as the case may be.  The
effectiveness of any Additional Credit Extension Amendment establishing Credit
Agreement Refinancing Indebtedness shall be subject to the satisfaction on the
date thereof of each of the conditions set forth in Section 4.02 and, to the
extent reasonably requested by the Administrative Agent, receipt by the
Administrative Agent of legal opinions, board resolutions, officers’
certificates and/or reaffirmation agreements consistent with those delivered on
the Closing Date under Section 4.01 (other than changes to such legal opinions
resulting from a change in law, change in fact or change to counsel’s form of
opinion reasonably satisfactory to the Administrative Agent).  Any Credit
Agreement Refinancing Indebtedness incurred under this Section 2.18 shall be in
an aggregate principal amount that is not less than $10,000,000 and an integral
multiple of $1,000,000 in excess thereof (in each case unless the Company and
the Administrative Agent otherwise agree).  Any Additional Credit Extension
Amendment establishing Credit Agreement Refinancing Indebtedness may provide for
the issuance of letters of credit or the provision of swing line loans pursuant
to any Revolving Credit Commitments of Credit Agreement Refinancing Indebtedness
established thereby, in each case on terms substantially equivalent to the terms
applicable to Letters of Credit and Swing Line Loans under the Revolving Credit
Commitments; provided that no L/C Issuer or Swing Line Lender shall be required
to act as “L/C issuer” or “swing line lender” under any such Additional Credit
Extension Amendment without its written consent.  The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Additional Credit
Extension Amendment.  Each of the parties hereto hereby agrees that, upon the
effectiveness of any Additional Credit Extension Amendment establishing Credit
Agreement Refinancing Indebtedness, this Agreement shall be deemed amended to
the extent (but only to the extent) necessary to reflect the existence and terms
of the Credit Agreement Refinancing Indebtedness incurred pursuant thereto
(including any amendments necessary to treat the Loans and Commitments subject
thereto as Term Loans, Revolving Credit Loans, Revolving Credit Commitments
and/or Term Commitments).  Any Additional Credit Extension Amendment
establishing Credit Agreement Refinancing Indebtedness may, without the consent
of any other Lenders,   effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Company, to effect the provisions of this
Section 2.18.
-86-

--------------------------------------------------------------------------------

 
(b)            This Section 2.18 shall supersede any provisions in Section 2.12
or Section 10.01 to the contrary.
2.19            Amend and Extend Transactions
(a)            The Company may, by written notice to the Administrative Agent
from time to time, request an extension (each, an “Extension”) of the maturity
date of any Loans and Commitments to the extended maturity date specified in
such notice.  Such notice shall (i) set forth the amount of the applicable Class
of Revolving Credit Commitments and/or Term Loans that will be subject to the
Extension (which shall be in a minimum amount of $100,000,000), (ii) set forth
the date on which such Extension is requested to become effective (which shall
be not less than ten (10) Business Days nor more than sixty (60) days after the
date of such Extension notice (or such longer or shorter periods as the
Administrative Agent shall agree in its sole discretion)) and (iii) identify the
relevant Class of Revolving Credit Commitments and/or Term Loans to which such
Extension relates.  Each Lender of the applicable Class of Revolving Credit
Commitments and/or Term Loans shall be offered (an “Extension Offer”) an
opportunity to participate in such Extension on a pro rata basis and on the same
terms and conditions as each other Lender of such Class of Revolving Credit
Commitments and/or Term Loans pursuant to procedures established by, or
reasonably acceptable to, the Administrative Agent and the Company.  If the
aggregate principal amount of Revolving Credit Commitments or Term Loans in
respect of which Lenders shall have accepted the relevant Extension Offer shall
exceed the maximum aggregate principal amount of Revolving Credit Commitments or
Term Loans, as applicable, subject to the Extension Offer as set forth in the
Extension notice, then the Revolving Credit Commitments or Term Loans, as
applicable, of Lenders of the applicable Revolving Credit Commitments and/or
Term Loans shall be extended ratably up to such maximum amount based on the
respective principal amounts with respect to which such Lenders have accepted
such Extension Offer.
(b)            The following shall be conditions precedent to the effectiveness
of any Extension:  (i) the conditions set forth in Sections 4.01(a) and (b)
shall be satisfied (as if the references therein to Credit Extension were
replaced with Extension), (ii) the L/C Issuer and the Swing Line Lender shall
have consented to any Extension of the Revolving Credit Commitments, to the
extent that such Extension provides for the issuance or extension of Letters of
Credit or making of Swing Line Loans at any time during the extended period and
(iii) the terms of such Extended Revolving Credit Commitments and Extended Term
Loans shall comply with paragraph (c) of this Section 2.19.
-87-

--------------------------------------------------------------------------------

 
(c)            The terms of each Extension shall be determined by the Company
and the applicable extending Lenders and set forth in an Additional Credit
Extension Amendment; provided that (i) the final maturity date of any Extended
Revolving Credit Commitment or Extended Term Loan shall be no earlier than the
Maturity Date of the Revolving Credit Facility or the Maturity Date of the
applicable Term Loans, respectively, (ii)(A) there shall be no scheduled
amortization of the loans or reductions of commitments under any Extended
Revolving Credit Commitments and (B) the Weighted Average Life to Maturity of
the Extended Term Loans shall be no shorter than the remaining Weighted Average
Life to Maturity of the existing Term Loans, (iii) the Extended Revolving Credit
Loans and the Extended Term Loans will rank pari passu in right of payment and
with respect to security with the existing Revolving Credit Loans and the
existing Term Loans and the borrower and the guarantors of the Extended
Revolving Credit Commitments or Extended Term Loans, as applicable, shall be the
same as the Loan Parties with respect to the existing Revolving Credit Loans or
Term Loans, as applicable, (iv) the interest rate margin, rate floors, fees, OID
and premium applicable to any Extended Revolving Credit Commitment (and the
Extended Revolving Credit Loans thereunder) and Extended Term Loans shall be
determined by the Company and the applicable extending Lenders, (v)(A) the
Extended Term Loans may participate on a pro rata or less than pro rata (but not
greater than pro rata) basis in voluntary or mandatory prepayments with the
other Term Loans of the Class being extended and (B) borrowing and prepayment of
Extended Revolving Credit Loans, or reductions of Extended Revolving Credit
Commitments, and participation in Letters of Credit and Swing Line Loans, shall
be on a pro rata basis with the other Revolving Credit Loans or Revolving Credit
Commitments of the Class being extended (other than upon the maturity of the
non-extended Revolving Credit Loans and Revolving Credit Commitments) and (vi)
the terms of the Extended Revolving Credit Commitments or Extended Term Loans,
as applicable, shall be substantially identical to the terms set forth herein
with respect to the applicable Class being extended (except as set forth in
clauses (i) through (v) above).
(d)            In connection with any Extension, the Company, the Administrative
Agent and each applicable extending Lender shall execute and deliver to the
Administrative Agent an Additional Credit Extension Amendment and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Extension.  The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Extension.  Any Additional Credit Extension Amendment
may, without the consent of any other Lender, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Company, to implement
the terms of any such Extension, including any amendments necessary to establish
Extended Revolving Credit Commitments or Extended Term Loans as a new Class or
tranche of Revolving Credit Commitments or Term Loans, as applicable, and such
other technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Company in connection with the
establishment of such new Class or tranche (including to preserve the pro rata
treatment of the extended and non-extended Classes or tranches and to provide
for the reallocation of Total Revolving Credit Outstandings upon the expiration
or termination of the commitments under any Class or tranche), in each case on
terms consistent with this Section 2.19.
(e)            This Section 2.19 shall supersede any provision in Section 2.12
or Section 10.01 to the contrary.
-88-

--------------------------------------------------------------------------------

 
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01            Taxes.
(a)            Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.  (i)  Any and all payments by or on account of any obligation
of any Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws.  If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent or the Company) require the deduction or withholding of any
Tax from any such payment by the Administrative Agent, a Borrower or other
applicable withholding agent, then the applicable withholding agent shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
(ii)            If any Borrower, the Administrative Agent or other applicable
withholding agent shall be required by the Code to withhold or deduct any Taxes,
including both United States Federal backup withholding and withholding taxes,
from any payment, then (A) the applicable withholding agent shall withhold or
make such deductions as are determined by the withholding agent to be required
based upon the information and documentation it has received pursuant to
subsection (e) below, (B) the applicable withholding agent shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with the Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Borrower shall be increased as necessary so that after any required
withholding or the making of all required deductions for Indemnified Taxes
(including deductions for Indemnified Taxes applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
(iii)           If any Borrower, the Administrative Agent or other applicable
withholding agent shall be required by any applicable Laws other than the Code
to withhold or deduct any Taxes from any payment, then (A) such withholding
agent, as required by such Laws, shall withhold or make such deductions as are
determined by it to be required based upon the information and documentation it
has received pursuant to subsection (e) below, (B) such  withholding agent, to
the extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Borrower shall be increased
as necessary so that after any required withholding or the making of all
required deductions for Indemnified Taxes (including deductions for Indemnified
Taxes applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.
(b)            Payment of Other Taxes by the Borrowers.  Without limiting the
provisions of subsection (a) above, the Borrowers shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(c)            Tax Indemnifications.  (i)  Each of the Borrowers shall, and does
hereby indemnify each Recipient, and shall make payment in respect thereof
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  If a Borrower determines in
its reasonable judgment that a reasonable basis exists for contesting an
Indemnified Tax or Other Tax, the Administrative Agent, any Lender, or the L/C
Issuer, as the case may be, shall reasonably cooperate with such Borrower in
challenging such Indemnified Tax or Other Tax.  A reasonably detailed
certificate as to the amount of such payment or liability delivered to the
Company by a Lender or the L/C Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
L/C Issuer, shall be conclusive absent manifest error.  Each of the Borrowers
shall, and does hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after written demand therefor, for any
amount that a Lender or the L/C Issuer for any reason fails to pay indefeasibly
to the Administrative Agent as required pursuant to Section 3.01(c)(ii) below. 
Any such claim against a Borrower must be made within 90 days of the payment to
which such claim relates.
-89-

--------------------------------------------------------------------------------

 
(ii)             Each Lender and the L/C Issuer shall, and does hereby,
severally indemnify, and shall make payment in respect thereof within 10 days
after demand therefor, (x) the Administrative Agent against any Indemnified
Taxes attributable to such Lender or the L/C Issuer (but only to the extent that
any Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of such Borrower to do
so), (y) the Administrative Agent and the Borrowers, as applicable, against any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Borrowers, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Borrower in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).
(d)             Evidence of Payments.  Upon request by a Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by any
Borrower or by the Administrative Agent to a Governmental Authority as provided
in this Section 3.01, such Borrower shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to such Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such
Borrower or the Administrative Agent, as the case may be.
(e)             Status of Lenders; Tax Documentation.  (i)  Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Company and the
Administrative Agent, at the time or times prescribed by applicable Laws or when
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law or the taxing
authorities of a jurisdiction pursuant to such applicable law or reasonably
requested by the Company or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if reasonably requested by the Company or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation either (A) set forth in Sections
3.01(e)(ii)(A), (B) and (D) below or (B) required by applicable law other than
the Code or the taxing authorities of the jurisdiction pursuant to such
applicable law to comply with the requirements for exemption or reduction of
withholding tax in that jurisdiction) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.
-90-

--------------------------------------------------------------------------------

 
(ii)               Without limiting the generality of the foregoing, in the
event that a Borrower is a U.S. Person,
(A)            any Lender that is a U.S. Person shall deliver to the Company and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W 9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company on behalf of such Borrower
or the Administrative Agent), whichever of the following is applicable:
(I)                    in the case of a Foreign Lender claiming the benefits of
an income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed originals of IRS Form
W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;
(II)                  executed originals of IRS Form W-8ECI;
(III)                in the case of a Foreign Lender claiming the benefits of
the exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit M-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Company within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or W-8BEN-E, as applicable; or
(IV)               to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit M-2 or Exhibit M-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit M-4 on behalf of each such direct and
indirect partner;
-91-

--------------------------------------------------------------------------------

 
(C)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)            if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Company and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
(iii)                  Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 3.01 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.
(iv)                 A Treaty Lender and a Designated Borrower that is resident
in the United Kingdom for tax purposes or any Designated Borrower or Foreign
Subsidiary Guarantor that is making payments of interest which arise in the
United Kingdom shall cooperate in completing any procedural formalities
necessary for the Designated Borrower or the Foreign Subsidiary Guarantor, as
the case may be, to obtain authorization to make payments to the Treaty Lender
with respect to a Loan to the Designated Borrower or with respect to a Foreign
Subsidiary Guarantor without or with a reduction of withholding Tax.  Without
limiting the generality of the foregoing, in the event that a Designated
Borrower is resident in the United Kingdom for tax purposes:
(A)            any Treaty Lender that holds a passport under the UK HM Revenue &
Customs DT Treaty Passport Scheme, and which wishes that scheme to apply to this
Agreement, shall notify its scheme reference number and its jurisdiction of tax
residence to such Designated Borrower and the Administrative Agent within 30
days of such Designated Borrower becoming a Designated Borrower hereunder, if
the Treaty Lender is a Lender as of such date, and in the Assignment and
Assumption, if the Treaty Lender becomes a Lender after such date;
(B)            if a Lender has notified its scheme reference number and its
jurisdiction of tax residence in accordance with Section 3.01(e)(iv)(A), the
relevant Designated Borrower shall file a duly completed  Form DTTP2 to HM
Revenue & Customs within 30 days of such notification and deliver a copy of  the
completed Form DTTP2 to the relevant Lender and Administrative Agent; provided
that the failure by such Designated Borrower to file the form DTTP2 with regard
to a particular Lender shall not negate such Designated Borrower’s obligations
with regard to the UK tax gross up/indemnity provisions contained in this
Agreement;
-92-

--------------------------------------------------------------------------------

 
(C)            if a Lender has not notified its scheme reference number and
jurisdiction of tax residence in accordance with Section 3.01(e)(iv)(A), no
Designated Borrower shall make any filing or notification relating to the UK
HMRC DT Treaty Passport Scheme in respect of that Lender or its participation in
any Loan unless the Lender otherwise agrees;
(D)            such Designated Borrower shall cooperate with the Lender in
completing any additional procedural formalities necessary for that Designated
Borrower to obtain authorisation to make that payment without or with a
reduction of withholding Tax; and
(E)            Each Treaty Lender shall provide new details (or successor
details) to the Designated Borrower and Administrative Agent upon the expiration
or obsolescence of any previously delivered details.
(f)            Treatment of Certain Refunds.  Unless required by applicable
Laws, at no time shall the Administrative Agent have any obligation to file for
or otherwise pursue on behalf of a Lender or the L/C Issuer, or have any
obligation to pay to any Lender or the L/C Issuer, any refund of Taxes withheld
or deducted from funds paid for the account of such Lender or the L/C Issuer, as
the case may be.  If any Recipient determines, in its sole discretion exercised
in good faith, that it has received a refund or credit of any Taxes as to which
it has been indemnified by any Borrower or with respect to which any Borrower
has paid additional amounts pursuant to this Section 3.01, it shall pay to such
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by a Borrower under this Section 3.01
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund or credit), provided that each Borrower, upon the request
of the Recipient, agrees to repay the amount paid over to such Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to such Borrower pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This subsection shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to any Borrower or any other Person.
(g)            Survival.  Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or the L/C Issuer, the
termination of the Revolving Credit Commitments and the repayment, satisfaction
or discharge of all other Obligations.
3.02            Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurocurrency Rate (whether
denominated in Dollars or an Alternative Currency) or to determine or charge
interest rates based upon the Eurocurrency Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars or any Alternative Currency in the
applicable interbank market, then, on notice thereof by such Lender to the
Company through the Administrative Agent, (i) any obligation of such Lender to
make or continue Eurocurrency Rate Loans in the affected currency or currencies
or, in the case of Eurocurrency Rate Loans in Dollars or Canadian Dollars, to
convert Base Rate Loans to Eurocurrency Rate Loans, shall be suspended, and (ii)
if such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurocurrency Rate component of the Base Rate, the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate, in each case until such Lender notifies the
Administrative Agent and the Company that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, (x) the Borrowers
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable and such Loans are denominated in Canadian Dollars or
Dollars, convert all such Eurocurrency Rate Loans of such Lender to Base Rate
Loans (the interest rate on which the Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate), either
on the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Rate Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurocurrency Rate
Loans and (y) if such notice asserts the illegality of such Lender determining
or charging interest rates based upon the Eurocurrency Rate, the Administrative
Agent shall during the period of such suspension compute the Base Rate
applicable to such Lender without reference to the Eurocurrency Rate component
thereof until the Administrative Agent is advised in writing by such Lender that
it is no longer illegal  for such Lender to determine or charge interest rates
based upon the Eurocurrency Rate.  Upon any such prepayment or conversion, the
Borrowers shall also pay accrued interest on the amount so prepaid or converted.
-93-

--------------------------------------------------------------------------------

 
3.03            Inability to Determine Rates.
(a)            If in connection with any request for a Eurocurrency Rate Loan or
a conversion to or continuation thereof, (i)  the Administrative Agent
determines that (A) deposits (whether in Dollars or an Alternative Currency) are
not being offered to banks in the applicable offshore interbank market for such
currency for the applicable amount and Interest Period of such Eurocurrency Rate
Loan, (B) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan (whether denominated in Dollars or an Alternative
Currency) or in connection with an existing or proposed Base Rate Loan or (C) a
fundamental change has occurred in the foreign exchange or interbank markets
with respect to such Alternative Currency (including, without limitation,
changes in national or international financial, political or economic conditions
or currency exchange rates or exchange controls) which makes the funding or
maintaining of Loans in such Alternative Currency impractical for the
Appropriate Lenders (in each case with respect to clause (i), “Impacted Loans”),
or (ii) the Administrative Agent or the Appropriate Lenders determine that for
any reason Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender.  Thereafter, (x) the obligation of the
Lenders to make or maintain Eurocurrency Rate Loans in the affected currency or
currencies shall be suspended (to the extent of the affected Eurocurrency Rate
Loans or Interest Periods), and (y) in the event of a determination described in
the preceding sentence with respect to the Eurocurrency Rate component of the
Base Rate, the utilization of the Eurocurrency Rate component in determining the
Base Rate shall be suspended, in each case until the Administrative Agent (upon
the instruction of the Appropriate Lenders) revokes such notice.  Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies (to the extent of the affected Eurocurrency Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in Dollars in the
amount specified therein.
-94-

--------------------------------------------------------------------------------

 
(b)            Notwithstanding the foregoing, if the Administrative Agent has
made the determination described in clause (a)(i) of this Section 3.03, the
Administrative Agent in consultation with the Borrower and the Appropriate
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (1) the Administrative Agent revokes the notice delivered
with respect to the Impacted Loans under clause (a)(i) of this Section 3.03, (2)
the Administrative Agent or the Appropriate Lenders notify the Administrative
Agent and the Borrower that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof.
3.04            Increased Costs; Reserves on Eurocurrency Rate Loans.
(a)            Increased Costs Generally.  If any Change in Law shall:
(i)         impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;
(ii)        subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
“Excluded Taxes” and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or
(iii)        impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Company will
pay (or cause the applicable Designated Borrower to pay) to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered; provided that no Lender or the
L/C Issuer shall be entitled to demand compensation under this clause (a) if it
is not the general policy or practice of such Lender or the L/C Issuer, as the
case may be, to demand it in similar circumstances under comparable provisions
of other credit agreements (it being understood that this provision shall not be
construed to obligate any Lender or L/C Issuer to make available any information
that, in its sole discretion, it deems confidential).
-95-

--------------------------------------------------------------------------------

 
(b)            Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Company will pay (or cause the applicable
Designated Borrower to pay) to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.
(c)            Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section 3.04 and delivered to the
Company shall be conclusive absent manifest error.  The Company shall pay (or
cause the applicable Designated Borrower to pay) such Lender or the L/C Issuer,
as the case may be, the amount shown as due on any such certificate within 10
days after receipt thereof.
(d)            Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section 3.04 shall not constitute a waiver of such Lender’s or the L/C
Issuer’s right to demand such compensation, provided that no Borrower shall be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section 3.04 for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Company of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
(e)            Additional Reserve Requirements.  The Company shall pay (or cause
the applicable Designated Borrower to pay) to each Lender, (i) as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurocurrency Rate Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent
demonstrable error), and (ii) as long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans (other than to
the extent required to be reimbursed pursuant to the foregoing clause (i)), such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent
demonstrable error), which in each case shall be due and payable on each date on
which interest is payable on such Loan, provided the Company shall have received
at least 10 days’ prior notice (with a copy to the Administrative Agent) of such
additional interest or costs from such Lender.  If a Lender fails to give notice
10 days prior to the relevant Interest Payment Date, such additional interest or
costs shall be due and payable 10 days from receipt of such notice.
-96-

--------------------------------------------------------------------------------

 
3.05            Compensation for Losses.  Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Company shall promptly
compensate (or cause the applicable Designated Borrower to compensate) such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:
(a)            any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)            any failure by any Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the Company
or the applicable Designated Borrower;
(c)            any failure by any Borrower to make payment of any Loan or
drawing under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency; or
(d)            any assignment of a Eurocurrency Rate Loan on a day other than
the last day of the Interest Period therefor as a result of a request by the
Company pursuant to Section 10.13;
excluding any loss of anticipated profits, but including any foreign exchange
losses and any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan, from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract.  The Company shall also pay (or cause the applicable
Designated Borrower to pay) any customary administrative fees charged by such
Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.
3.06            Mitigation Obligations; Replacement of Lenders.
(a)            Designation of a Different Lending Office.  If any Lender
requests compensation under Section 3.04, or requires any Borrower to pay any
Indemnified Taxes or additional amounts to any Lender, the L/C Issuer, or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
at the request of the Company such Lender or the L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or the L/C Issuer, such designation or assignment (i) would
eliminate amounts payable pursuant to Section 3.01 or 3.04, as the case may be,
in the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or the L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or the L/C Issuer, as the case may
be.  The Company hereby agrees to pay (or cause the applicable Designated
Borrower to pay) all reasonable costs and expenses incurred by any Lender or the
L/C Issuer in connection with any such designation or assignment.
-97-

--------------------------------------------------------------------------------

 
(b)            Replacement of Lenders.  If any Lender requests compensation
under Section 3.04, or if any Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, and, in each case, such Lender
has declined or is unable to designate a different lending office in accordance
with Section 3.06(a), the Company may replace such Lender in accordance with
Section 10.13.
3.07            Survival.  All obligations of the Borrowers under this Article
III shall survive termination of the Revolving Credit Facility, repayment of all
other Obligations hereunder, and resignation of the Administrative Agent.
3.08            Obligations Under Article III.  The obligations under this
Article III of each Borrower that is a Domestic Subsidiary shall be joint and
several in nature.  The obligations under this Article III of all Designated
Borrowers that are Foreign Subsidiaries and of the Specified Designated Borrower
shall be several in nature.
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01            Conditions of Initial Credit Extension.  The obligation of the
L/C Issuer and each Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:
(a)            The Administrative Agent’s receipt of the following, each of
which shall be originals or telecopies or pdf copies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance satisfactory to the Administrative Agent
and each of the Lenders:
(i)                        executed counterparts of (A) this Agreement, (B) the
Company Guaranty, (C) the Domestic Subsidiary Guaranty and (D) Foreign
Subsidiary Guaranties from each Foreign Subsidiary Guarantor set forth on
Schedule 4.01(a)(i), each sufficient in number for distribution to the
Administrative Agent, each Lender and the Company;
(ii)                        Notes executed by the Company in favor of each
Lender requesting Notes;
(iii)                        executed counterparts of (A) the U.S. Security
Agreement and (B) except as provided on Schedule 6.16, each other Foreign
Subsidiary Pledge Document, in each case of clauses (A) and (B), sufficient in
number for distribution to the Administrative Agent, each Lender and the
Company, together with:
(A)            certificates and instruments representing (I) the certificated
Equity Interests of Domestic Subsidiaries that are Material Subsidiaries
required to be delivered thereunder, accompanied by undated stock powers
executed in blank, as applicable (except, in the case of EFS and its
subsidiaries, where the Borrower is unable to deliver such certificated Equity
Interests after using commercially reasonable efforts to do so, in which case
such certificated Equity Interests shall be delivered as promptly as practicable
following the Closing Date), and (II) except as described on Schedule 6.16, any
other certificated Equity Interests, debt securities and promissory notes
required to be delivered thereunder, accompanied by undated stock powers or
instruments of transfer executed in blank, as applicable
-98-

--------------------------------------------------------------------------------

 
(B)            proper financing statements in form appropriate for filing under
the Uniform Commercial Code of all jurisdictions that the Administrative Agent
may deem necessary or desirable in order to perfect the Liens created under the
U.S. Security Agreement, covering the Collateral described in the U.S. Security
Agreement;
(C)            copies of UCC, United States Patent and Trademark Office and
United States Copyright Office, tax and judgment lien searches in United States
search locations, copies of the charges register (if any) from Companies House
in the United Kingdom for all Loan Parties incorporated in the United Kingdom,
lien searches at the greffe of the competent commercial court in France for all
Loan Parties incorporated in France, and lien searches from the Personal
Property Securities Register in Australia for all Loan Parties incorporated in
Australia and the Company, each of a recent date listing all effective financing
statements, lien notices or comparable documents (together with copies of such
financing statements and documents) that name any Loan Party as debtor and that
are filed in those state and county jurisdictions in which any Loan Party is
organized or maintains its principal place of business and such other searches
that the Administrative Agent reasonably requests, none of which encumber the
Collateral covered by the Collateral Documents (other than Liens permitted
pursuant to Section 7.01); and
(D)            a Perfection Certificate, in substantially the form of Exhibit J,
duly executed by each Domestic Loan Party;
(iv)                        a Copyright Security Agreement, Patent Security
Agreement and Trademark Security Agreement (as each such term is defined in the
U.S. Security Agreement and to the extent applicable) (together with each other
intellectual property security agreement delivered pursuant to Section 6.13, in
each case as amended, the “U.S. IP Security Agreements”), duly executed by each
applicable Domestic Loan Party, together with evidence that all action that the
Administrative Agent may deem necessary or desirable in order to perfect the
Liens created under the U.S. IP Security Agreements has been taken;
(v)                        a Solvency Certificate executed by the chief
financial officer of the Company;
(vi)                      (A) The Historical Financial Statements and (B) the
Pro Forma Financial Statements;
(vii)                     such certificates of resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of
each Loan Party as the Administrative Agent may reasonably require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party;
(viii)                   such documents and certifications as the Administrative
Agent may reasonably require to evidence that each Loan Party is duly organized
or formed, and that each Loan Party is validly existing, in good standing in
such Loan Party’s jurisdiction of incorporation, organization or formation;
-99-

--------------------------------------------------------------------------------

 
(ix)                        favorable opinions of (A) Wilmer Cutler Pickering
Hale and Dorr, LLP, counsel to the Loan Parties, and in-house counsel to the
Company and (B) each local counsel listed on Schedule 4.01(a)(x), as to such
matters concerning the Loan Parties and the Loan Documents as the Administrative
Agent may reasonably request; and
(x)                        a certificate signed by a Responsible Officer of the
Company certifying that the conditions specified in Section 4.01(f) have been
satisfied.
(b)            All accrued fees and expenses of the Administrative Agent and the
Joint Lead Arrangers required to be paid on or before the Closing Date pursuant
to the Commitment Letter and the Fee Letter shall or substantially concurrently
with the initial Credit Extension have been paid, including all fees, charges
and disbursements of counsel to the Administrative Agent (directly to such
counsel if requested by the Administrative Agent) to the extent invoiced prior
to or on the Closing Date.
(c)            The EFS Acquisition shall have been, or shall substantially
concurrently with the funding of the Facilities be, consummated (including the
Equity Issuance) in all material respects in accordance with the terms of the
Acquisition Agreement and shall not have been altered, amended or otherwise
changed or supplemented or any provision waived or consented to (including any
change in the purchase price) in any manner that is materially adverse to the
interests of the Lenders or the Joint Lead Arrangers without the prior written
consent (not to be unreasonably withheld, delayed or conditioned) of the Joint
Lead Arrangers (it being understood that (x) any reduction of the purchase price
in respect of the EFS Acquisition will not be materially adverse to the Lenders
and the Joint Lead Arrangers, so long as such reduction shall be applied to
reduce the amount of commitments in respect of the Term AA-1 Facility and Term
BB-1 Facility on a pro rata basis, and (y) any increase in the purchase price in
respect of the EFS Acquisition will not be deemed to be materially adverse to
the interests of the Lenders or the Joint Lead Arrangers to the extent that cash
on hand (other than as a result of borrowings under the Revolving Credit
Facility) is used to fund any such increase).
(d)            The Refinancing shall have been or shall substantially
concurrently with the initial Credit Extension on the Closing Date be
consummated, and the Administrative Agent shall have received, or substantially
concurrently with the initial Credit Extensions on the Closing Date shall
receive, (i) UCC-3 termination statements or other evidence of termination with
respect to all Liens securing each of the Existing Credit Agreement and the
Existing Mustang Credit Agreements, including but not limited to documental
evidence under the applicable jurisdiction of the cancellation of any such Lien
and (ii) a customary “payoff letter” for each of the Existing Credit Agreement
and the Existing Mustang Credit Agreements.
(e)            Each Loan Party shall have provided the documentation and other
information to the Administrative Agents that are required by regulatory
authorities under applicable “know-your-customer” rules and regulations,
including the USA PATRIOT Act, at least 3 business days prior to the Closing
Date to the extent such information has been requested at least 10 days prior to
the Closing Date.
(f)            The Acquisition Agreement Representations shall be true and
correct in all material respects, but only to the extent the failure of any
Acquisition Agreement Representation to be true and correct in all material
respects gives the Company the right to terminate its obligations under the
Acquisition Agreement, or to decline to consummate the EFS Acquisition pursuant
to the Acquisition Agreement, and the Specified Representations shall be true
and correct in all material respects.
-100-

--------------------------------------------------------------------------------

 
(g)            Except as set forth in the Company Disclosure Letter (as defined
in the Acquisition Agreement) in connection with the Acquisition Agreement,
during the period from December 31, 2014 to October 18, 2015, there shall not
have occurred a Company Material Adverse Effect (as defined in the Acquisition
Agreement as in effect on October 18, 2015).  Since the date of the Acquisition
Agreement, there shall not have occurred a Company Material Adverse Effect (as
defined in the Acquisition Agreement as in effect on October 18, 2015).
Without limiting the generality of the provisions of Section 9.03(e), for
purposes of determining compliance with the conditions specified in this Section
4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
4.02            Conditions to All Credit Extensions.  The obligation of each
Lender to honor any Request for Credit Extension (other than a Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurocurrency Rate Loans) is subject to the following conditions precedent:
(a)            Except for Credit Extensions on the Closing Date and subject to
the limitations in Section 2.17(b)(i), the representations and warranties of (i)
the Borrowers contained in Article V and (ii) each Loan Party contained in each
other Loan Document or in any document furnished at any time under or in
connection herewith or therewith, shall be true and correct on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date, and except that for purposes of
this Section 4.02, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.01.
(b)            Except for Credit Extensions on the Closing Date and subject to
the limitations in Section 2.17(b)(i), no Default or Event of Default shall
exist, or would result from such proposed Credit Extension or the application of
the proceeds thereof.
(c)            The Administrative Agent and, if applicable, the L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
(d)            If the applicable Borrower is a Designated Borrower, then the
conditions of Section 2.14 to the designation of such Borrower as a Designated
Borrower shall have been met to the satisfaction of the Administrative Agent.
(e)            In the case of a Credit Extension to be denominated in an
Alternative Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of the Administrative
Agent, the Required Revolving Credit Lenders (in the case of any Loans to be
denominated in an Alternative Currency) or the L/C Issuer (in the case of any
Letter of Credit to be denominated in an Alternative Currency) would make it
impracticable for such Credit Extension to be denominated in the relevant
Alternative Currency.
Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by the Company shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
-101-

--------------------------------------------------------------------------------

 
4.03            Conditions to Credit Extension to Specified Designated
Borrower.  The obligation of each Lender to make its initial Credit Extension to
the Specified Designated Borrower is subject to the satisfaction of the
following conditions precedent in the reasonable determination of the
Administrative Agent, and to the Administrative Agent’s notification to the
Company (which shall not be unreasonably withheld or delayed) that such
conditions precedent have been satisfied:
(a)            Each of the conditions set forth in Section 4.02 shall have been
satisfied.
(b)            The Administrative Agent shall have received the following, each
of which shall be originals or telecopies (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the Specified Designated Borrower, each in form and substance reasonably
satisfactory to the Administrative Agent and the Required Revolving Credit
Lenders:
(i)                All documents that would be required to be delivered by the
Specified Designated Borrower, the Loan Parties and other Subsidiaries under
Section 2.14 and Section 6.13 if the Specified Designated Borrower had become a
Designated Borrower on the first day following the Closing Date; and
(ii)               Notes executed by the Specified Designated Borrower in favor
of each Lender requesting such Notes.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
Each Borrower represents and warrants to the Administrative Agent and the
Lenders on the date of each Credit Extension that:
5.01            Existence, Qualification and Power.  Each Loan Party and each
Subsidiary thereof (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, and (c)
is duly qualified and is licensed and, as applicable, in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license; except
(I) in connection with Fundamental Changes or Dispositions made in accordance
with Sections 7.04 or 7.05, and (II) in each case referred to in clause (a)
(with respect to Immaterial Subsidiaries only), (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.
5.02            Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party and the Specified Designated Borrower of each
Loan Document to which such Person is party have been duly authorized by all
necessary corporate or other organizational action, and do not and will not (a)
contravene the terms of any of such Person’s Organization Documents; (b)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law in any
manner that is materially adverse to the Company and its Subsidiaries, except,
in each case referred to (x) in clause (b)(i), or (y) to the extent relating to
any order, injunction, writ or decree of any Governmental Authority not
specifically relating to such Person or its property, in clause (b)(ii), to the
extent that the same could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.
-102-

--------------------------------------------------------------------------------

 
5.03            Governmental Authorization; Other Consents.  No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person (except as has been or will
be taken in connection with, and prior to, the execution and delivery of each
such document) is necessary or required in connection with the (a) execution,
delivery or performance by, or enforcement against, any Loan Party or the
Specified Designated Borrower of this Agreement or any other Loan Document, (b)
the grant by any Loan Party of the Liens granted by it pursuant to the Foreign
Subsidiary Pledge Documents or, (c) other than filings and registrations as have
been made (or, in jurisdictions in which it is not customary to make such
filings or registrations until after the delivery of the applicable security
documentation, will be made promptly after the entry into the applicable Foreign
Subsidiary Pledge Documents), the perfection or maintenance of the Liens created
under the Foreign Subsidiary Pledge Documents (including the first priority
nature thereof).
5.04            Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party and the Specified Designated Borrower that is party thereto. 
This Agreement constitutes, and each other Loan Document when so delivered will
constitute, a legal, valid and binding obligation of such Loan Party or the
Specified Designated Borrower, as applicable, enforceable against each Loan
Party or the Specified Designated Borrower, as applicable, that is party thereto
in accordance with its terms, except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law).
5.05            Financial Statements; No Material Adverse Effect.
(a)            The Historical Financial Statements set forth in clause (a) of
the definition thereof (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (ii) fairly present the financial condition of the Company and
its Subsidiaries (or WP Mustang Holdings LLC and its Subsidiaries, as
applicable) as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) reflect or disclose all material indebtedness and other liabilities,
direct or contingent, of the Company and its Subsidiaries (or WP Mustang
Holdings LLC and its Subsidiaries, as applicable) as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.
(b)            The Historical Financial Statements set forth in clause (b) of
the definition thereof (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the Company
and its Subsidiaries (or WP Mustang Holdings LLC and its Subsidiaries, as
applicable) as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.  There is no
material indebtedness or other liabilities, direct or contingent, of the Company
and its consolidated Subsidiaries (or WP Mustang Holdings LLC and its
Subsidiaries, as applicable) as of the date of such financial statements,
including liabilities for taxes, material commitments and Indebtedness, to the
extent required to be disclosed in accordance with GAAP that is not set forth in
such Historical Financial Statements.
-103-

--------------------------------------------------------------------------------

 
(c)            Since December 31, 2014, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.
(d)            The consolidated forecasted balance sheet and statements of
income and cash flows of the Company and its Subsidiaries delivered pursuant to
Section 6.01(d) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were fair in light of the conditions existing
at the time of delivery of such forecasts, and represented, at the time of
delivery, the Company’s best estimate of its future financial condition and
performance.
5.06            Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Company, threatened, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Company or any of its Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, or (b) either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
5.07            No Default.  Neither any Loan Party nor any Subsidiary thereof
is in default under or with respect to any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.
5.08            Ownership of Property; Liens.  Each of the Company and each
Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The property of the Company and its Subsidiaries is subject to
no Liens, other than Liens permitted by Section 7.01.
5.09            Environmental Compliance.  The Company and its Subsidiaries
conduct in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Company has reasonably concluded
that such Environmental Laws and claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
5.10            Insurance.  The properties of the Company and its Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Company, in such amounts with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Company or the applicable
Subsidiary operates.
5.11            Taxes.  The Company and its Subsidiaries (a) have filed all
Federal, state and other material tax returns and reports required to be filed,
and (b) have paid all Federal, state and other material taxes, assessments, fees
and other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except, in the case of this clause
(b), (i) those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP or (ii) to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.  There
is no proposed tax assessment against the Company or any Subsidiary that would,
if made, have a Material Adverse Effect.  Neither any Loan Party nor any
Subsidiary thereof is party to any tax sharing agreement, other than the Tax
Receivable Agreement.
-104-

--------------------------------------------------------------------------------

 
5.12            ERISA Compliance.
(a)            Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state laws.  Each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter from the IRS to the effect
that the form of such Plan is qualified under Section 401(a) of the Code and the
trust related thereto has been determined by the IRS to be exempt from federal
income tax under Section 501(a) of the Code, or an application for such a letter
is currently being processed by the IRS.  To the best knowledge of the Company,
nothing has occurred that would prevent or cause the loss of such tax-qualified
status.  The representations in this Section 5.12 are qualified, with respect to
Multiemployer Plans only, as being to the knowledge of the Company.
(b)            There are no pending or, to the best knowledge of the Company,
threatened claims, actions or  lawsuits, or action by any Governmental
Authority, with respect to any Plan that  could reasonably be expected to have a
Material Adverse Effect.  There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.
(c)            (i) No ERISA Event has occurred, and neither the Company nor any
ERISA Affiliate has any knowledge of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan which could reasonably be expected to result in a Material
Adverse Effect; (ii) the Company and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Company nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Company
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; and (v) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or Section
4212(c) of ERISA.
(d)            With respect to any Foreign Plan, none of the following events or
conditions exists and is continuing that, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect: 
(i) substantial non-compliance with its terms and with the requirements of any
and all applicable laws, statutes, rules, regulations and orders; (ii) failure
to be maintained, where required, in good standing with applicable regulatory
authorities; (iii) any obligation of the Company or its Subsidiaries in
connection with the termination or partial termination of, or withdrawal from,
any Foreign Plan; (iv) any Lien on the property of the Company or its
Subsidiaries in favor of a Governmental Authority as a result of any action or
inaction regarding a Foreign Plan; (v) for each Foreign Plan which is a funded
or insured plan, failure to be funded or insured on an ongoing basis to the
extent required by applicable non-U.S. law (using actuarial methods and
assumptions which are consistent with the valuations last filed with the
applicable Governmental Authorities) or otherwise in accordance with good
practice; (vi) any facts that, to the knowledge of the Company or any of its
Subsidiaries, exist that would reasonably be expected to give rise to a dispute
and any pending or threatened disputes that, to the knowledge of the Company or
any of its Subsidiaries, would reasonably be expected to result in a material
liability to the Company or any of its Subsidiaries concerning the assets of any
Foreign Plan (other than individual claims for the payment of benefits); (vii)
failure to make all contributions in a timely manner to the extent required by
applicable non-U.S. law and (viii) any failure to obtain or retain approval or
qualification by and/or due registration with the appropriate taxation, social
security, supervisory, fiscal or other applicable governmental entities in the
relevant state or jurisdiction, in order to obtain tax approved, favored or
qualified status in the relevant jurisdiction.
-105-

--------------------------------------------------------------------------------

 
5.13            Subsidiaries; Equity Interests.  As of the Closing Date (after
giving effect to the Transactions), (a) the Company has no Subsidiaries other
than those specifically disclosed in Part (a) of Schedule 5.13, and all of the
outstanding Equity Interests in such Subsidiaries have been validly issued, are
fully paid and nonassessable and are free and clear of all Liens except those
created under the Loan Documents.  As of the Closing Date (after giving effect
to the Transactions), the Company has no equity investments in any other
corporation or entity other than Cash Equivalents and those specifically
disclosed in Part (a) and Part (b) of Schedule 5.13.  All of the outstanding
Equity Interests in the Company have been validly issued, and are fully paid and
nonassessable.  The Organization Documents of companies whose Equity Interests
are subject to Liens pursuant to the Collateral Documents do not restrict or
inhibit any transfer of such Equity Interests or creation or enforcement of such
Liens.
5.14            Margin Regulations; Investment Company Act.
(a)            No part of the proceeds of any Loan will be used in a manner that
would result in a violation of Regulation U or any of the other Regulations of
the FRB.  If requested by any Lender or the Administrative Agent, the Company
will furnish to the Administrative Agent and each Lender a statement to the
forgoing effect in conformity with the requirements of FR Form G-3 or FR Form
U-1, as applicable, referred to in Regulation U.
(b)            None of the Company, any Person Controlling the Company, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
5.15            Disclosure.  The Company has, either directly or as attached to
the Company’s disclosures filed with the SEC on form 10-K or 10-Q, disclosed to
the Administrative Agent and the Lenders all agreements, instruments and
corporate or other restrictions to which it or any of its Subsidiaries is
subject that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect (it being understood that prior to the
filing of the first 10-Q of the Company after the date hereof, this
representation shall only relate to the Company and its Subsidiaries (other than
EFS and its Subsidiaries)).  No report, financial statement, certificate or
other information furnished (whether in writing or orally) by or on behalf of
any Loan Party or the Specified Designated Borrower to the Administrative Agent
or any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Company represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
5.16            Compliance with Laws.  Each Loan Party and each Subsidiary
thereof is in compliance in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
5.17            Taxpayer Identification Number; Other Identifying Information. 
The true and correct U.S. taxpayer identification number of the Company and each
Designated Borrower that is a Domestic Subsidiary and a party hereto on the
Closing Date is set forth on Schedule 10.02.  The true and correct unique
identification number of the Specified Designated Borrower and WEX International
Holdings that has been issued by its jurisdiction of organization and the name
of such jurisdiction are set forth on Schedule 5.17.
-106-

--------------------------------------------------------------------------------

 
5.18            Intellectual Property; Licenses, Etc.  The Company and its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person.  Except for instances that could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Company or any Subsidiary infringes upon any rights held by any
other Person.  No claim or litigation regarding any of the foregoing is pending
or, to the best knowledge of the Company, threatened, which, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
5.19            Representations as to Foreign Loan Parties and the Specified
Designated Borrower.  As to each Foreign Loan Party and Specified Designated
Borrower:
(a)            Such Foreign Loan Party or the Specified Designated Borrower is
subject to civil and commercial Laws with respect to its obligations under this
Agreement and the other Loan Documents to which it is a party (collectively as
to such Foreign Loan Party or the Specified Designated Borrower, the “Applicable
Foreign Loan Party Documents”), and the execution, delivery and performance by
such Foreign Loan Party or Specified Designated Borrower of the Applicable
Foreign Loan Party Documents constitute and will constitute private and
commercial acts and not public or governmental acts.  Neither such Foreign Loan
Party, the Specified Designated Borrower, nor any of its respective property has
any immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) under the laws of the jurisdiction in which
such Foreign Loan Party or the Specified Designated Borrower is organized and
existing in respect of its obligations under the Applicable Foreign Loan Party
Documents;
(b)            The Applicable Foreign Loan Party Documents are in proper legal
form under the Laws of the jurisdiction in which such Foreign Loan Party or the
Specified Designated Borrower is organized and existing for the enforcement
thereof against such Foreign Loan Party or the Specified Designated Borrower, as
applicable, under the Laws of such jurisdiction, and to ensure the legality,
validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Loan Party Documents.  It is not necessary to ensure the
legality, validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Loan Party Documents that the Applicable Foreign Loan Party
Documents be filed, registered or recorded with, or executed or notarized
before, any court or other authority in the jurisdiction in which such Foreign
Loan Party or the Specified Designated Borrower is organized and existing or
that any registration charge or stamp or similar tax be paid on or in respect of
the Applicable Foreign Loan Party Documents or any other document, except for
(i) any such filing, registration, recording, execution or notarization as has
been (or will promptly be) made or is not required to be made until the
Applicable Foreign Loan Party Document or any other document is sought to be
enforced and (ii) any charge or tax as has been timely paid;
(c)            There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign Loan
Party or the Specified Designated Borrower is organized and existing either (i)
on or by virtue of the execution or delivery of the Applicable Foreign Loan
Party Documents or (ii) on any payment to be made by such Foreign Loan Party
pursuant or Specified Designated Borrower to the Applicable Foreign Loan Party
Documents, except as has been disclosed to the Administrative Agent;
-107-

--------------------------------------------------------------------------------

 
(d)            For the purposes of The Council of the European Union Regulation
No. 1346/2000 on Insolvency Proceedings (the “Regulations”), such Foreign Loan
Party’s or the Specified Designated Borrower’s centre of main interest (as that
term is used in Article 3(1) of the Regulations) is situated in its jurisdiction
of incorporation and it has no “establishment” (as that term is used in Article
2(h) of the Regulations) in any other jurisdiction;
(e)            The choice of governing law of the Applicable Foreign Loan Party
Documents will be recognized and enforced in its Relevant Jurisdiction;
(f)            Any judgment obtained in relation to an Applicable Foreign Loan
Party Document in the jurisdiction of the governing law of such Applicable
Foreign Loan Party Document will be recognized and enforced in its Relevant
Jurisdiction.
(g)            The execution, delivery and performance of the Applicable Foreign
Loan Party Documents executed by such Foreign Loan Party or the Specified
Designated Borrower are, under applicable foreign exchange control regulations
of the jurisdiction in which such Foreign Loan Party is organized and existing,
not subject to any notification or authorization except (i) such as have been
made or obtained or (ii) such as cannot be made or obtained until a later date
(provided that any notification or authorization described in clause (ii) shall
be made or obtained as soon as is reasonably practicable).
5.20            Solvency.  Each of (a) the Company and its Subsidiaries, on a
consolidated basis, and (b) WEX Bank and each other Material Bank Regulated
Subsidiary, on a stand-alone basis, is Solvent.
5.21            OFAC.  Neither the Company, nor any of its Subsidiaries, nor, to
the knowledge of the Company and its Subsidiaries, any director, officer or
employee thereof, is an individual or entity that is, or is owned or controlled
by any individual or entity that is (i) currently the subject or target of any
Sanctions, (ii) included on OFAC’s List of Specially Designated Nationals, HMT’s
Consolidated List of Financial Sanctions Targets and the Investment Ban List or
(iii) located, organized or resident in a Designated Jurisdiction.
5.22            Anti-Corruption Laws.  The Company and its Subsidiaries have
conducted their businesses in compliance in all material respects with all
Anti-Corruption Laws and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.
5.23            PATRIOT Act.  Neither the Company nor any of its Subsidiaries is
in violation of (i) any applicable laws relating to terrorism or money
laundering, including Executive Order No. 13224 on Terrorist Financing,
effective September 23, 2001 or (ii) the USA PATRIOT Act.
5.24            Use of Proceeds.  The use of proceeds of the Loans and the
Letters of Credit will not violate any Anti-Corruption Laws, any Sanctions, the
USA PATRIOT Act or the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended).
-108-

--------------------------------------------------------------------------------

 
5.25            Collateral Documents.  The provisions of the Collateral
Documents are effective to create in favor of the Administrative Agent for the
benefit of the Secured Parties a legal, valid and enforceable first priority
Lien on all rights, title and interest of the respective Loan Parties in the
Collateral described therein (subject to Liens permitted by Section 7.01), and
such Liens constitute perfected Liens on such Collateral securing the
Obligations, to the extent required to be perfected under the Loan Documents.
5.26            EEA Financial Institution.  No Loan Party is an EEA Financial
Institution.

ARTICLE VI
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary
to:
6.01            Financial Statements.  Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
(a)            as soon as available, but in any event within 90 days (or, in the
case of clause (iii) below, within 120 days) after the end of each fiscal year
of the Company:
(i)                 a consolidated balance sheet of the Company and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit;
(ii)               the unaudited balance sheet of the Company (on a stand-alone
basis) and related unaudited statements of operations, stockholders’ equity and
cash flows as of the end of and for such year, setting forth in each case in
comparative form the figures as of the end of and for the previous fiscal year,
in reasonable detail, certified by the chief executive officer, chief financial
officer, treasurer or controller of the Company as presenting fairly in all
material respects the financial condition and results of operations of the
Company in accordance with GAAP consistently applied; and
(iii)             the audited consolidated balance sheet and related
consolidated statements of operations, stockholders’ equity and cash flows of
WEX Bank and each other Material Bank Regulated Subsidiary and their respective
consolidated subsidiaries as of the end of and for such year, setting forth in
each case in comparative form the figures as of the end of and for the previous
fiscal year, all reported on by Deloitte & Touche LLP or other independent
public accountants of recognized national standing;
From and after the date on which each Designated Borrower is designated and
accepted hereunder (or, in the case of the Specified Designated Borrower, from
and after the date on which the Specified Designated Borrower becomes a
Designated Borrower), all financial statements shall include unaudited
consolidated balance sheets, and the related consolidated statements of income
or operations, shareholders’ equity and cash flows, for such fiscal year showing
the consolidated financial position and results of operations of such Designated
Borrower and its respective Subsidiaries on a stand-alone basis.  For the
purposes of this paragraph, WEX International Holdings shall be deemed to have
been designated and accepted as a Designated Borrower hereunder on the Closing
Date.
-109-

--------------------------------------------------------------------------------

 
(b)            as soon as available, but in any event within 45 days after the
end of each of the first three fiscal quarters of each fiscal year of the
Company:
(i)                 a consolidated balance sheet of the Company and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal quarter and for the portion of the Company’s fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, certified by the chief executive
officer, chief financial officer, treasurer or controller of the Company as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of the Company and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes; and
(ii)                the unaudited balance sheet of the Company (on a stand-alone
basis) as of the end of such fiscal quarter and related unaudited statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures as of the end
of and for the previous fiscal year, certified by the chief executive officer,
chief financial officer, treasurer or controller of the Company as presenting
fairly in all material respects the financial condition and results of
operations of the Company in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes.
From and after the date on which each Designated Borrower is designated and
accepted hereunder (or, in the case of the Specified Designated Borrower, from
and after the date on which the Specified Designated Borrower becomes a
Designated Borrower), all such financial statements shall include consolidated
balance sheets, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of the fiscal year then ended, showing the consolidated financial position and
results of operations of such Designated Borrower and its respective
Subsidiaries on a stand-alone basis.  For the purposes of this paragraph, WEX
International Holdings shall be deemed to have been designated and accepted as a
Designated Borrower hereunder on the Closing Date.
(c)            as soon as available, but in any event within the period within
which WEX Bank and any other Regulated Bank that is a Material Bank Regulated
Subsidiary is required to deliver its quarterly call report with the FDIC after
the end of each of the first three fiscal quarters of each fiscal year of WEX
Bank and any other Regulated Bank that is a Material Bank Regulated Subsidiary,
its call report and related schedules, all certified by its chief executive
officer, chief financial officer, treasurer or controller as having been
prepared in accordance with FDIC requirements; and
(d)            as soon as available, but in any event at least 90 days after the
beginning of each fiscal year of the Company, forecasts prepared by management
of the Company, in form satisfactory to the Administrative Agent and the
Required Lenders, of consolidated balance sheets and statements of income or
operations and cash flows of the Company and its Subsidiaries on a quarterly
basis for such fiscal year (including the fiscal year in which the Maturity Date
occurs).
-110-

--------------------------------------------------------------------------------

 
As to any information contained in materials furnished pursuant to Section
6.02(c), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
6.02            Certificates; Other Information.  Deliver to the Administrative
Agent and each Lender, in form and detail satisfactory to the Administrative
Agent and the Required Lenders:
(a)            concurrently with the delivery of the financial statements
referred to in Section 6.01(a), and to the extent not constituting part of the
report, its independent certified public accountants pursuant to Section
6.01(a), a certificate of it independent certified public accountants certifying
such financial statements;
(b)            concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by the chief executive officer, chief financial officer, treasurer or
controller of the Company;
(c)            promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Company, and copies of all annual, regular, periodic and
special reports and registration statements which the Company may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
(d)            promptly, and in any event within five Business Days after
receipt thereof by any Loan Party or any Subsidiary thereof, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency (excluding routine comments and
correspondence from such agency) regarding financial or other operational
results of any Loan Party or any Subsidiary thereof; and
(e)            promptly, such additional information regarding the business,
financial or corporate affairs of the Company or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet
at the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on the Company’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that (i) the Company shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Company to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) the Company
shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  Notwithstanding anything contained herein, in every instance
the Company shall be required to provide paper copies of the Compliance
Certificates required by Section 6.02(b) to the Administrative Agent.  Except
for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Company with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
-111-

--------------------------------------------------------------------------------

 
Each Borrower hereby acknowledges that (a) the Administrative Agent and/or MLPFS
will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of such Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to any of the Borrowers or their respective
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities.  Each Borrower hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent, MLPFS, the L/C Issuer and the Lenders to treat such
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrowers or
their respective securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information”; and (z)
the Administrative Agent and MLPFS shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.” 
Notwithstanding the foregoing, no Borrower shall be under any obligation to mark
any Borrower Materials “PUBLIC.”
6.03            Notices.  Promptly notify the Administrative Agent and (except
in the case of subsection (e) below) each Lender:
(a)            of the occurrence of any Default;
(b)            of any matter that has resulted or could reasonably be expected
to result in a Material Adverse Effect;
(c)            of any dispute, litigation, investigation, proceeding or
suspension between the Company or any Subsidiary and any Governmental Authority;
(d)            of the occurrence of any ERISA Event that could reasonably be
expected to have a Material Adverse Effect;
(e)            of the incurrence or issuance of any Indebtedness by any Loan
Party or any of their Subsidiaries (other than any Bank Regulated Subsidiary) in
an original principal amount of greater than $25,000,000 that is not promptly
disclosed on Form 8-K filed with the SEC; and
(f)            of any material change in accounting policies or financial
reporting practices by the Company or any Subsidiary, including any
determination by the Company referred to in Section 2.10(b).
-112-

--------------------------------------------------------------------------------

 
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
6.04            Payment of Obligations.  Pay and discharge as the same shall
become due and payable, all its material obligations and liabilities which if
not paid could reasonably be expected to have a Material Adverse Effect, unless
the same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Company or such Subsidiary; and (b) all lawful claims which, if unpaid,
would by law become a Lien upon its property; other than the Liens permitted
under Section 7.01.
6.05            Preservation of Existence, Etc.  Preserve, renew and maintain in
full force and effect its legal existence and good standing (where such concept
is recognized and has legal meaning) under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 7.04 or 7.05; (b) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.
6.06            Maintenance of Properties.  (a) Maintain, preserve and protect
all of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
and (b) make all necessary repairs thereto and renewals and replacements thereof
except, in each case, where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.
6.07            Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies not Affiliates of the Company, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons.  If any portion of any Mortgaged Property
(which portion contains a building) is at any time located in an area identified
by the Federal Emergency Management Agency (or any successor agency) as a
special flood hazard area with respect to which flood insurance has been made
available under the Flood Insurance Laws, then the Company shall, or shall cause
the applicable Loan Party to (a) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (b) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent, including evidence of annual
renewals of such insurance.
6.08            Compliance with Laws.  Comply in all material respects with the
requirements of all Laws (including the USA PATRIOT Act, Anti-Corruption Laws
and Sanctions) and all orders, writs, injunctions and decrees applicable to it
or to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.
-113-

--------------------------------------------------------------------------------

 
6.09            Books and Records.  Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Company or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Company or such Subsidiary, as the case may be.
6.10            Inspection Rights.  Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at the expense of the Company and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Company; provided that neither the
Administrative Agent nor any Lender may exercise such rights of inspection under
this Section 6.10 more often than two (2) times during any calendar year absent
the existence of an Event of Default; provided, further, that when an Event of
Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Company at any time during normal business hours
and without advance notice.
6.11            Use of Proceeds.  Use the proceeds of the Credit Extensions for
working capital purposes, acquisitions (including without limitation, the EFS
Acquisition), Restricted Payments, the refinancing of Indebtedness and other
general corporate purposes, in each case, not in contravention of any Law or of
any Loan Document and not in any manner that would cause any representation in
Section 5.14(a) or 5.24 to be incorrect; provided that the Company shall use the
proceeds of the Term A-2 Loans and Term B-2 Loans made on the First Amendment
Effective Date solely for the repayment of the Term A-1 Loans and Term B-1
Loans.
6.12            Approvals and Authorizations.  Maintain all authorizations,
consents, approvals and licenses from, exemptions of, and filings and
registrations with, each Governmental Authority of the jurisdiction in which
each Foreign Loan Party is organized and existing, and all approvals and
consents of each other Person in such jurisdiction, in each case that are
required in connection with the Loan Documents.
6.13            Additional Guarantors and Collateral; Redesignation of
Immaterial Subsidiaries; Designation of Stock Pledge Subsidiaries.
(a)            The Company will cause any Person that becomes a Domestic
Subsidiary after the Closing Date (other than an Excluded Domestic Guaranty
Subsidiary), whether by formation, acquisition or otherwise and each Domestic
Subsidiary that ceases to be an Excluded Domestic Guaranty Subsidiary to take
the actions described below and concurrently with the delivery of the documents
referred to in clauses (i) through (iii) below, to deliver to the Administrative
Agent (x) evidence of action of such Person’s board of directors or other
governing body authorizing the execution, delivery and performance thereof and
(y) a favorable written opinion of counsel for such Person, in form and
substance reasonably satisfactory to the Administrative Agent and covering such
matters relating to such Person and the Domestic Subsidiary Guaranty and such
Collateral Documents as the Administrative Agent may reasonably request:
(i)            to execute and deliver to the Administrative Agent, within 30
days after the date such Person first becomes a Domestic Subsidiary or ceases to
be an Excluded Domestic Guaranty Subsidiary (or such later date as the
Administrative Agent may allow in its sole discretion), a supplement to the
Domestic Subsidiary Guaranty, in form and substance satisfactory to the
Administrative Agent; and
-114-

--------------------------------------------------------------------------------

 
(ii)           within 30 days after the date such Person first becomes a
Domestic Subsidiary or ceases to be an Excluded Domestic Guaranty Subsidiary (or
such later date as the Administrative Agent may allow in its sole discretion),
cause such Domestic Subsidiary and each Domestic Loan Party that owns such
Domestic Subsidiary (if it has not already done so) to, as applicable, duly
execute and deliver to the Administrative Agent supplements to the U.S. Security
Agreement, Perfection Certificate, U.S. IP Security Agreements and other
security and pledge agreements, as specified by and in form and substance
reasonably satisfactory to the Administrative Agent and take all actions
required thereunder, including delivery of certificates representing the
certificated Equity Interests in and of such Domestic Subsidiary, if any, in
accordance with the terms of the U.S. Security Agreement), securing payment of
all the Obligations of such Domestic Subsidiary or such Domestic Loan Party, as
the case may be, under the Loan Documents.
 
(b)            Upon the acquisition of any property (other than Real Property
and Excluded Assets (as defined in the U.S. Security Agreement)) by any Domestic
Loan Party, if such property shall not already be subject to a perfected first
priority security interest in favor of the Administrative Agent for the benefit
of the Secured Parties, then the Company shall, at the Company’s expense within
30 days after such acquisition (or such later date as the Administrative Agent
may allow in its sole discretion), cause the applicable Loan Party to take
whatever action may be necessary or advisable in the opinion of the
Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting Liens on such property, enforceable against all third parties.
(c)            With respect to any Material Real Property, the Company will
cause the applicable Domestic Subsidiary (x) within 60 days (or such later date
as the Administrative Agent may allow in its sole discretion) after the date
such Person first becomes a Domestic Subsidiary (other than an Excluded Domestic
Guaranty Subsidiary) or ceases to be an Excluded Domestic Guaranty Subsidiary,
(y) within 60 days (or such later date as the Administrative Agent may allow in
its sole discretion) following acquisition of such Real Property by any Domestic
Loan Party, if such property, in the judgment of the Administrative Agent, shall
not already be subject to a perfected first priority security interest in favor
of the Administrative Agent for the benefit of the Secured Parties, at the
Company’s expense or (z) upon the request of the Administrative Agent following
the occurrence and during the continuance of a Default, at the Company’s
expense, to execute and deliver to the Administrative Agent (unless otherwise
agreed by the Administrative Agent):
(i)           counterparts of the Mortgages covering such Material Real Property
duly executed, acknowledged and delivered and in form suitable for filing or
recording in all filing or recording offices that the Administrative Agent may
deem necessary or desirable in order to create a valid first and subsisting Lien
on the property described therein in favor of the Administrative Agent for the
benefit of the Secured Parties and pay all title insurance charges for the
Mortgage Policies insuring such Mortgages, lien searches and examination
charges, filing, documentary, stamp, intangible and mortgage recording taxes and
other fees, costs and expenses in connection therewith,
 
(ii)         fully paid American Land Title Association (“A.L.T.A.”) Lender’s
Extended Coverage title insurance policies or such other form as customary in
the applicable jurisdiction (the “Mortgage Policies”), with customary
endorsements and in amounts reasonably acceptable to the Administrative Agent,
issued by a nationally recognized title insurance company reasonably acceptable
to the Administrative Agent (the “Title Company”), insuring that the Mortgage on
each Mortgaged Property is a valid and enforceable first and subsisting Lien on
the property described therein, free and clear of all defects (including, but
not limited to, mechanics’ and materialmen’s Liens) encumbrances, and Liens,
excepting only Permitted Encumbrances,
-115-

--------------------------------------------------------------------------------

 
(iii)        American Land Title Association/American Congress on Surveying and
Mapping form surveys, for which all necessary fees (where applicable) have been
paid, and dated no more than 30 days before the day required to be delivered,
certified to the Administrative Agent and the Title Company in a manner
satisfactory to the Administrative Agent by a land surveyor duly registered and
licensed in the jurisdiction(s) in which the property described in such surveys
is located and acceptable to the Administrative Agent, showing all buildings and
other improvements, the location of any easements, parking spaces, rights of
way, building set-back lines and other dimensional regulations,
 
(iv)       an affidavit of no change (or affidavit specifying the changes) with
reference to any existing A.L.T.A surveys for each Mortgaged Property if
required by the Title Company,
 
(v)        an opinion of local counsel in each jurisdiction where the Mortgaged
Property is located and opinions of counsel for the Borrower regarding due
authorization, execution and delivery of the Mortgages, covering such matters as
the Administrative Agent may reasonably require,
 
(vi)       with respect to each Mortgaged Property, such affidavits,
certificates, instruments of indemnification and other items (including a
so-called “gap” indemnification) as shall be reasonably required to induce the
Title Company to issue the Mortgage Policy and endorsements contemplated above,
 
(vii)      proper fixture filings or amendments thereto under the Uniform
Commercial Code on Form UCC-1 or Form UCC-3 for filing under the Uniform
Commercial Code in the appropriate jurisdiction(s) in which the Mortgaged
Properties are located to perfect the security interests in fixtures purported
to be created by the Mortgages (as amended, as applicable) over the Mortgaged
Properties,
 
(viii)     insurance certificates and insurance endorsements with respect to
property insurance as required by Section 6.07 reasonably acceptable to the
Administrative Agent,
 
(ix)        a completed “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to each Mortgaged Property on
which a “Building” (as defined in 12 CFR Chapter III, Section 339.2) is located,
(together with a notice about special flood hazard area status and flood
disaster assistance duly executed by the Borrower and each Loan Party relating
thereto),
 
(x)         a copy of, or certificate as to coverage under, and a declaration
page relating to the flood insurance policies required by Section 6.07, which
shall (A) be endorsed or otherwise amended to include a “standard” lender’s loss
payable endorsement (as applicable); (B) name the collateral agent, on behalf of
the Secured Parties, as additional insured; (C)(1) identify the addresses of
each property located in a special flood hazard area, (2) indicate the
applicable flood zone designation, the flood insurance coverage and the
deductible relating thereto, (3) provide that the insurer will endeavor to give
the collateral agent forty-five (45) days’ written notice of cancellation or
non-renewal and (4) otherwise be in form and substance reasonably acceptable to
the collateral agent.
-116-

--------------------------------------------------------------------------------

 
(d)            The Company will cause any Person that becomes a Foreign
Subsidiary after the Closing Date (other than an Excluded Foreign Guaranty
Subsidiary), and each Foreign Subsidiary that ceases to be an Excluded Foreign
Guaranty Subsidiary, (i) to execute and deliver to the Administrative Agent,
within 30 days after the date such Person first becomes a Foreign Subsidiary or
ceases to be an Excluded Foreign Guaranty Subsidiary (or such later date as the
Administrative Agent may allow in its sole discretion), a Foreign Subsidiary
Guaranty in form and substance satisfactory to the Administrative Agent, and
(ii) concurrently with the delivery of such Foreign Subsidiary Guaranty, to
deliver to the Administrative Agent (x) evidence of action of such Person’s
board of directors or other governing body authorizing the execution, delivery
and performance thereof and (y) a favorable written opinion of counsel for such
Person, in form and substance reasonably satisfactory to the Administrative
Agent and covering such matters relating to such Person and such Foreign
Subsidiary Guaranty, as the Administrative Agent may reasonably request.
(e)            Promptly, and in any event within 30 days (or by such later date
as the Administrative Agent may allow in its sole discretion) of the acquisition
or formation by any Loan Party (other than a Foreign Subsidiary) of a Foreign
Subsidiary that is not an Excluded Pledge Subsidiary, or of any Foreign
Subsidiary ceasing to be an Excluded Pledge Subsidiary, the Company shall cause
each Domestic Loan Party that owns Equity Interests in such Foreign Subsidiary,
if such Loan Party is not already a party to the U.S. Security Agreement, to
execute and deliver to the Administrative Agent (i) a supplement to the U.S.
Security Agreement, in form and substance satisfactory to the Administrative
Agent, (ii) such other Foreign Subsidiary Pledge Documents as may be necessary,
in the reasonable judgment of the Administrative Agent, to effect a pledge to
the Administrative Agent, for the benefit of the Secured Parties, of 65% (or
such lesser percentage as the Loan Parties may own) of each class of the
outstanding Equity Interests of such Foreign Subsidiary, (iii) evidence that all
corporate action required to be taken in connection therewith has been taken and
(iv) a favorable written opinion of counsel in each applicable jurisdiction as
to the effectiveness of such pledge and such other matters as the Administrative
Agent may reasonably request.
(f)            If, as of most recent fiscal quarter or fiscal year for which
financial statements are required to be delivered pursuant to Section 6.01(a) or
(b), all Immaterial Subsidiaries, together with their respective subsidiaries,
account for more than 10% of Consolidated Total Assets, 10% of Consolidated Net
Worth or 10% of the consolidated revenues of the Company for the period of four
consecutive fiscal quarters immediately preceding the date of determination,
then the Company shall so notify the Administrative Agent, and shall, within 10
days of the delivery of the applicable Compliance Certificate, redesignate
Immaterial Subsidiaries as Material Subsidiaries so that all Immaterial
Subsidiaries and their respective Subsidiaries comply with the proviso to the
definition of “Immaterial Subsidiary.”
(g)            The Company may, with the consent of the Administrative Agent
(which consent shall be granted if the Administrative Agent is reasonably
satisfied that local Law provides the means to realize upon the pledge without
undue cost or burden), designate any Subsidiary of WES, all of the issued and
outstanding Equity Interests of which are owned directly by a Foreign Subsidiary
Guarantor, as a WES Stock Pledge Subsidiary by not less than ten (10) Business
Days’ (or such shorter period as the Administrative Agent may agree) notice to
the Administrative Agent, which notice shall be accompanied by (i) such WES
Stock Pledge Documents as may be necessary, in the reasonable judgment of the
Administrative Agent, to effect a pledge to the Administrative Agent, for the
benefit of the Secured Parties, securing the Foreign Obligations, of 100% of
each class of the outstanding Equity Interests of such Foreign Subsidiary, (ii)
evidence that all corporate action required to be taken in connection therewith
has been taken and (iii) a favorable written opinion of counsel in each
applicable jurisdiction as to the effectiveness of such pledge and such other
matters as the Administrative Agent may reasonably request.
6.14            Compliance with Regulatory Requirements.  With respect to each
Material Bank Regulated Subsidiary, (i) comply with all minimum capital ratios
and guidelines, including without limitation, risk-based capital guidelines and
capital leverage regulations (as  may from time to time be prescribed by
regulation or enforceable order of the FDIC or other federal or state regulatory
authorities having jurisdiction over such Person), and within such ratios and
guidelines be “well-capitalized” and (ii) at all times comply with applicable
financial institution regulations and requirements with respect to capital
adequacy.
-117-

--------------------------------------------------------------------------------

 
6.15            Further Assurances.  Promptly upon request by the Administrative
Agent (a) correct any material defect or error that may be discovered in any
Loan Document or in the execution, acknowledgment, filing or recordation
thereof, and (b) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.
 
6.16            Post-Closing Covenant.  The Company shall satisfy the
requirements set forth on Schedule 6.16 on or before the date specified for such
requirement, or any later date as the Administrative Agent may determine in its
sole discretion.
ARTICLE VII
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall not, nor shall it permit any
Subsidiary (other than any Bank Regulated Subsidiary, in the case of Sections
7.02, 7.03, 7.06, 7.08 and 7.12) to, directly or indirectly:
7.01            Liens.  Create, incur, assume or suffer to exist any Lien upon
any of its other property, assets or revenues, whether now owned or hereafter
acquired, other than the following:
(a)            Liens pursuant to any Loan Document (including Liens pursuant to
the Collateral Documents securing the 2023 Senior Notes);
(b)            Liens existing on the Closing Date and listed on Schedule 7.01
and any renewals or extensions thereof; provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased except as contemplated by Section 7.03(b), (iii) the requirements with
respect to any direct or any contingent obligor with respect thereto is not
changed, and (iv) any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.03(b);
(c)            Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
(d)            carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;
-118-

--------------------------------------------------------------------------------

 
(e)            pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;
(f)            deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(g)            Permitted Encumbrances;
(h)            Liens securing judgments for the payment of money not
constituting an Event of Default under Section 8.01(h);
(i)            Liens securing Indebtedness permitted under Section 7.03(g);
provided that, (i) in the case of Indebtedness permitted under Section
7.03(g)(i), (A) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (B) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition, and (ii) in the case of
Indebtedness permitted under Section 7.03(g)(ii), such Liens do not attach to
all assets of the Company or any Subsidiary thereof or otherwise constitute
“blanket” Liens, but instead attach only to specific items of property (and not
to accounts);
(j)            Liens existing on any property or asset acquired in a Permitted
Acquisition or existing on any property or asset of any Person that becomes a
Subsidiary after the Closing Date prior to the time such Person becomes a
Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such Permitted Acquisition or such Person become a Subsidiary,
as the case may be, (ii) such Lien shall not apply to any other property or
assets of the Company or any Subsidiary; and (iii) such Lien shall secure only
those obligations which it secures on the date of such Permitted Acquisition or
the date such Person becomes a Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof and any Indebtedness secured by such Liens is permitted under
Section 7.03(h);
(k)            Liens on any property or assets of the Company or any Subsidiary
in favor of a Bank Regulated Subsidiary securing obligations between such Bank
Regulated Subsidiary and the Company or any Subsidiary not exceeding in the
aggregate (i) $40,000,000 in 2016 and (ii) in each fiscal year thereafter, the
amount which is ten percent (10%) in excess of the aggregate principal amount
permitted in the prior fiscal year;
(l)            Liens incurred by a Bank Regulated Subsidiary in the ordinary
course of its business in connection with the issuance of certificates of
deposit, escrow deposits in the form of money market deposits, customer deposits
and borrowed federal funds, federal funds borrowings from federally chartered
banks, and federal discount window borrowings;
(m)            Liens attaching to any deposit accounts in which cash collateral
in an aggregate amount not to exceed $45,000,000 (which amount shall be
increased by 10% on each anniversary of the date hereof) has been provided in
connection with (i) hedging agreements entered into in the ordinary course of
business and not for speculative purposes or (ii) credit card reimbursement
obligations;
-119-

--------------------------------------------------------------------------------

 
(n)            Liens existing or deemed to exist in connection with any
Permitted Securitization Transaction, but only to the extent that any such Lien
relates to the applicable Securitization Assets sold, contributed, financed or
otherwise conveyed or pledged pursuant to such transactions;
(o)            Liens securing Indebtedness permitted under Section 7.03(p), (r)
or (s), in each case subject to customary intercreditor agreement(s) in form and
substance reasonably acceptable to the Administrative Agent and the Company;
(p)            Liens securing only Indebtedness permitted under Section 7.03(m);
provided that such liens shall not apply to the assets or property of any Loan
Party or of the Company or any Subsidiary other than the RD Entities; and
(q)            Liens on Designated Regulatory Cash arising as a matter of Law or
required by Law.
7.02            Investments.  Make any Investments, except:
(a)            Investments held by the Company or such Subsidiary in the form of
Cash Equivalents;
(b)            (i) advances to officers, directors and employees of the Company
and its Subsidiaries in an aggregate amount not to exceed $3,000,000 at any time
outstanding and (ii) advances of payroll payments in the ordinary course of
business;
(c)            Investments of (i) any Domestic Loan Party in any other Domestic
Loan Party, (ii) any Foreign Loan Party in any other Loan Party (other than a
Limited Guarantor Foreign Subsidiary), (iii) any Limited Guarantor Foreign
Subsidiary in any Subsidiary of WES that is a Limited Guarantor Foreign
Subsidiary or a WES Stock Pledge Subsidiary, or (iv) any Subsidiary that is not
a Loan Party in the Company or any of its Subsidiaries; provided that (x) the
aggregate amount of all Investments in WES Stock Pledge Subsidiaries made in
reliance on the foregoing clause (c)(iii) shall not exceed $175,000,000 at any
time outstanding and (y) if the Administrative Agent has designated a Reduced
Guaranty Investment Cap for any Reduced Guaranty Foreign Subsidiary, the
aggregate amount of all Investments in such Reduced Guaranty Foreign Subsidiary
made in reliance on this subsection (c)(iii) shall not exceed such Reduced
Guaranty Investment Cap over the term of this Agreement;
(d)            Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
(e)            Guarantees permitted by Section 7.03, including Guarantees under
the Loan Documents;
(f)            Investments of (i) any Domestic Loan Party in any Foreign Loan
Party or (ii) any Loan Party (A) in a Subsidiary other than a Loan Party or
(B) in a Limited Guarantor Foreign Subsidiary; provided that the aggregate
amount of all Investments permitted by this clause (f), together with (but
without duplication of) Indebtedness permitted by Section 7.03(e), shall not
exceed $300,000,000 at any time outstanding;
-120-

--------------------------------------------------------------------------------

 
(g)            Investments constituting short-term advances to a Bank Regulated
Subsidiary in an aggregate outstanding amount not to exceed $75,000,000 at any
time; provided that each such advance shall be repaid, and the outstanding
amount of Investments made in reliance on this subsection (g) reduced to zero
for one full Business Day, within 30 days of such advance;
(h)            Investments constituting (i) Permitted Acquisitions or (ii) part
of a Permitted Restructuring Transaction;
(i)            Investments consisting of fundamental changes and Restricted
Payments permitted under Sections 7.04 and 7.06, respectively;
(j)            Investments outstanding on the Closing Date and listed on
Schedule 7.02 and any renewal or extension thereof so long as the amount of such
Investment is not increased thereby;
(k)            Investments by the Company and its Subsidiaries existing on the
Closing Date in the capital stock of their respective Subsidiaries;
(l)            Investments in Swap Contracts permitted under Section 7.03(f);
(m)            Investments in the ordinary course of business consisting of (i)
endorsements for collection or deposit, (ii) customary trade arrangements with
customers consistent with past practices, (iii) guarantees of leases of the
Company or any Subsidiary, (iv) guarantees of performance of non-monetary
obligations of the Company and its Subsidiaries or (v) guarantees of other
obligations not constituting Indebtedness of the Company or any Subsidiary;
provided that, in the case of this clause (v), such guarantees are permitted as
an Investment under subsection (f) above;
(n)            Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers, suppliers or any other Person;
(o)            Investments received as part of a redemption or payment of or
for, as a dividend on, or as a distribution in respect of, other Investments
permitted by this Section 7.02;
(p)            additional Investments made from time to time to the extent made
with proceeds of Qualified Stock of the Company;
(q)            Investments of a Subsidiary acquired after the Closing Date or of
a Person merged into or consolidated with the Company or any Subsidiary in
accordance with Section 7.04 after the Closing Date to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger or consolidation;
(r)            Investments constituting loans and other extensions of credit
made to customers of Bank Regulated Subsidiaries pursuant to one or more
participation agreements with Bank Regulated Subsidiaries in an aggregate amount
not exceeding (i) $200,000,000 in 2016 and (ii) in each fiscal year thereafter,
the amount which is ten percent (10%) in excess of the aggregate principal
amount permitted in the prior fiscal year; provided that the aggregate amount of
Investments outstanding in reliance upon this subsection (r) may not exceed for
more than three consecutive Business Days (x) $135,000,000 in 2016 and (y) in
each fiscal year thereafter, the amount which is ten percent (10%) in excess of
the aggregate amount of Investments permitted under subclause (x) of this
proviso in the prior fiscal year;
-121-

--------------------------------------------------------------------------------

 
(s)            Investments constituting loans and other extensions of credit
made to customers of the Company and its Subsidiaries’ co-branded relationship;
(t)            Investments in connection with pledges, deposits, payments or
performance bonds made or given in the ordinary course of business in connection
with or to secure statutory, regulatory or similar obligations including
obligations under insurance, health, disability, safety or environmental
obligations;
(u)            Investments by the Company or its Subsidiaries in accounts
receivable owing to them, if created or acquired in the ordinary course of
business and payable in accordance with customary trade terms (including the
dating of accounts receivable and extensions of payments in the ordinary course
of business);
(v)            Investments arising out of the receipt by the Company or any
Subsidiary of non-cash consideration for transactions permitted under Section
7.05;
(w)            Investments in a Permitted Securitization Entity required for
capitalization from time to time of such Permitted Securitization Entity or in
connection with a contribution, sale or other transfer of Securitization Assets
to such Permitted Securitization Entity pursuant to or in connection with a
Permitted Securitization Transaction, and Investments constituting Standard
Securitization Undertakings in connection with a Permitted Securitization
Transaction;
(x)            Investments constituting ordinary-course transfer pricing
liabilities among the Company and its Subsidiaries;
(y)            Investments existing on the Closing Date consisting of long-term
Indebtedness of RD Acquisition Sub 1 to the Company and interest accrued and
that may accrue thereon, not exceeding $250,000,000 in aggregate principal
amount;
(z)            Investments constituting Guarantees by the Company of
ordinary-course liabilities, not constituting Indebtedness, of Foreign
Subsidiaries; provided that the maximum amount of liabilities so Guaranteed in
reliance on this clause (z) may not exceed $150,000,000;
(aa)            Investments by WEX International Holdings (and other
Subsidiaries of WEX, other than WES and its Subsidiaries) in WES; provided that
the aggregate amount of Investments made in reliance on this subsection (aa)
shall not exceed $350,000,000 over the term of this Agreement;
(bb)            other Investments not exceeding $50,000,000 in the aggregate in
any fiscal year of the Company; and
(cc)            Investments consisting of Guarantees of Permitted Factoring
Transactions to the extent permitted under the definition of Permitted Factoring
Transactions.
7.03            Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:
(a)            Indebtedness under the Loan Documents;
-122-

--------------------------------------------------------------------------------

 
(b)            Indebtedness outstanding on the Closing Date and listed on
Schedule 7.03 and any Permitted Refinancing Indebtedness in respect thereof;
(c)            Indebtedness of (i) any Domestic Loan Party to any other Loan
Party, (ii) any Foreign Loan Party (other than a Limited Guarantor Foreign
Subsidiary) to another Foreign Loan Party, (iii) any Limited Guarantor Foreign
Subsidiary or WES Stock Pledge Subsidiary to any Limited Guarantor Foreign
Subsidiary or (iv) any Subsidiary that is not a Loan Party to any other
Subsidiary that is not a Loan Party; provided that (x) the aggregate outstanding
amount of Indebtedness incurred by WES Stock Pledge Subsidiaries in reliance on
the foregoing clause (c)(iii) shall not, when taken together with (but without
duplication of) all other Investments in such WES Stock Pledge Subsidiaries in
reliance on Section 7.02(c)(iii), at any time exceed $175,000,000 and (y) if the
Administrative Agent has designated a Reduced Guaranty Investment Cap for any
Reduced Guaranty Foreign Subsidiary, the aggregate outstanding amount of all
Indebtedness of such Reduced Guaranty Foreign Subsidiary incurred in reliance on
this Section 7.03(c)(iii) shall not, when taken together with (but without
duplication of) all other Indebtedness incurred by such Reduced Guaranty Foreign
Subsidiary in reliance on Section 7.02(c)(iii), at any time exceed such Reduced
Guaranty Investment Cap; or;
(d)            Guarantees by (i) any Domestic Loan Party of Indebtedness of any
other Domestic Loan Party, (ii) any Foreign Loan Party of Indebtedness of any
other Loan Party (other than a Limited Guarantor Foreign Subsidiary), (iii) any
Limited Guarantor Foreign Subsidiary of any Indebtedness of any other Limited
Guarantor Foreign Subsidiary, or (iv) Subsidiary that is not a Loan Party of
Indebtedness of the Company or any of its Subsidiaries; provided that any
Guarantee by a Loan Party of Indebtedness that is subordinated to the
Obligations shall be subordinated to the Obligations to the same extent as such
Guaranteed Indebtedness;
(e)            Indebtedness of (i) any Foreign Loan Party to any Domestic Loan
Party, or of any Limited Guarantor Foreign Subsidiary or any other Subsidiary
other than a Loan Party to any Loan Party and (ii) Guarantees by any Domestic
Loan Party of Indebtedness of any Person other than a Domestic Loan Party, or by
any Foreign Loan Party of Indebtedness of any Limited Guarantor Foreign
Subsidiary or any Subsidiary other than a Loan Party; provided that the
aggregate amount of Indebtedness and Guarantees permitted by this clause (e)
together with (but without duplication of) Investments pursuant to Section
7.02(f), shall not exceed $300,000,000 at any time outstanding; provided,
further, that any Guarantee by a Loan Party of Indebtedness that is subordinated
to the Obligations shall be subordinated to the Obligations to the same extent
as such Guaranteed Indebtedness;
(f)            obligations (contingent or otherwise) of the Company or any
Subsidiary existing or arising under any Swap Contract; provided that (i) (x)
such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view,” or (y)
such obligations arise out of the Company’s or any Subsidiary’s hedging of its
fuel price-related earnings exposure in a manner consistent with the Company’s
practices as of the Closing Date and, in each case, not for purposes of
speculation and (ii) such Swap Contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party upon termination of such Swap
Contract by the non-defaulting party;
-123-

--------------------------------------------------------------------------------

 
(g)            Indebtedness in respect of (i) capital leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets and (ii)
other secured Indebtedness, in each case within the applicable limitations set
forth in Section 7.01(i), and Permitted Refinancing Indebtedness in respect of
clauses (i) and (ii); provided, however, that the aggregate amount of all such
Indebtedness at any one time outstanding shall not exceed $40,000,000;
(h)            Indebtedness of any Person that becomes a Subsidiary after the
Closing Date and extensions, renewals, refinancings and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof and
any Permitted Refinancing Indebtedness in respect thereof; provided that (i)
such Indebtedness exists at the time such Person becomes a Subsidiary and is not
created in contemplation of or in connection with such Person becoming a
Subsidiary and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (h) shall not exceed $30,000,000 at any time outstanding;
(i)            Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business; provided that such
Indebtedness is extinguished within five (5) Business Days of incurrence;
(j)            Indebtedness of the Company or any Subsidiary constituting
indemnification, adjustment of purchase price, earn outs or similarly
obligations, in each case, incurred or assumed in connection with the
acquisition or disposition of any business, assets or a Subsidiary permitted
hereunder;
(k)            subordinated Indebtedness of the Company; provided that (i) no
such Indebtedness shall mature or amortize earlier than 180 days after the
latest Maturity Date in respect of a Facility hereunder, (ii) no agreement or
instrument executed with respect to such Indebtedness shall have any financial
covenants, events of default or terms which conflict with, or covenants which
are more restrictive than the terms of the Loan Documents (and all such
financial covenants, events of default, terms and covenants shall be reasonably
satisfactory to the Administrative Agent), and the Company shall have delivered
to the Administrative Agent copies of all such agreements and instruments prior
to the execution thereof, (iii) the terms of subordination of such Indebtedness
shall be reasonably satisfactory to the Administrative Agent and (iv) no Default
shall have occurred or be continuing or would result from the incurrence of such
Indebtedness, and a Responsible Officer of the Company shall have delivered a
certificate to the Administrative Agent demonstrating the same;
(l)            obligations of the Company or any Subsidiary (i) pursuant to or
in connection with any Permitted Securitization Transaction, to the extent such
obligations satisfy the conditions set forth in Section 7.16 and (ii) in respect
of a Permitted Factoring Transaction;
(m)            Indebtedness (i) of the RD Entities under one or more working
capital facilities, in an aggregate outstanding principal amount not to exceed
$40,000,000 at any time, or (ii) constituting Guarantees by the Company of such
Indebtedness;
(n)            Indebtedness constituting Investments permitted by Section
7.02(y) or (z);
-124-

--------------------------------------------------------------------------------

 
(o)            other Indebtedness constituting unsecured senior or senior
subordinated notes of the Company (including the 2023 Senior Notes), so long as
immediately before and immediately after giving effect on a Pro Forma Basis to
the incurrence thereof no Default shall have occurred and be continuing;
provided that (i) the aggregate principal amount of such Indebtedness
outstanding at any time shall not exceed $400,000,000, (ii) such Indebtedness
has a final maturity date equal to or later than 180 days after the final
maturity date of, and has a Weighted Average Life to Maturity equal to or
greater than the Weighted Average Life to Maturity of, the Term Loans, (iii) the
terms and conditions of such Indebtedness (excluding pricing and optional
prepayment or redemption terms) reflect market terms on the date of issuance,
are reasonably acceptable to the Administrative Agent and do not contain
covenants (including financial maintenance covenants), taken as a whole, that
are materially more restrictive than (or in addition to), with respect to the
Company and its Subsidiaries and any guarantor, those contained in this
Agreement with respect to the Company and its Subsidiaries on the date of
issuance; (iv) such Indebtedness is not guaranteed by any Subsidiary of the
Company that is not a Domestic Subsidiary Guarantor; and (v) such Indebtedness
is either Indebtedness under the 2023 Senior Notes or a refinancing of such
Indebtedness (or a prior refinancing thereof);
(p)            Incremental Equivalent Debt and any Permitted Refinancing
Indebtedness in respect thereof; provided that it shall be a condition precedent
to the effectiveness of any Incremental Equivalent Debt that (x) after giving
effect thereto, the Incremental Amount does not exceed the Incremental Cap, and
(y) no Default or Event of Default shall have occurred and be continuing
immediately prior to or immediately after giving effect to such Incremental
Equivalent Debt;
(q)            Permitted Unsecured Refinancing Debt and any Permitted
Refinancing Indebtedness in respect thereof;
(r)            Permitted Pari Passu Refinancing Debt and any Permitted
Refinancing Indebtedness in respect thereof;
(s)            Permitted Junior Priority Refinancing Debt, and any Permitted
Refinancing Indebtedness in respect thereof;
(t)            other unsecured Indebtedness in an aggregate principal amount not
to exceed $100,000,000 at any time outstanding;
(u)            Indebtedness incurred in connection with (and constituting part
of) a Permitted Restructuring Transaction; and
(v)            Indebtedness incurred in the ordinary course of business in
connection with cash pooling arrangements, cash management and other similar
arrangements consisting of netting arrangements and overdraft protections
incurred in the ordinary course of business.
7.04            Fundamental Changes.  Merge, dissolve, liquidate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except, so long as no
Default or Event of Default exists or would result therefrom:
(a)            any Subsidiary may merge with (i) the Company; provided that the
Company shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries; provided that (A) when any Designated Borrower is merging
with another Subsidiary, such Designated Borrower shall be the continuing or
surviving Person, (B) when any Domestic Subsidiary Guarantor is merging with
another Subsidiary (other than a Designated Borrower), a Domestic Subsidiary
Guarantor shall be the continuing or surviving Person, (C) when any Foreign
Subsidiary Guarantor is merging with another Subsidiary (other than a Designated
Borrower or Domestic Subsidiary Guarantor), a Foreign Subsidiary Guarantor shall
be the continuing or surviving Person, and (D) when any wholly-owned Subsidiary
is merging with another Subsidiary, a wholly-owned Subsidiary shall be the
continuing or surviving Person;
-125-

--------------------------------------------------------------------------------

 
(b)            any Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Company or to another
Subsidiary; provided that (i) if the transferor in such a transaction is a
Designated Borrower that is a Domestic Subsidiary or a Domestic Subsidiary
Guarantor, then the transferee must be the Company, a Designated Borrower that
is a Domestic Subsidiary or a Domestic Subsidiary Guarantor and (ii) if the
transferor in such a transaction is a Designated Borrower that is a Foreign
Subsidiary or a Foreign Subsidiary Guarantor, then the transferee must be the
Company, a Designated Borrower or a Subsidiary Guarantor;
(c)            the Company or any Subsidiary may merge with any other Person in
order to effect a Permitted Acquisition; provided that (i) the continuing or
surviving Person shall have complied with the requirements of Section 6.13, if
applicable, and (ii) in the case of a merger of a Borrower with any other
Person, such Borrower shall be the continuing or surviving Person; and
(d)            in connection with a Permitted Restructuring Transaction.
7.05            Dispositions.  Make any Disposition or enter into any agreement
to make any Disposition, except:
(a)            Dispositions of obsolete or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business;
(b)            Dispositions of inventory in the ordinary course of business;
(c)            Dispositions of equipment or real property to the extent that (i)
such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property or (iii)
such property is no longer needed for the operation of the Borrower;
(d)            Dispositions of property by any Subsidiary to the Company or to a
wholly-owned Subsidiary; provided that except to the extent that such
Disposition is permitted as an Investment under Section 7.02 (i) if the
transferor in such a transaction is a Designated Borrower that is a Domestic
Subsidiary or is a Domestic Subsidiary Guarantor, then the transferee must be
the Company, a Designated Borrower that is a Domestic Subsidiary or a Domestic
Subsidiary Guarantor and (ii) if the transferor in such a transaction is a
Designated Borrower that is a Foreign Subsidiary or is a Foreign Subsidiary
Guarantor, then the transferee must be the Company, a Designated Borrower or a
Subsidiary Guarantor;
(e)            Dispositions permitted by Section 7.04;
(f)            Dispositions by the Company and its Subsidiaries of property
permitted by Section 7.12;
(g)            Dispositions of Securitization Assets for fair market value (or
for fair consideration and reasonably equivalent value) to one or more Permitted
Securitization Entities and their assigns pursuant to or in connection with a
Permitted Securitization Transaction or by any Permitted Securitization Entity
in connection therewith;
-126-

--------------------------------------------------------------------------------

 
(h)            other Dispositions from and after the Closing Date by the Company
and its Subsidiaries for an aggregate sale price not to exceed 5% of
Consolidated Total Assets calculated at the time of each Disposition; provided
that with respect to any Disposition pursuant to this clause (h), the Company or
any Subsidiary shall receive not less than 75% of such consideration in the form
of cash or Cash Equivalents;
(i)            transfers of customer relationships and related accounts
receivables from any Acquired Entity or Business directly or indirectly to any
Bank Regulated Subsidiary;
(j)            Dispositions as part of a Permitted Restructuring Transaction;
and
(k)            Dispositions of Factorable Receivables in Permitted Factoring
Transactions;
provided, however, that any Disposition pursuant to clauses (a), (b), (c), (f),
(h) and (k) shall be for fair market value.
7.06            Restricted Payments.  Declare or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, or (in the case of Subsidiaries of the Company only) issue or sell any
Equity Interests, except that, so long as no Default or Event of Default shall
have occurred and be continuing at the time of any action described below or
would result therefrom:
(a)            each Subsidiary may make Restricted Payments to (i) the Company
and its Subsidiaries and (ii) any other Person that owns an Equity Interest in
such Subsidiary, in each case of clauses (i) and (ii), ratably according to
their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made;
(b)            the Company and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;
(c)            the Company and each Subsidiary may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its Qualified Stock;
(d)            the Company may make Restricted Payments pursuant to and in
accordance with stock option plans or other benefit plans for management or
employees of the Company and its Subsidiaries;
(e)            the Company may from time to time make other Restricted Payments;
provided that (A) after giving effect to each such Restricted Payment and any
related transactions (including any related incurrence of Indebtedness), the
Consolidated Leverage Ratio for the most recently completed Test Period shall be
less than 2.50:1.00, calculated on a Pro Forma Basis and (B) prior to making any
such Restricted Payment, if requested by the Administrative Agent, the
Administrative Agent shall have received a certificate, dated the date of such
Restricted Payment and signed by a Responsible Officer of the Company,
confirming compliance with the restrictions set forth in this Section 7.06(e)
and containing calculations in reasonable detail demonstrating such compliance;
-127-

--------------------------------------------------------------------------------

 
(f)            so long as the Company would be in compliance with Section 7.11
on a Pro Forma Basis after giving effect to such Restricted Payments and any
related transactions (including any related incurrence of Indebtedness), the
Company may make Restricted Payments not otherwise permitted hereunder in an
aggregate amount of $50,000,000 during each fiscal year of the Company, of which
100% of unused amounts may be carried over into subsequent years;
(g)            sales or issuances of Equity Interests (i) to the Company or to a
wholly-owned Subsidiary of the Company; (ii) constituting directors’ qualifying
shares or sales to foreign nationals required for compliance with applicable
Laws; (iii) in a transaction otherwise permitted hereunder and resulting in such
Subsidiary no longer constituting a Subsidiary, so long as the remaining
Investment would have been permitted under Section 7.02; (iv) constituting the
issuance of common Equity Interests (including warrants, options or rights to
purchase shares of common Equity Interests, but excluding Disqualified Stock),
or issuances of Disqualified Stock permitted under Section 7.03; or (v) in a
Subsidiary that is, or is intended to be, a joint venture or partially-owned
Subsidiary to a joint venture partner or other investor to the extent that the
joint venture partner or other investor contributes or transfers cash, Cash
Equivalents, or other assets the value of which is at least equivalent to the
fair market value of the Equity Interests so sold or issued; or
(h)            the Company and its Subsidiaries may make Restricted Payments as
part of a Permitted Restructuring Transaction.
7.07            Change in Nature of Business; Bank Regulated Subsidiaries.
(a)            Engage in any business, if, as a result, the general nature of
the business of the Loan Parties taken as a whole, would be substantially
changed from the general nature of the business of the Loan Parties taken as a
whole, on the Closing Date.
(b)            Permit any Equity Interest in any Material Bank Regulated
Subsidiary to be held, directly or indirectly, by any Person other than the
Company, other than as a result of a directive from any regulatory Governmental
Authority, the compliance by the Company and such Material Bank Regulated
Subsidiary with which does not result in (i) such Material Bank Regulated
Subsidiary ceasing to be a Subsidiary of the Company or (ii) a Bank Regulated
Subsidiary Event.
7.08            Transactions with Affiliates.  Enter into any transaction of any
kind with any Affiliate of a Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Company or such Subsidiary as would be obtainable by the Company or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not apply
to (a) Restricted Payments made in accordance with Section 7.06, (b)
transactions between or among the Company and any of its wholly-owned
Subsidiaries (or any Permitted Securitization Entity) or between and among any
wholly-owned Subsidiaries (or any Permitted Securitization Entity) not involving
any other Affiliate, (c) transactions entirely among WES and its Subsidiaries or
(d) Permitted Restructuring Transactions.
-128-

--------------------------------------------------------------------------------

 
7.09            Burdensome Agreements.  Enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of the Company or any Subsidiary to create, incur
or permit to exist any Lien upon any of its property or assets to secure the
Obligations, or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to any shares of its capital stock or to make or
repay loans or advances to the Company or any other Subsidiary or to guarantee
Indebtedness of the Company or any other Subsidiary; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by Law or by
this Agreement or the Loan Documents, (ii) the foregoing shall not apply to
restrictions and conditions existing on the Closing Date and identified on
Schedule 7.09 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition)
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary or other asset sale
agreements pending such sale, provided such restrictions and conditions apply
only to the Subsidiary or assets to be sold and such sale is permitted
hereunder, (iv) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, (v) the foregoing shall not apply to (x)
any agreement relating to Indebtedness incurred in reliance on Section 7.03(h)
(to the extent that such restrictions apply only to the Person becoming a
Subsidiary of the Company and any of its Subsidiaries that also become
Subsidiaries of the Company in the same transaction or series of related
transactions), or (y) any agreement relating to Indebtedness incurred in
reliance on Section 7.03(k), (o), (p), (q), (r), (s) or (t) (in each case, so
long as such agreement permits the Obligations to become secured without further
consent or act by the lenders or holders of Indebtedness thereunder; provided
that, in the case of Section 7.03(o), (p), (q), (r), (s) or (t) such agreement
may require that such Indebtedness be equally and ratably secured by any
collateral on which a Lien is granted to secure the Obligations),
(vi) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof, (vii) the
foregoing shall not apply to restrictions on cash (or Cash Equivalents) or other
deposits imposed by agreements entered into in the ordinary course of business
(including, for the avoidance of doubt, incurred in reliance on Section 7.01(m))
or restrictions on Designated Regulatory Cash, (viii) the foregoing shall not
apply to customary restrictions and conditions imposed by any agreement relating
to any agreement relating to Indebtedness incurred in reliance on
Section 7.03(m), provided that such latter restrictions and conditions affect
only the RD Entities; provided, further, that this Section 7.09 shall not apply
(i) to a Bank Regulated Subsidiary to the extent that any such restriction,
prohibition or condition is imposed by a Governmental Authority in connection
with the ordinary course of business of such Bank Regulated Subsidiary, (ii) to
the Company or any Subsidiary in connection with any agreements evidencing a
Permitted Factoring Transaction, (iii) to the Company or any Subsidiary in
connection with a Permitted Securitization Transaction; provided that, in the
case of this clause (iii), the same extend only to the related Securitization
Assets and the Equity Interests of the relevant Permitted Securitization Entity,
or (iv) to any Permitted Securitization Entity in connection with any agreements
evidencing a Permitted Securitization Transaction.
7.10            Use of Proceeds.  Use the proceeds of any Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, (x) to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) in violation of Law (including Regulation U) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose or (y) for any
purpose which would breach Anti-Corruption Laws or Sanctions.
7.11            Financial Covenants.  Except with the consent of the Required
Financial Covenant Lenders:
(a)            Consolidated Interest Coverage Ratio.  Permit the Consolidated
Interest Coverage Ratio as of the end of any fiscal quarter of the Company to be
less than 3:25 to 1:00.
(b)            Consolidated Leverage Ratio.  Permit the Consolidated Leverage
Ratio as of the end of any fiscal quarter of the Company to exceed the ratio set
forth below opposite the period in which such day falls:

Fiscal Quarter Ended During the Periods Below
Maximum Consolidated
Leverage Ratio
September 30, 2016
5.40:1:00
December 31, 2016 through September 30, 2017
5.25:1:00
December 31, 2017 through September 30, 2018
5.00:1:00
December 31, 2018 through September 30, 2019
4.25:1.00
December 31, 2019 and thereafter
4.00:1:00



-129-

--------------------------------------------------------------------------------

 
7.12            Sale and Leasebacks.  Enter into any arrangement with any Person
providing for the leasing by the Company or any Subsidiary of real or personal
property that has been or is to be sold or transferred by the Company or such
Subsidiary to such Person or to any other Person to whom funds have been or are
to be advanced by such Person on the security of such property or rental
obligations of the Company or such Subsidiary unless such arrangement is entered
into in connection with the financing of the acquisition of such property
through the proceeds of a capital lease permitted by Section 7.03(g)(i) and the
sale or transfer of such property occurs within thirty days following the
acquisition thereof by the Company or any of its Subsidiaries.
7.13            Accounting Changes.  (i) Make any material change in accounting
principles or reporting practices, except as are made in accordance with GAAP or
as are otherwise consented to by the Administrative Agent or (ii) change its
fiscal year or quarters or the method of determination thereof; provided that
this Section 7.13 shall not apply to a Bank Regulated Subsidiary to the extent
that any such change is required or imposed by a Governmental Authority.
7.14            Tax Receivable Agreement; Prepayments.
(a)            Make any payment under the Tax Receivable Agreement if an Event
of Default has occurred and is continuing, or make any prepayment under the Tax
Receivable Agreement other than Permitted Tax Receivable Agreement Prepayments.
(b)            Make any prepayment in respect of, or redeem or purchase, any
Indebtedness incurred in reliance upon Section 7.03(k) or (o).
7.15            Amendments.  Amend (i) the documents or instruments governing
any Indebtedness incurred under Section 7.03(k) or (o) without the consent of
the Administrative Agent or (ii) any Organizational Document in a manner
materially adverse to the Administrative Agent or the Lenders.
7.16            Permitted Securitization Transactions.
(a)            Permit the aggregate Attributable Indebtedness in respect of all
Permitted Securitization Transactions of the Company, its Subsidiaries and all
Permitted Securitization Entities to third parties to exceed $450,000,000 at any
time.
(b)            Except in the case of a Permitted Securitization Entity, incur or
become obligated with respect to any Indebtedness or other liabilities or
obligations in connection with any Permitted Securitization Transaction other
than Indebtedness or other liabilities or obligations (i) resulting from the
transfer of any Securitization Assets in connection with a Permitted
Securitization Transaction so long as such Indebtedness is non-recourse to the
Company and any Subsidiary (other than the applicable Permitted Securitization
Entity), except for Standard Securitization Undertakings and (ii) consisting of
Standard Securitization Undertakings.
-130-

--------------------------------------------------------------------------------

 
7.17            Changes in Locations, Name, etc.  In the case of any Loan Party
any assets of which (including any Equity Interests of any Subsidiary) are
pledged to secure any of the Obligations, except upon 10 days prior written
notice to the Administrative Agent (or within any other such period as agreed by
the Administrative Agent) and execution and delivery to the Administrative Agent
of all additional financing statements and other documents reasonably requested
by the Administrative Agent to maintain the validity, perfection and priority of
the security interests provided for herein:
(a)            change its jurisdiction of organization;
(b)            change its name; or
(c)            if it is not a “registered organization” (as defined in the
Uniform Commercial Code), change its location (as determined under the Uniform
Commercial Code).
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
8.01            Events of Default.  Any of the following shall constitute an
“Event of Default”:
(a)            Non-Payment.  Any Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein, and in the currency required
hereunder, any amount of principal of any Loan or any L/C Obligation, or (ii)
within three Business Days after the same becomes due, any interest on any Loan
or on any L/C Obligation, or any fee due hereunder, or any other amount payable
hereunder or under any other Loan Document; or
(b)            Specific Covenants.  The Company fails to perform or observe any
term, covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05,
6.10, 6.11, 6.13, 6.16 or Article VII; provided that a Default as a result of a
breach of Section 7.11 (the “Financial Covenants”) shall not in and of itself
constitute an Event of Default with respect to any Term Facility (other than the
Term AA-2 Facility) unless the Required Financial Covenant Lenders have
accelerated any Term AA-2 Loans and Revolving Credit Loans then outstanding or
terminated the Revolving Credit Commitments as a result of such breach and such
declaration has not been rescinded on or before the date on which the Term
Lenders (other than the Lenders under the Term AA-2 Facility) declare an Event
of Default in connection therewith; or any Loan Party fails to perform or
observe any term, covenant or agreement contained in any Guaranty to which it is
a party; or
(c)            Other Defaults.  Any Loan Party or the Specified Designated
Borrower fails to perform or observe any other covenant or agreement (not
specified in subsection (a) or (b) above) contained in any Loan Document on its
part to be performed or observed and such failure continues for 30 days after
the Company or any of its Subsidiaries obtains knowledge thereof; or
(d)            Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Company or any other Loan Party or the Specified Designated Borrower herein, in
any other Loan Document, or in any document delivered in connection herewith or
therewith shall be incorrect or misleading in any material respect when made or
deemed made; or
-131-

--------------------------------------------------------------------------------

 
(e)            Cross-Default.  (i) The Company, any other Loan Party or any
Material Subsidiary (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount, or fails to make any payment when due of the Swap
Termination Value in an amount greater than the Threshold Amount, or (B) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded (in each case, after giving effect to any applicable
grace period) (provided that any breach of any Financial Covenant giving rise to
an event described in clause (B) above shall not, by itself, constitute an Event
of Default under any Term Facility (other than the Term AA-2 Facility) unless
the Required Financial Covenant Lenders have accelerated any Term AA-2 Loans and
Revolving Credit Loans then outstanding or terminated the Revolving Credit
Commitments as a result of such breach and such declaration has not been
rescinded on or before the date on which the Term Lenders (other than the
Lenders under the Term AA-2 Facility) declare an Event of Default in connection
therewith); provided that this clause (e)(i) shall not apply (x) to secured
Indebtedness that becomes due as a result of the voluntary Disposition or
transfer of the property or assets securing such Indebtedness, so long as such
Disposition is permitted hereunder and such Indebtedness is retired concurrently
therewith or (y) to mandatory prepayments or redemptions of Indebtedness
incurred in reliance on Section 7.03(k), (o), (p), (q), (r), (s) or (t) in
accordance with the terms of such Indebtedness, so long as such Disposition and
such prepayment is permitted hereunder; or (ii) there occurs under any Swap
Contract an Early Termination Date (as defined in such Swap Contract) resulting
from any event of default under such Swap Contract as to which the Company, any
other Loan Party or any Material Subsidiary is the Defaulting Party (as defined
in such Swap Contract) and the Swap Termination Value owed by the Company, such
other Loan Party or Material Subsidiary as a result thereof is greater than the
Threshold Amount; or
(f)            Insolvency Proceedings, Etc.  (i) Any Loan Party or any of its
Material Subsidiaries (A) files, issues, institutes or consents to the filing,
issuing or institution of any petition, procedure or proceeding under or to take
advantage of any Debtor Relief Law, or (B) makes an assignment for the benefit
of creditors or initiates or enters into a composition, compromise or
arrangement with any of its creditors, or (C) applies for or consents to the
appointment of any receiver, administrator, examiner, compulsory manager,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property, or (D) is adjudicated as
insolvent; or (ii) any receiver, administrator, examiner, compulsory manager,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed in respect of any Loan Party or any of its Material Subsidiaries
without the application or consent of such Person and, in the case of such an
appointment under the laws of the United States or any other jurisdiction in
which such appointment may be contested and such Person is contesting such
appointment in good faith by appropriate proceedings diligently conducted, such
appointment is not discharged or stayed within 60 calendar days; or (iii) any
procedure or proceeding under or to take advantage of any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted or any petition under or to take advantage of any Debtor Relief Law
is filed or issued without the consent of such Person and continues undismissed
or unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding or with respect to any such petition; or
-132-

--------------------------------------------------------------------------------

 
(g)            Inability to Pay Debts; Attachment.  (i) The Company or any
Material Subsidiary admits in writing its inability or fails generally to pay
its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or
(h)            Judgments.  There is entered against the Company or any
Subsidiary one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage) and enforcement of such judgment is
not stayed, by reason of a pending appeal or otherwise, vacated, discharged or
satisfied within 30 days after entry thereof, or there is a period of 10
consecutive days thereafter during which a stay of enforcement of such judgment
is not in effect; or
(i)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount (provided that, with respect to any Multiemployer Plan, this clause (i)
shall only apply if the Company has received written notice from such plan or
otherwise becomes aware that an event or circumstance described in such clause
has occurred) or (ii) the Company or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, and the extension of the
time to pay in connection with the resolution of any dispute in accordance with
the terms of Title IV of ERISA any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of the Threshold Amount; or
(j)            Invalidity of Loan Documents.  Any provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party or the Specified Designated
Borrower denies that it has any or further liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document; or
(k)            Change of Control.  There occurs any Change of Control; or
(l)            Bank Regulated Subsidiary Event.  A Bank Regulated Subsidiary
Event shall occur, or WEX Bank or any other Material Bank Regulated Subsidiary
shall fail at any time to be “adequately capitalized” in accordance with
applicable federal or state laws; or
(m)            Collateral Documents.  Any Collateral Document after delivery
thereof pursuant to Section 4.01, 6.13 or 6.16 shall for any reason (other than
pursuant to the terms thereof) cease to create a valid and perfected first
priority Lien on the Collateral purported to be covered thereby; except to the
extent that any such loss of perfection or priority results from the failure of
the Administrative Agent to (i) maintain possession of certificates actually
delivered to it representing securities pledged under the Collateral Documents,
(ii) file initial Uniform Commercial Code financing statements or continuation
statements or other equivalent filings or (iii) take any other action reasonably
directed by the Company to create and maintain the validity, perfection or
priority of the Lien thereof (and the Company shall pay all costs and expenses
incurred in connection with any such action); or
-133-

--------------------------------------------------------------------------------

 
(n)            Subordination.  (i) The subordination provisions of the documents
evidencing or governing any subordinated Indebtedness (the “Subordination
Provisions”) shall, in whole or in part, terminate, cease to be effective or
cease to be legally valid, binding and enforceable against any holder of the
applicable subordinated Indebtedness; or (ii) the Company or any other Loan
Party shall, directly or indirectly, disavow or contest in any manner (A) the
effectiveness, validity or enforceability of any of the Subordination
Provisions, (B) that the Subordination Provisions exist for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer or (C) that all payments of
principal of or premium and interest on the applicable subordinated
Indebtedness, or realized from the liquidation of any property of any Loan
Party, shall be subject to any of the Subordination Provisions.
8.02            Remedies Upon Event of Default.
(i)            If an Event of Default occurs and is continuing as a result of a
failure to observe or perform a Financial Covenant set forth in Section 7.11,
the Administrative Agent shall, at the request of, or may, with the consent of,
the Required Financial Covenant Lenders, take the following actions:
(a)            in the case of a termination of the Revolving Credit Commitments,
declare the commitment of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)            declare the unpaid principal amount of all outstanding Term AA-2
Loans or Revolving Credit Loans, as applicable, all interest accrued and unpaid
thereon, and all other amounts with respect thereto, owing or payable hereunder,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;
 (c)            in the case of a termination of the Revolving Credit
Commitments, require that the Company Cash Collateralize the L/C Obligations (in
an amount equal to the then Outstanding Amount thereof); and
(d)            in the case of a termination of the Revolving Credit Commitments,
exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;
 (ii)            If any other Event of Default occurs and is continuing or if an
Event of Default occurs and is continuing as a result of a failure to observe or
perform a Financial Covenant set forth in Section 7.11 and any of actions set
forth in (i) above have been taken, the Administrative Agent shall, at the
request of, or may, with the consent of, the Required Lenders (or in the case of
a termination of the Revolving Credit Commitments, the Required Revolving Credit
Lenders), take any or all of the following actions:
(a)            declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;
(b)            declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;
-134-

--------------------------------------------------------------------------------

 
(c)            in the case of a termination of the Revolving Credit Commitments,
require that the Company Cash Collateralize the L/C Obligations (in an amount
equal to the then Outstanding Amount thereof); and
(d)            exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Loan Documents;
provided, however, that, notwithstanding (i) and (ii) above, upon the occurrence
of an actual or deemed entry of an order for relief with respect to any Borrower
under the Bankruptcy Code of the United States, the obligation of each Lender to
make Loans and any obligation of the L/C Issuer to make L/C Credit Extensions
shall automatically terminate, the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, and the obligation of the Company to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.
8.03            Application of Funds.  After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including  fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) arising under the Loan Documents and amounts payable
under Article III), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and Obligations then owing under
Specified Hedge Agreements and Specified Cash Management Agreement, ratably
among the Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks
in proportion to the respective amounts described in this clause Fourth held by
them;
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.
-135-

--------------------------------------------------------------------------------

 
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
Notwithstanding the foregoing, Obligations arising under the Specified Cash
Management Agreement and Specified Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.  Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.
ARTICLE IX
ADMINISTRATIVE AGENT
9.01            Appointment and Authority.
(a)            Each of the Lenders and the L/C Issuer hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and the CAM Agreement and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article IX are solely for the
benefit of the Administrative Agent, the Lenders and the L/C Issuer, and no
Borrower shall have rights as a third party beneficiary of any of such
provisions.  It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law. 
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
(b)            The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents and the CAM Agreement, and each of the Lenders
(including in its capacities as a potential Hedge Bank and a potential Cash
Management Bank) and the L/C Issuer hereby irrevocably appoints and authorizes
the Administrative Agent to act as the agent of such Lender and the L/C Issuer
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto.  In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section 10.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.
9.02            Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
-136-

--------------------------------------------------------------------------------

 
9.03            Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Administrative
Agent:
(a)            shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
(b)            shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law;
(c)            shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any of the Borrowers or any of
their respective Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity;
(d)            The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct, as
determined by a court of competent jurisdiction by a final and nonappealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent by the Company, a Lender or the L/C Issuer; and
(e)            The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
-137-

--------------------------------------------------------------------------------

 
9.04            Reliance by Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
9.05            Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article IX shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
9.06            Resignation of Administrative Agent.  The Administrative Agent
may at any time give notice of its resignation to the Lenders, the L/C Issuer
and the Company.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Company, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Company and the Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 9.06.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section 9.06).  The fees payable
by the Company to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Company and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article IX and Section
10.04 shall continue in effect for the benefit of such retiring Administrative
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them (i) while the retiring
Administrative Agent was acting as Administrative Agent and (ii) after such
resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the other Loan Documents, including (a) acting as
collateral agent or otherwise holding any collateral security on behalf of any
of the Lenders and (b) in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.
-138-

--------------------------------------------------------------------------------

 
Any resignation by Bank of America as Administrative Agent pursuant to this
Section 9.06 shall also constitute its resignation as L/C Issuer and Swing Line
Lender; provided that Bank of America shall give at least 30 days’ notice
thereof to the Company.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer and Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.
9.07            Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender and the L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
9.08            No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Joint Lead Arrangers or the Documentation Agent
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the L/C
Issuer hereunder.
9.09            Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
(a)            to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and
(b)            to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
-139-

--------------------------------------------------------------------------------

 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law.  In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase).  In connection with any
such bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or Equity Interests thereof shall be governed, directly or
indirectly, by the vote of the Required Lenders, irrespective of the termination
of this Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in clauses (a) through (k) of Section 10.01 of this
Agreement, (iii) the Administrative Agent shall be authorized to assign the
relevant Obligations to any such acquisition vehicle pro rata by the Lenders, as
a result of which each of the Lenders shall be deemed to have received a pro
rata portion of any Equity Interests and/or debt instruments issued by such an
acquisition vehicle on account of the assignment of the Obligations to be credit
bid, all without the need for any Secured Party or acquisition vehicle to take
any further action, and (iv) to the extent that Obligations that are assigned to
an acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.
-140-

--------------------------------------------------------------------------------

 
9.10            Collateral and Guaranty Matters.  The Lenders and the L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion,
(a)            to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Revolving Credit Facility and payment in full of all Obligations (other than (A)
contingent indemnification obligations and (B) obligations and liabilities under
Specified Cash Management Agreements and Specified Hedge Agreements) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to the Administrative Agent and the
L/C Issuer shall have been made), (ii) that is sold or to be sold as part of or
in connection with any sale permitted hereunder or under any other Loan Document
to a Person that is not a Loan Party, or (iii) subject to Section 10.01, if
approved, authorized or ratified in writing by the Required Lenders;
(b)            with respect to any Subsidiary who is Subsidiary Guarantor or
whose Equity Interests have been pledged pursuant to the Foreign Subsidiary
Pledge Documents, the Administrative Agent may release such guaranty or pledge
if such Subsidiary ceases to be a Subsidiary or becomes an Excluded Pledge
Subsidiary (or becomes a Domestic Subsidiary that is treated as a disregarded
entity for U.S. federal income tax purposes and that owns directly or indirectly
through one or more flow-through entities no material assets other than the
Equity Interests of one or more Foreign Subsidiaries that are controlled foreign
corporations, in which case, 35% of the Equity interests in such Subsidiary
shall be released from the pledge), an Excluded Domestic Guaranty Subsidiary or
an Excluded Foreign Guaranty Subsidiary, as applicable, in each case in a
transaction permitted hereunder;
(c)            to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i); and
(d)            to release any Subsidiary Guarantor from its obligations under
any Subsidiary Guaranty if such Person ceases to be a Subsidiary as a result of
a transaction permitted hereunder.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any
Subsidiary Guarantor from its obligations under the Guaranties pursuant to this
Section 9.10.
9.11            Specified Cash Management Agreements and Specified Hedge
Agreements.  No Cash Management Bank or Hedge Bank that obtains the benefits of
Section 8.03, the Guaranties or the Collateral Documents by virtue of the
provisions hereof or thereof have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the collateral (including the release or
impairment of any collateral) granted in the Collateral Documents other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Specified Cash Management Agreements
and Specified Hedge Agreements unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be.
-141-

--------------------------------------------------------------------------------

 
ARTICLE X  
MISCELLANEOUS
10.01            Amendments, Etc.  No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Company or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Company or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that unless
expressly provided otherwise below, the Required Lenders’ consent shall not be
required in the following cases, and instead no such amendment, waiver or
consent shall:
(a)            waive any condition set forth in Section 4.01(a) without the
written consent of each Lender;
(b)            without limiting the generality of clause (a) above, waive any
condition set forth in Section 4.02 as to any Credit Extension under a
particular Facility without the written consent of the Required Revolving Credit
Lenders, the Required Term AA-2 Lenders or the Required Term BB-2 Lenders, as
applicable;
(c)            extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(d)            postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby;
(e)            reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest or Letter of Credit Fees at the
Default Rate;
(f)            change (i) Section 2.13 or Section 8.03 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender or (ii) the order of (x) application of any reduction in
the Commitments or (y) any prepayment of Loans among the Facilities from the
application thereof set forth in the applicable provisions of Section 2.05 or
2.06, respectively, in any manner that materially and adversely affects the
Lenders under a Facility without the written consent of the Required Revolving
Credit Lenders, in the case of the Revolving Credit Facility, the Required
Term AA-2 Lenders, in the case of the Term AA-2 Facility, or the Required Term
BB-2 Lenders, in the case of the Term BB-2 Facility;
(g)            amend Section 1.06 or the definition of “Alternative Currency”
without the written consent of each Revolving Credit Lender;
(h)            (i) change the definition of “Required Revolving Credit Lenders,”
“Required Term AA-2 Lenders,” “Required Term BB-2 Lenders” or  “Required
Financial Covenant Lenders” or any other provision hereof specifying the number
or percentage of Lenders of any Facility required to amend, waive or otherwise
modify any rights hereunder or make any determination or grant any consent
hereunder, in each case with respect to such Facility, or (ii) change any
provision of this Section 10.01 or the definition of “Required Lenders” or
“Required Financial Covenant Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender under the applicable Facility, in the
case of the foregoing clause (i), or each Lender, in the case of the foregoing
clause (ii);
-142-

--------------------------------------------------------------------------------

 
(i)            release all or substantially all of the collateral granted to the
Secured Parties as security for the Obligations pursuant the Collateral
Documents in any transaction or series of related transactions, other than
transactions permitted under this Agreement, without the written consent of each
Lender;
(j)            release the Company from the Company Guaranty or all or
substantially all of the value of the Guaranties without the written consent of
each Lender, except to the extent the release of any Subsidiary Guarantor is
permitted pursuant to Section 9.10 or is otherwise permitted under this
Agreement (in which case such release may be made by the Administrative Agent
acting alone);
(k)            impose any greater restriction on the ability of any Lender under
a Facility to assign any of its rights or obligations hereunder without the
written consent of such Lender;
(l)            waive or amend Section 7.11 or any defined term (or component
defined term) as used therein (or any Default or Event of Default or exercise of
remedies by the Required Financial Covenant Lenders in respect or as a result
thereof) without the written consent of the Required Financial Covenant Lenders;
provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and (iv)
the Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of such Defaulting
Lender may not be increased or extended without the consent of such Lender, and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) from time to time with the consent of the Required Revolving Credit
Lenders, the Administrative Agent and the Company to add one or more foreign
currency subfacilities within the Revolving Credit Facility to permit the making
of Revolving Credit Loans and the issuance of Letters of Credit in a currency,
other than Dollars or an Alternative Currency, that has not been approved by all
Revolving Credit Lenders under Section 1.06 after a request for such approval by
the Company.  All Credit Extensions under any such subfacility shall reduce the
amount available to be borrowed under the Revolving Credit Facility and shall be
made pro rata among the Revolving Credit Lenders participating in each
applicable subfacility.  The principal, interest and other amounts in respect of
any such subfacility shall be payable pro rata to the Revolving Credit Lenders
participating in each applicable subfacility, but the existence of any such
subfacility shall not affect the fees otherwise payable to the Revolving Credit
Lenders under the Revolving Credit Facility.  No Lender shall have any
obligation to participate in any subfacility of the kind described in this
paragraph.
-143-

--------------------------------------------------------------------------------

 
In addition, notwithstanding anything to the contrary in this Section 10.01, any
Additional Credit Extension Amendment shall be effective in accordance with the
terms specifically provided in Sections 2.17, 2.18 and 2.19.
For the purposes of any amendment under this Section 10.01, and any other
consent, approval or determination under this Agreement, any consent, approval
or determination of a Lender shall constitute the consent, approval and
determination by each related Designated Lender.
10.02            Notices; Effectiveness; Electronic Communication.
(a)            Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
(i)        if to a Borrower, the Administrative Agent, the L/C Issuer or the
Swing Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and
(ii)       if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)            Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent, the Swing Line
Lender, the L/C Issuer or the Company may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
-144-

--------------------------------------------------------------------------------

 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next business day for the recipient.
(c)            The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Borrower,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to any Borrower, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
(d)            Change of Address, Etc.  Each of the Borrowers, the
Administrative Agent, the L/C Issuer and the Swing Line Lender may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto.  Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Company, the Administrative Agent, the L/C Issuer and
the Swing Line Lender.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender. 
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Company or its securities for purposes of United States
Federal or state securities laws.
(e)            Reliance by Administrative Agent, L/C Issuer and Lenders.  The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of any Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Company shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of any Borrower.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
-145-

--------------------------------------------------------------------------------

 
10.03            No Waiver; Cumulative Remedies; Enforcement.  No failure by any
Lender or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
10.04            Expenses; Indemnity; Damage Waiver.
(a)            Costs and Expenses.  The Company shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), and shall pay all fees and
time charges for attorneys who may be employees of the Administrative Agent, any
Lender or the L/C Issuer, in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section 10.04, or (B) in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
-146-

--------------------------------------------------------------------------------

 
(b)            Indemnification by the Company.  The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), the Joint Lead Arrangers, each
Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), and shall indemnify and hold harmless each Indemnitee from
all fees and time charges and disbursements for attorneys who may be employees
of any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee
by any third party or by any Borrower, any other Loan Party or the Specified
Designated Borrower arising out of, in connection with, or as a result of (i)
the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents, (ii)
any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), (iii)
any actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by any Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to any Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Company, any
other Loan Party or the Specified Designated Borrower, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Company, any other Loan Party or the Specified Designated
Borrower against an Indemnitee such Indemnitee’s material breach of its
obligation to fund any Revolving Credit Loan in accordance with the terms
hereof, or any for breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Loan Document, if the Company, such other Loan
Party or the Specified Designated Borrower has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.  The Company shall only be required to reimburse the
Indemnitees for a single counsel for the Administrative Agent and a single
counsel for all other Indemnitees for related claims in each applicable
jurisdiction; provided that an Indemnitee shall have the right to employ
separate counsel, and the Company shall bear the reasonable fees, costs and
expenses of such separate counsel, if (1) the use of counsel chosen by the other
Indemnitees to represent the Indemnitees would present such counsel with a
conflict of interest; (2) such Indemnitee shall have reasonably concluded, in
good faith, that there may be legal claims or defenses available to it that are
different from or additional to those available to the other Indemnitees; (3)
such Indemnitee shall have reasonably concluded, in good faith, that it
otherwise has divergent interests from the other Indemnitees or (4) the Company
shall authorize in writing such Indemnitee to employ separate counsel at the
Company’s expense.  Without limiting the provisions of Section 3.01(c), this
Section 10.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, or liabilities arising from any non-Tax
claim.
-147-

--------------------------------------------------------------------------------

 
(c)            Reimbursement by Lenders.  To the extent that the Company for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section 10.04 to be paid by it to the Administrative Agent (or any
sub-agent thereof), the L/C Issuer or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).
(d)            Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, no Borrower shall assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
(e)            Payments.  All amounts due under this Section 10.04 shall be
payable not later than ten Business Days after demand therefor.
(f)            Survival.  The agreements in this Section 10.04 and the indemnity
provisions of Section 10.02(e) shall survive the resignation of the
Administrative Agent, the L/C Issuer and the Swing Line Lender, the replacement
of any Lender, the termination of the Revolving Credit Facility and the
repayment, satisfaction or discharge of all the other Obligations.
10.05            Payments Set Aside.  To the extent that any payment by or on
behalf of any Borrower is made to the Administrative Agent, the L/C Issuer or
any Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
permitted by applicable Law, the obligation or part thereof originally intended
to be satisfied shall be revived and continued in full force and effect as if
such payment had not been made or such setoff had not occurred, and (b) each
Lender and the L/C Issuer severally agrees to pay to the Administrative Agent
upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, in the
applicable currency of such recovery or payment.  The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
-148-

--------------------------------------------------------------------------------

 
10.06            Successors and Assigns.
(a)            Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder or under the other Loan Documents without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section 10.06, (ii) to
a Purchasing Borrower Party in accordance with the provisions of subsection (i)
of this Section 10.06, (iii) by way of participation in accordance with the
provisions of subsection (d) of this Section 10.06, or (iv) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section 10.06 (and any other attempted assignment or transfer by any
party hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section 10.06 and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b)            Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:
(i)          Minimum Amounts.
 
(A)        in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
an
 
(B)        in any case not described in subsection (b)(i)(A) of this Section
10.06, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of a Term Facility unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.
(ii)        Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;
-149-

--------------------------------------------------------------------------------

 
(iii)       Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section 10.06 and,
in addition:
 
(A)       the consent of the Company (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default pursuant
to Section 8.01(a), 8.01(f) or 8.01(g) has occurred and is continuing at the
time of such assignment or (2) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund; provided that the Company shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within eight (8) Business Days after having
received notice thereof;
 
(B)       the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Revolving Credit Commitment if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender or (2) any Term Loan to a Person that is not a Lender, an Affiliate
of a Lender or an Approved Fund;
 
(C)       the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
 
(D)      the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility.
 
(iv)       Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
 
(v)        No Assignment. No such assignment shall be made (i) to the Company or
any of the Company’s Affiliates or Subsidiaries, except in accordance with
Section 10.06(i), (ii) to any Defaulting Lender or any of its Subsidiaries, or
any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (ii), or (iii) to a natural person.
 
(vi)       Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender that is a Revolving Credit
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Company and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by such Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
-150-

--------------------------------------------------------------------------------

 
(vii)          No Assignment Resulting in Additional Indemnified Taxes or Other
Taxes. No such assignment shall be made to any Person that would result in the
imposition of Indemnified Taxes or Other Taxes in excess of the Indemnified
Taxes or Other Taxes that would be imposed in the absence of such assignment,
except, so long as no Event of Default pursuant to Section 8.01(a), 8.01(f) or
8.01(g) has occurred and is continuing, to the extent that the Borrower consents
to such assignment or the proposed assignee agrees in favor of the Company to
treat such excess Indemnified Taxes and Other Taxes as Excluded Taxes.
 
(viii)        Alternative Currencies. Unless at the time of any assignment a
Default or Event of Default shall be continuing, any assignee hereunder shall
certify upon acceptance of the assignment that it will make available to the
Borrowers all Alternative Currencies specified in this Agreement on the terms
and conditions set forth herein.
 
(ix)          Should any assignment by a Lender qualify as a novation under
French law, the parties hereto agree, for the purposes of article 1278 of the
French Code civil, that upon any transfer in accordance with this Section 10.06,
the Collateral Documents executed with respect to any Loan Party organized under
the laws of France and the security created thereby shall be preserved for the
benefit of the new Lender.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 10.06, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section 10.06.
-151-

--------------------------------------------------------------------------------

 
(c)            Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrowers (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and the Borrowers, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender.  The Register shall be available for inspection by the Borrowers and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(d)            Participations.  Any Lender may at any time, without the consent
of, or notice to, any Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person, a Defaulting Lender or the Company
or any of the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that is required to be approved by all Lenders or each affected
Lender.  Subject to subsection (e) of this Section 10.06, each Borrower agrees
that each Participant shall be entitled to the benefits of Sections 3.01, 3.04
and 3.05 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to subsection (b) of this Section 10.06 (it being
understood that the documentation required under Section 3.01(e) shall be
delivered to the Lender who sells the participation); provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
10.13 as if it were an assignee under subsection (b) of this Section 10.06 and
(B) shall not be entitled to receive any greater payment under Section 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. 
Each Lender that sells a participation agrees, at the Company’s request and
expense, to use reasonable efforts to cooperate with the Company to effectuate
the provisions of Section 3.06 with respect to any Participant.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.13 as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Company,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
-152-

--------------------------------------------------------------------------------

 
(e)            Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Company’s prior written consent.  A
participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Company is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 3.01(e) as though it were a
Lender.
(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note(s), if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
(g)            Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in or related to any document to
be signed in connection with this Agreement and the transactions contemplated
hereby (including without limitation Assignment and Assumptions, amendments or
other modifications, Loan Notices, Swing Line Loan Notices, waivers and
consents)  shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.
(h)            Resignation as L/C Issuer or Swing Line Lender After Assignment. 
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to subsection (b) above, Bank of America may, (i) upon 30 days’
notice to the Company and the Lenders, resign as L/C Issuer and/or (ii) upon 30
days’ notice to the Company, resign as Swing Line Lender.  In the event of any
such resignation as L/C Issuer or Swing Line Lender, the Company shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Company to appoint
any such successor shall affect the resignation of Bank of America as L/C Issuer
or Swing Line Lender, as the case may be.  If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Revolving Credit Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)).  If Bank of America resigns as Swing Line Lender,
it shall retain all the rights of the Swing Line Lender provided for hereunder
with respect to Swing Line Loans made by it and outstanding as of the effective
date of such resignation, including the right to require the Lenders to make
Base Rate Revolving Credit Loans or fund risk participations in outstanding
Swing Line Loans pursuant to Section 2.04(c).  Upon the appointment of a
successor L/C Issuer and/or Swing Line Lender, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer or Swing Line Lender, as the case may be, and (b) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.
-153-

--------------------------------------------------------------------------------

 
(i)            Assignments to Purchasing Borrower Party.  Notwithstanding
anything to the contrary contained in this Agreement, any Lender may assign all
or a portion of its Term Loans to any Purchasing Borrower Party; provided that:
(i)         such assignment shall be made pursuant to (x) an open market
purchase on a non-pro rata basis or (y) a Dutch Auction open to all applicable
Lenders on a pro rata basis;
(ii)        any Term Loans assigned to any Purchasing Borrower Party shall be
automatically and permanently cancelled upon the effectiveness of such
assignment and will thereafter no longer be outstanding for any purpose
hereunder;
(iii)       at the time of and immediately after giving effect to any such
purchase, no Default or Event of Default shall exist;
(iv)       no purchase of any Term Loans shall be made from the proceeds of any
Revolving Credit Loan or Swing Line Loan; and
(v)        the assignor will deliver to the Purchasing Borrower Party customary
written assurance that it is a sophisticated investor and is willing to proceed
with the assignment.
10.07            Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process; provided that the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, shall, at the sole
cost and expense of the Company, request confidential treatment of such
confidential information to the extent practicable and permitted by applicable
law and the Administrative Agent, such Lender or the L/C Issuer, as the case may
be, shall, to the extent permitted by applicable law, promptly inform the
Company with respect thereto so that the Company may seek appropriate protective
relief to the extent permitted by applicable law; provided, further, that in the
event such protective remedy or other remedy is not obtained, the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, shall furnish only
that portion of the confidential information that is legally required and shall
disclose the confidential information in a manner reasonably designed to
preserve its confidential nature and shall, at the sole cost and expense of the
Company, cooperate with the Company’s counsel to enable the Company to attempt
to obtain a protective order or other reliable assurance that confidential
treatment will be accorded to the Information, (d) to any other party hereto,
(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same as those of
this Section 10.07, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or any Eligible Assignee invited to be a Lender pursuant to Section
2.17 or (ii) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to a Borrower and its obligations, (g)
on a confidential basis to (i) any rating agency in connection with rating the
Company or its Subsidiaries or the credit facilities provided hereunder or (ii)
the CUSIP Service Bureau or any similar agency in connection with the issuance
and monitoring of CUSIP numbers of other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Company or (i)
to the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section 10.07 or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Company,
which source, to the actual knowledge of the Administrative Agent, such Lender
or the L/C Issuer, as the case may be, is not prohibited from disclosing such
Information to such Person by a contractual, legal or fiduciary obligation to
the Company, the Administrative Agent, any Lender or the L/C Issuer.
-154-

--------------------------------------------------------------------------------

 
For purposes of this Section 10.07, “Information” means all information received
from the Company or any Subsidiary relating to the Company or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary.  Any
Person required to maintain the confidentiality of Information as provided in
this Section 10.07 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.
10.08            Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender, the L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of any Borrower (excluding for the avoidance of doubt any
Designated Regulatory Cash) against any and all of the obligations of such
Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or the L/C Issuer, irrespective of whether or not such
Lender or the L/C Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations of such Borrower be contingent
or unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided that (i)(a) the obligations of Foreign Subsidiaries that
become Designated Borrowers and of the Specified Designated Borrower are several
and not joint, and (b) no Lender shall exercise any rights under this Section
10.08 with respect to any assets of any Foreign Subsidiary other than with
respect to the direct obligations of such Foreign Subsidiary to the Lenders, and
(ii) in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.15 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section 10.08 are in addition to other
rights and remedies (including other rights of setoff) that such Lender, the L/C
Issuer or their respective Affiliates may have.  Each Lender and the L/C Issuer
agrees to notify the Company and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.
-155-

--------------------------------------------------------------------------------

 
10.09            Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Company. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
10.10            Counterparts; Integration; Effectiveness.  This Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Agreement.
10.11            Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
10.12            Severability.  If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
-156-

--------------------------------------------------------------------------------

 
10.13            Replacement of Lenders.  If (a) any Lender requests
compensation under Section 3.04, (b) any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, (c) any Lender is a Defaulting Lender, (d)
any Lender (a “Non-Consenting Lender”) refuses to consent to an amendment,
modification or waiver of this Agreement that, pursuant to Section 10.01
requires consent of all Lenders or all affected Lenders and that has been
approved by the Required Lenders or (e) because a Lender is not legally
permitted to lend in the relevant jurisdiction, the Company is not permitted,
under Section 2.14(f), to designate a Designated Borrower approved by the
Required Revolving Credit Lenders and the Administrative Agent, then the Company
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that:
(a)            the Company shall have paid (or caused a Designated Borrower to
pay) to the Administrative Agent the assignment fee specified in Section
10.06(b);
(b)            such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 2.05(c) and Section 3.05)
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Company or applicable Designated Borrower (in the case
of all other amounts);
(c)            in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)            in the event such Lender is a Non-Consenting Lender, each
assignee shall consent, at the time of such assignment, to each matter in
respect of which such Lender was a Non-Consenting Lender and the Company also
requires each other Lender that is a Non-Consenting Lender to assign its Loans
and Commitments; and
(e)            such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
reasonably promptly after its receipt or notice from the Company pursuant to
this Section 10.13, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply, or, in the case of clause (a) or (b) above, such Lender notifies
the Company that the circumstances giving rise to such Lender’s request for
compensation or additional amounts shall not be used by such Lender as a basis
for future requests under Section 3.01 or 3.04.
10.14            Governing Law; Jurisdiction; Etc.
(a)            GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT
OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET
FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
-157-

--------------------------------------------------------------------------------

 
(b)            SUBMISSION TO JURISDICTION.  EACH BORROWER IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK SITTING IN NEW YORK COUNTY AND ANY APPELLATE COURT FROM ANY THEREOF,
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE COMPANY OR ANY OTHER BORROWER OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)            WAIVER OF VENUE.  THE COMPANY AND EACH OTHER BORROWER IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION 10.14. 
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)            SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
10.15            Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.15.
-158-

--------------------------------------------------------------------------------

 
10.16            No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that:  (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Joint Lead
Arrangers, are arm’s-length commercial transactions between such Borrower and
its Affiliates, on the one hand, and the Administrative Agent and the Joint Lead
Arrangers, on the other hand, (B) such Borrower  has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) such Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent and the Joint Lead
Arrangers, are and have been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for such Borrower or any of
its Affiliates, or any other Person and (B) neither the Administrative Agent nor
the Joint Lead Arrangers have any obligation to such Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent and the Joint Lead Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of such Borrower and its Affiliates, and
neither the Administrative Agent nor the Joint Lead Arrangers have any
obligation to disclose any of such interests to such Borrower or its 
Affiliates.  To the fullest extent permitted by law, each of the Borrowers
hereby waives and releases any claims that it may have against the
Administrative Agent and the Joint Lead Arrangers with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
10.17            Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “signed,” “signature,” and words of like
import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary neither the Administrative Agent, the L/C Issuer nor any
Lender is under any obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent,
the L/C Issuer or such Lender pursuant to procedures approved by it; provided,
further, that without limiting the foregoing, upon the request of any party, any
electronic signature shall be promptly followed by such manually executed
counterpart.
10.18            USA PATRIOT Act.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA PATRIOT Act, it is required to obtain, verify and record information
that identifies the Borrowers, which information includes the name and address
of each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the USA PATRIOT Act.  Each Borrower shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.
-159-

--------------------------------------------------------------------------------

 
10.19            Judgment Currency.  If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given.  The obligation of each
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).
10.20            CAM Agreement.  Concurrently with any Lender becoming a party
hereto, such Lender shall execute documentation reasonably satisfactory to the
Administrative Agent to become party to the CAM Agreement.
10.21            Certain Representations and Confirmations.
(a)            Representation by Lenders.  Each Lender party to this Agreement
on the Closing Date represents and warrants that on the date hereof it is
carrying on the business of providing finance, or investing or dealing in
securities, in the course of operating in financial markets.
(b)            Borrower Confirmation.  The Company and the Specified Designated
Borrower (being at all relevant times members of the same wholly owned group)
confirm that:
(i)          before this Agreement (described as being a “Syndicated Loan
Facility”) was entered into, invitations for participation in the syndicated
loan facility were made to at least 10 offerees (the “offerees”), each of whom,
as at the date the relevant invitation was made, the Company’s relevant officers
involved in the transaction on a day to day basis believed carried on the
business of providing finance or investing or dealing in securities in the
course of operating in financial markets, for the purposes of s128F(3A)(a)(i) of
the Income Tax Assessment Act of 1936 (Commonwealth of Australia); and
 
(ii)         none of the offerees whose names were disclosed to the Company or
the Specified Designated Borrower by MLPFS before the date of this Agreement
were known or suspected by the Company or the Specified Designated Borrower to
be an Offshore Associate of either of them or an “Associate” (within the meaning
of the Income Tax Assessment Act of 1936 (Commonwealth of Australia)) of any
other such offeree.
-160-

--------------------------------------------------------------------------------

 
10.22            [Reserved].
10.23            Parallel Debt.
(a)            Each Foreign Loan Party organized under the Laws of Belgium,
Germany or the Netherlands, or any other applicable jurisdiction (each, a
“Specified Foreign Loan Party”) hereby irrevocably and unconditionally
undertakes to pay to the Administrative Agent as creditor in its own right and
not as a representative of the Secured Parties (by way of an abstract
acknowledgment of debt (abstraktes Schuldanerkenntnis, where applicable))
amounts equal to any amounts owing from time to time by that Specified Foreign
Loan Party to each of the Secured Parties under each of the Loan Documents as
and when those amounts are due for payment under the relevant Loan Document.
(b)            Each Specified Foreign Loan Party and the Administrative Agent
acknowledges that the obligations of each Specified Foreign Loan Party under
paragraph (a) above are several and are separate and independent from, and shall
not in any way limit or affect, the corresponding obligations of that Specified
Foreign Loan Party to any Secured Party under any Loan Document (its
“Corresponding Debt”) nor shall the amounts for which each Specified Foreign
Loan Party is liable under paragraph (a) above (its “Parallel Debt”) be limited
or affected in any way by its Corresponding Debt; provided that:
(i)          the Parallel Debt of each of the Specified Foreign Loan Parties
will be payable in the currency or currencies of its Corresponding Debt and will
become due and payable as and when and to the extent one or more of its
Corresponding Debt become due and payable;
 
(ii)         each Parallel Debt constitutes an undertaking, obligation and
liability to the Administrative Agent which is separate and independent from,
and without prejudice to, the Corresponding Debt of the relevant Specified
Foreign Loan Party;
 
(iii)        each Parallel Debt represents the Administrative Agent’s own
separate and independent claim to receive payment of the Parallel Debt from the
relevant Specified Foreign Loan Party;
 
(iv)       the Administrative Agent shall not demand payment with regard to the
Parallel Debt of each Specified Foreign Loan Party to the extent that such Loan
Party’s Corresponding Debt has been irrevocably paid or (in the case of
guarantee obligations) discharged;
 
(v)        a Secured Party shall not demand payment with regard to the
Corresponding Debt of each Specified Foreign Loan Party to the extent that such
Specified Foreign Loan Party’s Parallel Debt has been irrevocably paid or (in
the case of guarantee obligations) discharged; and
 
(vi)       with respect to any Specified Foreign Loan Party organized under the
Laws of Netherlands, an Event of Default in respect of the Corresponding Debt
shall constitute a default (verzuim) within the meaning of section 3:248 of the
Dutch Civil Code with respect to the Parallel Debt without any notice being
required.
 
(c)            The Administrative Agent acts in its own name and not as a
trustee, and its claims in respect of the Parallel Debt shall not be held on
trust.  The security granted under the Collateral Documents to the
Administrative Agent to secure the Parallel Debt is granted to the
Administrative Agent in its capacity as creditor of the Parallel Debt.
-161-

--------------------------------------------------------------------------------

 
(d)            All monies received or recovered by the Administrative Agent
pursuant to this Section 10.23, and all amounts received or recovered by the
Administrative Agent from or by the enforcement of any security granted to
secure the Parallel Debt, shall be applied in accordance with this Agreement;
provided that upon irrevocable receipt by the Administrative Agent of any amount
in payment of a Parallel Debt (a “Received Amount”), the Corresponding Debt of
the relevant Specified Foreign Loan Party towards the Administrative Agent and
the Lenders shall be reduced, if necessary pro rata in respect of the
Administrative Agent and each Lender individually, by amounts totaling an amount
(a “Deductible Amount”) equal to the Received Amount in the manner as if the
Deductible Amount were received by the Administrative Agent and the Lenders as a
payment of the Corresponding Debt owed by the relevant Specified Foreign Loan
Party on the date of receipt by the Administrative Agent of the Received Amount.
(e)            Without limiting or affecting the Administrative Agent’s rights
against the Specified Foreign Loan Parties (whether under this Section 10.23 or
under any other provision of the Loan Documents), each Foreign Loan Party
acknowledges that:
(i)         nothing in this Section 10.23 shall impose any obligation on the
Administrative Agent to advance any sum to any Loan Party or otherwise under any
Loan Document, except in its capacity as a Lender; and
 
(ii)        for the purpose of any vote taken under any Loan Document, the
Administrative Agent shall not be regarded as having any participation or
commitment other than those which it has in its capacity as a Lender.
 
10.24            Additional Appointment.  For the purposes of any Foreign
Subsidiary Pledge Documents governed by Italian law, each of the Lenders and the
L/C Issuer hereby irrevocably appoints Bank of America to act, on its name and
its behalf, as procuratore con rappresentanza pursuant to Article 1387 and
following of the Italian civil code and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto.  The Administrative
Agent, in acting as such, will be entitled to the benefits of Article IX hereto
in all respects.
10.25            Appointment of Company.  Each of the Loan Parties that is a
party hereto hereby appoints the Company to act as its agent for all purposes of
this Agreement, the other Loan Documents and all other documents and electronic
platforms entered into in connection herewith and agrees that (a) the Company
may execute such documents and provide such authorizations on behalf of such
Loan Parties as the Company deems appropriate in its sole discretion and each
Loan Party shall be obligated by all of the terms of any such document and/or
authorization executed on its behalf, (b) any notice or communication delivered
by the Administrative Agent, L/C Issuer or a Lender to the Company shall be
deemed delivered to each Loan Party and (c) the Administrative Agent, L/C Issuer
or the Lenders may accept, and be permitted to rely on, any document,
authorization, instrument or agreement executed by the Company on behalf of each
of the Loan Parties.
10.26            Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)            the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and:
-162-

--------------------------------------------------------------------------------

 
(b)            the effects of any Bail-in Action on any such liability,
including, if applicable:
(i)         a reduction in full or in part or cancellation of any such
liability;
 
(ii)        a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
 
(iii)       the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
 
[Signature Pages Follow]
 
 
 
 
-163-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 
WEX INC.
       
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
 
WRIGHT EXPRESS INTERNATIONAL
  HOLDINGS LIMITED        
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
 
WEX CARD HOLDINGS AUSTRALIA PTY LTD
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
            BANK OF AMERICA, N.A., as   Administrative Agent                  
By:
 
    Name:     Title:                   BANK OF AMERICA, N.A., as a Lender, L/C
Issuer   and Swing Line Lender                   By:
 
    Name:     Title:

 

--------------------------------------------------------------------------------

 

[  ], as a Lender,                   By:
 
    Name:     Title:

 

--------------------------------------------------------------------------------

 
SCHEDULE 1.01A
 
Agreed Credit Support Principles
 
1.01            This Schedule 1.01A identifies the Agreed Credit Support
Principles.
1.02            This Schedule 1.01A applies only to Foreign Subsidiaries of the
Company and to determinations of whether a Foreign Subsidiary is an Excluded
Foreign Guaranty Subsidiary or an Excluded Pledge Subsidiary.
1.03            The Agreed Credit Support Principles embody a recognition by all
parties that there may be certain financial, tax, legal and practical
difficulties in obtaining effective guarantees from Foreign Subsidiaries.  In
particular:
(a)            general statutory limitations, financial assistance, corporate
benefit, net worth, fraudulent preference and “thin capitalization” rules,
requirements that a Foreign Subsidiary have financial capacity to perform
contractual obligations in force at the date of the guarantee, and have a direct
or indirect substantial interest in issuing the guarantee, retention of title
claims and similar matters may limit the ability of a Foreign Subsidiary to
provide a Foreign Subsidiary Guaranty or may require that the Foreign Subsidiary
Guaranty be limited by an amount or otherwise; provided that the Company and the
applicable Foreign Subsidiary shall use commercially reasonable efforts to
overcome any such obstacle;
(b)            no Foreign Subsidiary will be required to enter into a Foreign
Subsidiary Guaranty if (or to the extent) it is not within the legal capacity of
such Foreign Subsidiary to do so or if the same would violate the fiduciary
duties of the Foreign Subsidiary or/and one of its directors, officers or legal
representative or contravene any legal prohibition or regulatory condition or
would require any governmental or regulatory consent, approval, license or
authorization (unless such consent, approval, license or authorization has been
obtained) or it is generally accepted (taking into account market practice in
respect of the giving of guarantees for financial obligations in the relevant
jurisdiction) that it would result in a material risk of personal or criminal
liability on the part of any director, officer or legal representative of such
Foreign Subsidiary or on the part of the Foreign Subsidiary itself; provided
that the Company and such Foreign Subsidiary shall use commercially reasonable
efforts to overcome any such obstacle;
(c)            in determining whether or not a Foreign Subsidiary Guaranty shall
be required, the Administrative Agent may consider the applicable cost or other
consequences, including the  case of subsequent transfers by a Lender of its
Loans or Commitments (including stamp duty, notarization, registration or other
applicable fees, taxes and duties and the tax cost to the Company and its
Subsidiaries) which shall not be materially disproportionate to the benefit to
the Lenders of obtaining such guaranty, and the maximum guaranteed amount may be
limited to minimize such stamp duty, notarization, registration or other
applicable fees, taxes and duties as well as the tax cost to the Company and its
Subsidiaries where the benefit of increasing the granted amount is
disproportionate to the level of such fee, taxes and duties or tax cost to the
Company and its Subsidiaries; and
(d)            in determining whether or not a Foreign Subsidiary Guaranty shall
be required, the Administrative Agent may decline to require a Foreign
Subsidiary Guaranty if such guaranty would necessitate that any action be
required to be taken when any Lender transfers or participates any of its Loans
or Commitments.

--------------------------------------------------------------------------------

 
1.04            The Administrative Agent may, by notice to the Company and the
Lenders, designate a Reduced Guaranty Investment Cap in connection with any
limitation of a Foreign Subsidiary Guaranty in the manner contemplated by
Sections 1.03(a) or (c) of this Schedule 1.01A.
 
 
 
 
-2-